Exhibit 10.9

PREPARED BY AND UPON RECORDATION
RETURN TO:

Winston & Strawn LLP
200 Park Avenue
New York, New York
Attention:   Corey A. Tessler, Esq.

Loan No.: 502856398

 

210 Clay Avenue, Lyndhurst, New Jersey

 

--------------------------------------------------------------------------------

210 CLAY SPE LLC,
as Borrower

to

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender

--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

--------------------------------------------------------------------------------

Date: May 9, 2006

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

5

 

Section 1.1

 

Organization; Special Purpose

 

5

 

Section 1.2

 

Title

 

5

 

Section 1.3

 

No Bankruptcy Filing

 

6

 

Section 1.4

 

Full and Accurate Disclosure

 

6

 

Section 1.5

 

Proceedings; Enforceability

 

6

 

Section 1.6

 

No Conflicts

 

7

 

Section 1.7

 

Federal Reserve Regulations; Investment Company Act

 

7

 

Section 1.8

 

Taxes

 

7

 

Section 1.9

 

ERISA

 

7

 

Section 1.10

 

Property Compliance

 

8

 

Section 1.11

 

Utilities

 

8

 

Section 1.12

 

Public Access

 

8

 

Section 1.13

 

Litigation; Agreements

 

8

 

Section 1.14

 

Physical Condition

 

9

 

Section 1.15

 

Contracts

 

9

 

Section 1.16

 

Leases

 

9

 

Section 1.17

 

Foreign Person

 

10

 

Section 1.18

 

Management Agreement

 

10

 

Section 1.19

 

Fraudulent Transfer

 

10

 

 

 

 

 

 

 

ARTICLE II

COVENANTS OF BORROWER

 

10

 

Section 2.1

 

Defense of Title

 

10

 

Section 2.2

 

Performance of Obligations

 

11

 

Section 2.3

 

Insurance

 

11

 

Section 2.4

 

Payment of Taxes

 

16

 

Section 2.5

 

Casualty and Condemnation

 

16

 

Section 2.6

 

Construction Liens

 

19

 

Section 2.7

 

Rents and Profits

 

19

 

Section 2.8

 

Leases

 

20

 

Section 2.9

 

Alienation and Further Encumbrances

 

23

 

Section 2.10

 

Payment of Utilities, Assessments, Charges, Etc

 

28

 

Section 2.11

 

Access Privileges and Inspections

 

29

 

Section 2.12

 

Waste; Alteration of Improvements

 

29

 

Section 2.13

 

Zoning

 

29

 

Section 2.14

 

Financial Statements and Books and Records

 

30

 

Section 2.15

 

Further Assurances

 

31

 

Section 2.16

 

Payment of Costs; Reimbursement to Lender

 

32

 

Section 2.17

 

Security Interest

 

33

 

Section 2.18

 

Security Agreement

 

34

 

Section 2.19

 

Easements and Rights-of-Way

 

35

 

Section 2.20

 

Compliance with Laws

 

35

 

 

i


--------------------------------------------------------------------------------




 

Section 2.21

 

Additional Taxes

 

36

 

Section 2.22

 

Secured Indebtedness

 

36

 

Section 2.23

 

Borrower’s Waivers

 

36

 

Section 2.24

 

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

 

37

 

Section 2.25

 

Attorney-in-Fact Provisions

 

38

 

Section 2.26

 

Management

 

38

 

Section 2.27

 

Hazardous Waste and Other Substances

 

38

 

Section 2.28

 

Indemnification; Subrogation

 

43

 

Section 2.29

 

Covenants with Respect to Existence, Indebtedness, Operations, Fundamental
Changes of Borrower

 

44

 

Section 2.30

 

Embargoed Person

 

49

 

Section 2.31

 

Anti-Money Laundering

 

49

 

Section 2.32

 

ERISA

 

49

 

Section 2.33

 

Opinion Assumptions

 

50

 

 

 

 

 

 

 

ARTICLE III

RESERVES AND CASH MANAGEMENT

 

51

 

Section 3.1

 

Reserves Generally

 

51

 

Section 3.2

 

[Payment Reserve

 

 

 

Section 3.3

 

Impound Account

 

53

 

Section 3.4

 

Immediate Repairs Reserve

 

54

 

Section 3.5

 

Replacement Reserve

 

55

 

Section 3.6

 

[Rollover Reserve]

 

56

 

 

 

[Holdback Reserve

 

 

 

 

 

 

 

 

 

ARTICLE IV

EVENTS OF DEFAULT

 

59

 

Section 4.1

 

Events of Default

 

59

 

 

 

 

 

 

 

ARTICLE V

REMEDIES

 

61

 

Section 5.1

 

Remedies Available

 

61

 

Section 5.2

 

Application of Proceeds

 

63

 

Section 5.3

 

Right and Authority of Receiver or Lender in the Event of Default; Power of
Attorney

 

63

 

Section 5.4

 

Occupancy After Foreclosure

 

65

 

Section 5.5

 

Notice to Account Debtors

 

65

 

Section 5.6

 

Cumulative Remedies

 

65

 

Section 5.7

 

Payment of Expenses

 

65

 

 

 

 

 

 

 

ARTICLE VI

MISCELLANEOUS TERMS AND CONDITIONS

 

65

 

Section 6.1

 

Time of Essence

 

65

 

Section 6.2

 

Release of Mortgage

 

66

 

Section 6.3

 

Certain Rights of Lender

 

66

 

Section 6.4

 

Waiver of Certain Defenses

 

66

 

Section 6.5

 

Notices

 

66

 

Section 6.6

 

Successors and Assigns; Joint and Several Liability

 

66

 

Section 6.7

 

Severability

 

67

 

Section 6.8

 

Gender

 

67

 

Section 6.9

 

Waiver; Discontinuance of Proceedings

 

67

 

 

ii


--------------------------------------------------------------------------------




 

Section 6.10

 

Section Headings

 

67

 

Section 6.11

 

GOVERNING LAW

 

67

 

Section 6.12

 

Counting of Days

 

68

 

Section 6.13

 

Relationship of the Parties

 

68

 

Section 6.14

 

Application of the Proceeds of the Note

 

68

 

Section 6.15

 

Unsecured Portion of Indebtedness

 

68

 

Section 6.16

 

Cross Default

 

68

 

Section 6.17

 

Interest After Sale

 

68

 

Section 6.18

 

Inconsistency with Other Loan Documents

 

68

 

Section 6.19

 

Construction of this Document

 

68

 

Section 6.20

 

No Merger

 

69

 

Section 6.21

 

Rights With Respect to Junior Encumbrances

 

69

 

Section 6.22

 

Lender May File Proofs of Claim

 

69

 

Section 6.23

 

Fixture Filing

 

69

 

Section 6.24

 

After-Acquired Property

 

69

 

Section 6.25

 

No Representation

 

70

 

Section 6.26

 

Counterparts

 

70

 

Section 6.27

 

Personal Liability

 

70

 

Section 6.28

 

Recording and Filing

 

70

 

Section 6.29

 

Entire Agreement and Modifications

 

70

 

Section 6.30

 

Intentionally Reserved

 

70

 

Section 6.31

 

Secondary Market

 

70

 

Section 6.32

 

Dissemination of Information

 

71

 

Section 6.33

 

Certain Matters Relating to Property Located in the State of

 

71

 

Section 6.34

 

REMIC Opinions

 

71

 

Section 6.35

 

[For Loans in Excess of $20,000,000

 

71

 

 

 

iii


--------------------------------------------------------------------------------


MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

THIS MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (as the same may be from
time to time amended, consolidated, renewed or replaced, this “Mortgage”) is
made as of May 9, 2006 by 210 CLAY SPE LLC, a Delaware limited liability
company, as grantor (“Borrower”), whose address c/o Mack-Cali Realty, L.P. at 11
Commerce Drive, Cranford, New Jersey 07016, to WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as beneficiary (together with its
successors and assigns, “Lender”), whose address is Commercial Real Estate
Services, 8739 Research Drive URP — 4, NC 1075, Charlotte, North Carolina 28262.

W I T N E S S E T H:

THAT FOR AND IN CONSIDERATION OF THE SUM OF TEN AND NO/100 DOLLARS ($10.00), AND
OTHER VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, BORROWER HEREBY IRREVOCABLY MORTGAGES, GRANTS, BARGAINS, SELLS,
CONVEYS, TRANSFERS, PLEDGES, SETS OVER AND ASSIGNS, with power of sale, all of
Borrower’s estate, right, title and interest in, to and under any and all of the
following described property, whether now owned or hereafter acquired by
Borrower (collectively, the “Property”):

(A)          All that certain real property situated in the County of Bergen,
State of New Jersey, more particularly described on Exhibit A attached hereto
and incorporated herein by this reference (the “Premises”), together with all of
the easements, rights, privileges, franchises, tenements, hereditaments and
appurtenances now or hereafter thereunto belonging or in any way appertaining
thereto, and all of the estate, right, title, interest, claim and demand
whatsoever of Borrower therein or thereto, either at law or in equity, in
possession or in expectancy, now or hereafter acquired;

(B)           All structures, buildings and improvements of every kind and
description now or at any time hereafter located or placed on the Premises (the
“Improvements”);

(C)           All furniture, furnishings, fixtures, goods, equipment, inventory
or personal property owned by Borrower and now or hereafter located on, attached
to or used in and about the Improvements, including, but not limited to, all
machines, engines, boilers, dynamos, elevators, stokers, tanks, cabinets,
awnings, screens, shades, blinds, carpets, draperies, lawn mowers, and all
appliances, plumbing, heating, air conditioning, lighting, ventilating,
refrigerating, disposal and incinerating equipment, and all fixtures and
appurtenances thereto, and such other goods and chattels and personal property
owned by Borrower as are now or hereafter used or furnished in operating the
Improvements, or the activities conducted therein, and all building materials
and equipment hereafter situated on or about the Premises or Improvements, and
all warranties and guaranties relating thereto, and all additions thereto and
substitutions and replacements therefor (exclusive of any of the foregoing owned
or leased by tenants of space in the Improvements);


--------------------------------------------------------------------------------




(D)          All easements, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, and other emblements now or
hereafter located on the Premises or under or above the same or any part or
parcel thereof, and all estates, rights, titles, interests, tenements,
hereditaments and appurtenances, reversions and remainders whatsoever, in any
way belonging, relating or appertaining to the Property or any part thereof, or
which hereafter shall in any way belong, relate or be appurtenant thereto,
whether now owned or hereafter acquired by Borrower;

(E)           All water, ditches, wells, reservoirs and drains and all water,
ditch, well, reservoir and drainage rights which are appurtenant to, located on,
under or above or used in connection with the Premises or the Improvements, or
any part thereof, whether now existing or hereafter created or acquired;

(F)           All minerals, crops, timber, trees, shrubs, flowers and
landscaping features now or hereafter located on, under or above the Premises;

(G)           All cash funds, deposit accounts and other rights and evidence of
rights to cash, now or hereafter created or held by Lender pursuant to this
Mortgage or any other of the Loan Documents (as hereinafter defined), including,
without limitation, all funds now or hereafter on deposit in the Reserves (as
hereinafter defined);

(H)          All leases (including, without limitation, oil, gas and mineral
leases), licenses, concessions and occupancy agreements of all or any part of
the Premises or the Improvements (each, a “Lease” and collectively, “Leases”),
whether written or oral, now or hereafter entered into and all rents, royalties,
issues, profits, bonus money, revenue, income, rights and other benefits
(collectively, the “Rents and Profits”) of the Premises or the Improvements, now
or hereafter arising from the use or enjoyment of all or any portion thereof or
from any present or future Lease or other agreement pertaining thereto or
arising from any of the Leases or any of the General Intangibles (as hereinafter
defined) and all cash or securities deposited to secure performance by the
tenants, lessees or licensees (each, a “Tenant” and collectively, “Tenants”), as
applicable, of their obligations under any such Leases, whether said cash or
securities are to be held until the expiration of the terms of said Leases or
applied to one or more of the installments of rent coming due prior to the
expiration of said terms, subject, however, to the provisions contained in
Section 2.7 hereinbelow;

(I)            All contracts and agreements now or hereafter entered into
covering any part of the Premises or the Improvements (collectively, the
“Contracts”) and all revenue, income and other benefits thereof, including,
without limitation, management agreements, service contracts, maintenance
contracts, equipment leases, personal property leases and any contracts or
documents relating to construction on any part of the Premises or the
Improvements (including plans, drawings, surveys, tests, reports, bonds and
governmental approvals) or to the management or operation of any part of the
Premises or the Improvements;

2


--------------------------------------------------------------------------------




(J)            All present and future monetary deposits given to any public or
private utility with respect to utility services furnished to any part of the
Premises or the Improvements;

(K)          All present and future funds, accounts, instruments, accounts
receivable, documents, causes of action, claims, general intangibles (including,
without limitation, trademarks, trade names, service marks and symbols now or
hereafter used in connection with any part of the Premises or the Improvements,
all names by which the Premises or the Improvements may be operated or known,
all rights to carry on business under such names, and all rights, interest and
privileges which Borrower has or may have as developer or declarant under any
covenants, restrictions or declarations now or hereafter relating to the
Premises or the Improvements) and all notes or chattel paper now or hereafter
arising from or by virtue of any transactions related to the Premises or the
Improvements (collectively, the “General Intangibles”);

(L)           All water taps, sewer taps, certificates of occupancy, permits,
licenses, franchises, certificates, consents, approvals and other rights and
privileges now or hereafter obtained in connection with the Premises or the
Improvements and all present and future warranties and guaranties relating to
the Improvements or to any equipment, fixtures, furniture, furnishings, personal
property or components of any of the foregoing now or hereafter located or
installed on the Premises or the Improvements;

(M)         All building materials, supplies and equipment now or hereafter
placed on the Premises or in the Improvements and all architectural renderings,
models, drawings, plans, specifications, studies and data now or hereafter
relating to the Premises or the Improvements;

(N)          All right, title and interest of Borrower in any insurance policies
or binders now or hereafter relating to the Property, including any unearned
premiums thereon;

(O)          All proceeds, products, substitutions and accessions (including
claims and demands therefor) of the conversion, voluntary or involuntary, of any
of the foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards; and

(P)           All other or greater rights and interests of every nature in the
Premises or the Improvements and in the possession or use thereof and income
therefrom, whether now owned or hereafter acquired by Borrower.

FOR THE PURPOSE OF SECURING:

(1)           The loan (the “Loan”) evidenced by that certain Promissory Note
(such Promissory Note, together with any and all renewals, amendments,
modifications, consolidations and extensions thereof, is hereinafter referred to
as the “Note”) of even date with this Mortgage, made by Borrower payable to the
order of Lender in the principal face amount of SIXTEEN MILLION AND NO/100
DOLLARS ($16,000,000.00), together with interest as therein provided;

3


--------------------------------------------------------------------------------




(2)           The full and prompt payment and performance of all of the
provisions, agreements, covenants and obligations herein contained and contained
in any other agreements, documents or instruments now or hereafter evidencing,
securing or otherwise relating to the Debt (as hereinafter defined), the
Environmental Indemnity Agreement (as hereinafter defined) and the Indemnity and
Guaranty Agreement (as hereinafter defined) (the Note, this Mortgage, and such
other agreements, documents and instruments, together with any and all renewals,
amendments, extensions and modifications thereof, are hereinafter collectively
referred to as the “Loan Documents”) and the payment of all other sums herein or
therein covenanted to be paid;

(3)           Any and all additional advances made by Lender to protect or
preserve the Property or the lien or security interest created hereby on the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided or for performance of any of Borrower’s obligations hereunder or under
the other Loan Documents or for any other purpose provided herein or in the
other Loan Documents (whether or not the original Borrower remains the owner of
the Property at the time of such advances); and

(4)           Any and all other indebtedness now owing or which may hereafter be
owing by Borrower to Lender, including, without limitation, all prepayment fees,
however and whenever incurred or evidenced, whether express or implied, direct
or indirect, absolute or contingent, or due or to become due, and all renewals,
modifications, consolidations, replacements and extensions thereof, it being
contemplated by Borrower and Lender that Borrower may hereafter become so
indebted to Lender.

(All of the sums referred to in Paragraphs (1) through (4) above are herein
referred to as the “Debt”).

TO HAVE AND TO HOLD the Property unto Lender, its successors and assigns
forever, and Borrower does hereby bind itself, its successors and assigns, to
WARRANT AND FOREVER DEFEND the title to the Property, subject to the Permitted
Encumbrances (as hereinafter defined), to Lender against every person whomsoever
lawfully claiming or to claim the same or any part thereof;

PROVIDED, HOWEVER, that if the principal and interest and all other sums due or
to become due under the Note or under the other Loan Documents, including,
without limitation, any prepayment fees required pursuant to the terms of the
Note, shall have been paid at the time and in the manner stipulated therein and
the Debt shall have been paid and all other covenants contained in the Loan
Documents shall have been performed, then, in such case, the liens, security
interests, estates and rights granted by this Mortgage shall be satisfied and
the estate, right, title and interest of Lender in the Property shall cease, and
upon payment to Lender of all costs and expenses incurred for the preparation of
the release hereinafter referenced and all recording costs if allowed by law,
Lender shall promptly satisfy and release this Mortgage of record and the lien
hereof by proper instrument.

4


--------------------------------------------------------------------------------




ARTICLE I

REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower, for itself and its successors and assigns, does hereby represent,
warrant and covenant to and with Lender, its successors and assigns, that:


SECTION 1.1             ORGANIZATION; SPECIAL PURPOSE. BORROWER HAS BEEN DULY
ORGANIZED AND IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS FORMATION, WITH REQUISITE POWER AND AUTHORITY, AND ALL RIGHTS,
LICENSES, PERMITS AND AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE, NECESSARY TO
OWN ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS NOW ENGAGED.
BORROWER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH
JURISDICTION WHERE IT IS REQUIRED TO BE SO QUALIFIED IN CONNECTION WITH ITS
PROPERTIES, BUSINESS AND OPERATIONS. BORROWER POSSESSES ALL FRANCHISES, PATENTS,
COPYRIGHTS, TRADEMARKS, TRADE NAMES, LICENSES AND PERMITS NECESSARY FOR THE
CONDUCT OF ITS BUSINESS SUBSTANTIALLY AS NOW CONDUCTED. BORROWER IS A
SINGLE-PURPOSE ENTITY IN COMPLIANCE WITH THE PROVISIONS OF SECTION 2.29 HEREOF.
ALL OF THE ASSUMPTIONS MADE IN THAT CERTAIN SUBSTANTIVE NON-CONSOLIDATION
OPINION LETTER DATED THE DATE HEREOF, DELIVERED BY BORROWER’S COUNSEL IN
CONNECTION WITH THE LOAN AND ANY SUBSEQUENT NON-CONSOLIDATION OPINION DELIVERED
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS MORTGAGE (THE
“NON-CONSOLIDATION OPINION”), INCLUDING, BUT NOT LIMITED TO, ANY EXHIBITS
ATTACHED THERETO, ARE TRUE AND CORRECT IN ALL RESPECTS.


SECTION 1.2             TITLE. BORROWER HAS GOOD, MARKETABLE AND INDEFEASIBLE
FEE SIMPLE TITLE TO THE PROPERTY, SUBJECT ONLY TO THOSE MATTERS EXPRESSLY SET
FORTH AS EXCEPTIONS TO OR SUBORDINATE MATTERS IN THE TITLE INSURANCE POLICY
INSURING THE LIEN OF THIS MORTGAGE DELIVERED AS OF THE DATE HEREOF WHICH LENDER
HAS AGREED TO ACCEPT, EXCEPTING THEREFROM ALL PREPRINTED AND/OR STANDARD
EXCEPTIONS (SUCH ITEMS BEING THE “PERMITTED ENCUMBRANCES”), AND HAS FULL POWER
AND LAWFUL AUTHORITY TO GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, ENCUMBER
AND MORTGAGE ITS INTEREST IN THE PROPERTY IN THE MANNER AND FORM HEREBY DONE OR
INTENDED. BORROWER WILL PRESERVE ITS INTEREST IN AND TITLE TO THE PROPERTY AND
WILL FOREVER WARRANT AND DEFEND THE SAME TO LENDER AGAINST ANY AND ALL CLAIMS
WHATSOEVER AND WILL FOREVER WARRANT AND DEFEND THE VALIDITY AND PRIORITY OF THE
LIEN AND SECURITY INTEREST CREATED HEREIN AGAINST THE CLAIMS OF ALL PERSONS AND
PARTIES WHOMSOEVER, SUBJECT TO THE PERMITTED ENCUMBRANCES. THIS MORTGAGE CREATES
(I) A VALID, PERFECTED LIEN ON THE PREMISES, SUBJECT ONLY TO PERMITTED
ENCUMBRANCES AND THE LIENS CREATED BY THE LOAN DOCUMENTS AND (II) PERFECTED
SECURITY INTERESTS IN AND TO, AND PERFECTED COLLATERAL ASSIGNMENTS OF, ALL
PERSONALTY, ALL IN ACCORDANCE WITH THE TERMS THEREOF, IN EACH CASE SUBJECT ONLY
TO ANY APPLICABLE PERMITTED ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED
PURSUANT TO THE LOAN DOCUMENTS AND THE LIENS CREATED BY THE LOAN DOCUMENTS.
THERE ARE NO SECURITY AGREEMENTS OR FINANCING STATEMENTS AFFECTING ALL OR ANY
PORTION OF THE PROPERTY OTHER THAN (I) AS DISCLOSED IN WRITING BY BORROWER TO
LENDER PRIOR TO THE DATE HEREOF AND (II) THE SECURITY AGREEMENTS AND FINANCING
STATEMENTS CREATED IN FAVOR OF LENDER. THERE ARE NO CLAIMS FOR PAYMENT FOR WORK,
LABOR OR MATERIALS AFFECTING THE PREMISES WHICH ARE OR MAY BECOME A LIEN PRIOR
TO, OR OF EQUAL PRIORITY WITH, THE LIENS CREATED BY THE LOAN DOCUMENTS. NONE OF
THE PERMITTED ENCUMBRANCES, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY
INTERFERE WITH THE BENEFITS OF THE SECURITY INTENDED TO BE PROVIDED BY THIS
MORTGAGE, MATERIALLY AND ADVERSELY AFFECT THE VALUE OF THE PREMISES, IMPAIR THE
USE OR OPERATIONS OF THE PREMISES OR IMPAIR BORROWER’S ABILITY TO PAY ITS
OBLIGATIONS IN A TIMELY MANNER. THE FOREGOING WARRANTY OF TITLE SHALL SURVIVE
THE FORECLOSURE OF THIS MORTGAGE

5


--------------------------------------------------------------------------------





AND SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY LENDER IN THE EVENT
LENDER ACQUIRES TITLE TO THE PROPERTY PURSUANT TO ANY FORECLOSURE.


SECTION 1.3             NO BANKRUPTCY FILING. NO BANKRUPTCY, INSOLVENCY
PROCEEDINGS OR LIQUIDATION OF ALL OR A SUBSTANTIAL PORTION OF THE PROPERTY IS
PENDING OR CONTEMPLATED BY BORROWER OR, TO THE BEST KNOWLEDGE OF BORROWER,
AGAINST BORROWER OR BY OR AGAINST ANY ENDORSER OR COSIGNER OF THE NOTE OR OF ANY
PORTION OF THE DEBT, OR ANY GUARANTOR OR INDEMNITOR UNDER ANY GUARANTY OR
INDEMNITY AGREEMENT, INCLUDING, WITHOUT LIMITATION, THAT CERTAIN INDEMNITY AND
GUARANTY AGREEMENT, DATED THE DATE HEREOF, EXECUTED BY MACK-CALI REALTY, L.P., A
DELAWARE LIMITED PARTNERSHIP, IN FAVOR OF LENDER (THE “GUARANTY AGREEMENT”),
EXECUTED IN CONNECTION WITH THE NOTE OR THE LOAN EVIDENCED THEREBY AND SECURED
HEREBY (AN “INDEMNITOR”). NO PETITION IN BANKRUPTCY HAS BEEN FILED AGAINST
BORROWER OR ANY GENERAL PARTNER, MANAGER, SOLE MEMBER, MANAGING MEMBER OR
MAJORITY SHAREHOLDER OF BORROWER, AS APPLICABLE (COLLECTIVELY, THE “BORROWER
PARTIES”, EACH A “BORROWER PARTY”), AND NEITHER BORROWER PARTY OR ANY PRINCIPAL
OF A BORROWER PARTY HAS EVER MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
TAKEN ADVANTAGE OF ANY INSOLVENCY ACT FOR THE BENEFIT OF DEBTORS.


SECTION 1.4             FULL AND ACCURATE DISCLOSURE. NO STATEMENT OF FACT MADE
BY BORROWER IN ANY LOAN DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE STATEMENTS CONTAINED
THEREIN NOT MISLEADING. THERE IS NO MATERIAL FACT PRESENTLY KNOWN TO BORROWER
THAT HAS NOT BEEN DISCLOSED TO LENDER WHICH ADVERSELY AFFECTS, OR, AS FAR AS
BORROWER CAN FORESEE, MIGHT ADVERSELY AFFECT, THE PROPERTY OR THE BUSINESS,
OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER. ALL FINANCIAL
DATA, INCLUDING THE STATEMENTS OF CASH FLOW AND INCOME AND OPERATING EXPENSE,
THAT HAVE BEEN DELIVERED TO LENDER IN RESPECT OF BORROWER AND THE PROPERTY
(I) ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, (II) ACCURATELY
REPRESENT THE FINANCIAL CONDITION OF  BORROWER AND THE PROPERTY AS OF THE DATE
OF SUCH REPORTS, AND (III) TO THE EXTENT PREPARED BY AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTING FIRM, HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED,
EXCEPT AS DISCLOSED THEREIN. BORROWER HAS NO CONTINGENT LIABILITIES, LIABILITIES
FOR TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, UNREALIZED OR ANTICIPATED
LOSSES FROM ANY UNFAVORABLE COMMITMENTS OR ANY LIABILITIES OR OBLIGATIONS NOT
EXPRESSLY PERMITTED BY THIS MORTGAGE. SINCE THE DATE OF SUCH FINANCIAL
STATEMENTS, THERE HAS BEEN NO MATERIALLY ADVERSE CHANGE IN THE FINANCIAL
CONDITION, OPERATIONS OR BUSINESS OF BORROWER OR THE PROPERTY FROM THAT SET
FORTH IN SAID FINANCIAL STATEMENTS.


SECTION 1.5             PROCEEDINGS; ENFORCEABILITY. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS MORTGAGE, THE NOTE AND ALL OF THE OTHER LOAN DOCUMENTS HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION TO BE, AND ARE, BINDING AND
ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THE RESPECTIVE TERMS THEREOF AND
DO NOT CONTRAVENE, RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT (NOR UPON THE
GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH WILL SAME CONSTITUTE A DEFAULT)
UNDER THE PARTNERSHIP AGREEMENT, ARTICLES OF INCORPORATION, OPERATING AGREEMENT
OR OTHER ORGANIZATIONAL DOCUMENTS OF BORROWER OR ANY CONTRACT OR AGREEMENT OF
ANY NATURE TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER OR ANY OF ITS
PROPERTY MAY BE BOUND AND DO NOT VIOLATE OR CONTRAVENE ANY LAW, ORDER, DECREE,
RULE OR REGULATION TO WHICH BORROWER IS SUBJECT. THE LOAN DOCUMENTS ARE NOT
SUBJECT TO, AND BORROWER HAS NOT ASSERTED, ANY RIGHT OF RESCISSION, SET-OFF,
COUNTERCLAIM OR DEFENSE, INCLUDING THE DEFENSE OF USURY.

6


--------------------------------------------------------------------------------





SECTION 1.6             NO CONFLICTS. BORROWER IS NOT REQUIRED TO OBTAIN ANY
CONSENT, APPROVAL OR AUTHORIZATION FROM OR TO FILE ANY DECLARATION OR STATEMENT
WITH, ANY GOVERNMENTAL AUTHORITY OR AGENCY IN CONNECTION WITH OR AS A CONDITION
TO THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS MORTGAGE, THE NOTE OR THE
OTHER LOAN DOCUMENTS WHICH HAS NOT BEEN SO OBTAINED OR FILED. BORROWER HAS
OBTAINED OR MADE ALL NECESSARY (I) CONSENTS, APPROVALS AND AUTHORIZATIONS AND
REGISTRATIONS AND FILINGS OF OR WITH ALL GOVERNMENTAL AUTHORITIES OR AGENCIES
AND (II) CONSENTS, APPROVALS, WAIVERS AND NOTIFICATIONS OF PARTNERS,
STOCKHOLDERS, MEMBERS, CREDITORS, LESSORS AND OTHER NON-GOVERNMENTAL PERSONS
AND/OR ENTITIES, IN EACH CASE, WHICH ARE REQUIRED TO BE OBTAINED OR MADE BY
BORROWER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF, AND THE PERFORMANCE
BY BORROWER OF ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS.


SECTION 1.7             FEDERAL RESERVE REGULATIONS; INVESTMENT COMPANY ACT. NO
PART OF THE PROCEEDS OF THE LOAN WILL BE USED FOR THE PURPOSE OF PURCHASING OR
ACQUIRING ANY “MARGIN STOCK” WITHIN THE MEANING OF REGULATION T, U OR X OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OR FOR ANY OTHER PURPOSE THAT
WOULD BE INCONSISTENT WITH SUCH REGULATION T, U OR X OR ANY OTHER REGULATION OF
SUCH BOARD OF GOVERNORS, OR FOR ANY PURPOSE PROHIBITED BY LAW OR ANY LOAN
DOCUMENT. BORROWER IS NOT (I) AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED”
BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED; (II) A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A
“HOLDING COMPANY” OR AN “AFFILIATE” OF EITHER A “HOLDING COMPANY” OR A
“SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED; OR (III) SUBJECT TO ANY OTHER FEDERAL OR STATE LAW OR
REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS ABILITY TO BORROW MONEY.


SECTION 1.8             TAXES. BORROWER AND ANY GENERAL PARTNER OR MANAGING
MEMBER OF BORROWER, IF ANY, HAS FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS
REQUIRED TO BE FILED AS OF THE DATE HEREOF AND HAS PAID OR MADE ADEQUATE
PROVISION FOR THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES, CHARGES AND
ASSESSMENTS PAYABLE BY BORROWER AND ANY GENERAL PARTNER OR MANAGING MEMBER, IF
ANY, AS OF THE DATE HEREOF. BORROWER AND ANY GENERAL PARTNER OR MANAGING MEMBER,
IF ANY, BELIEVE THAT THEIR RESPECTIVE TAX RETURNS PROPERLY REFLECT THE INCOME
AND TAXES OF BORROWER AND SAID GENERAL PARTNER OR MANAGING MEMBER, IF ANY, FOR
THE PERIODS COVERED THEREBY, SUBJECT ONLY TO REASONABLE ADJUSTMENTS REQUIRED BY
THE INTERNAL REVENUE SERVICE OR OTHER APPLICABLE TAX AUTHORITY UPON AUDIT.
BORROWER AND THE PROPERTY ARE FREE FROM ANY PAST DUE OBLIGATIONS FOR SALES AND
PAYROLL TAXES.


SECTION 1.9             ERISA. BORROWER (I) HAS NO KNOWLEDGE OF ANY MATERIAL
LIABILITY THAT HAS BEEN INCURRED OR IS EXPECTED TO BE INCURRED BY BORROWER THAT
IS OR REMAINS UNSATISFIED FOR ANY TAXES OR PENALTIES WITH RESPECT TO ANY
“EMPLOYEE BENEFIT PLAN”, AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR ANY “PLAN” WITHIN THE
MEANING OF SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”) OR ANY OTHER BENEFIT PLAN (OTHER THAN A MULTI-EMPLOYER PLAN)
MAINTAINED, CONTRIBUTED TO, OR REQUIRED TO BE CONTRIBUTED TO BY BORROWER OR BY
ANY ENTITY THAT IS UNDER THE COMMON CONTROL WITH BORROWER WITHIN THE MEANING OF
ERISA SECTION 4001(A)(14) (COLLECTIVELY, A “PLAN”) OR ANY PLAN THAT WOULD BE A
PLAN BUT FOR THE FACT THAT IT IS A MULTI-EMPLOYER PLAN WITHIN THE MEANING OF
ERISA SECTION 3(37) AND (II) HAS MADE AND SHALL CONTINUE TO MAKE WHEN DUE ALL
REQUIRED CONTRIBUTIONS TO ALL SUCH PLANS, IF ANY. EACH SUCH PLAN, IF ANY, HAS
BEEN AND WILL BE ADMINISTERED IN COMPLIANCE WITH ITS TERMS AND THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND ANY OTHER APPLICABLE FEDERAL OR STATE LAW AND
NO ACTION SHALL BE TAKEN OR FAIL TO BE TAKEN THAT WOULD RESULT IN

7


--------------------------------------------------------------------------------





THE DISQUALIFICATION OR LOSS OF THE TAX-EXEMPT STATUS OF ANY SUCH PLAN, IF ANY,
INTENDED TO BE QUALIFIED OR TAX-EXEMPT. THE ASSETS OF BORROWER DO NOT CONSTITUTE
“PLAN ASSETS” OF ONE OR MORE SUCH PLANS WITHIN THE MEANING OF 29 C.F.R.
SECTION 2510.3-101.


SECTION 1.10           PROPERTY COMPLIANCE. THE PREMISES AND THE IMPROVEMENTS
AND THE CURRENT INTENDED USE THEREOF BY BORROWER COMPLY IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE RESTRICTIVE COVENANTS, ZONING ORDINANCES, SUBDIVISION AND
BUILDING CODES, FLOOD DISASTER LAWS, HEALTH AND ENVIRONMENTAL LAWS AND
REGULATIONS AND ALL OTHER ORDINANCES, ORDERS OR REQUIREMENTS ISSUED BY ANY
STATE, FEDERAL OR MUNICIPAL AUTHORITIES HAVING OR CLAIMING JURISDICTION OVER THE
PROPERTY, EXCEPT AS OTHERWISE PREVIOUSLY DISCLOSED TO LENDER IN WRITING. IN THE
EVENT THAT ALL OR ANY PART OF THE IMPROVEMENTS ARE DESTROYED OR DAMAGED, SAID
IMPROVEMENTS CAN BE LEGALLY RECONSTRUCTED TO THEIR CONDITION PRIOR TO SUCH
DAMAGE OR DESTRUCTION, AND THEREAFTER EXIST FOR THE SAME USE WITHOUT VIOLATING
ANY ZONING OR OTHER ORDINANCES APPLICABLE THERETO AND WITHOUT THE NECESSITY OF
OBTAINING ANY VARIANCES OR SPECIAL PERMITS. NO LEGAL PROCEEDINGS ARE PENDING OR,
TO THE KNOWLEDGE OF BORROWER, THREATENED WITH RESPECT TO THE ZONING OF THE
PREMISES. NEITHER THE ZONING NOR ANY OTHER RIGHT TO CONSTRUCT, USE OR OPERATE
THE PREMISES IS IN ANY WAY DEPENDENT UPON OR RELATED TO ANY PROPERTY OTHER THAN
THE PREMISES. ALL CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS, INCLUDING
CERTIFICATES OF COMPLETION AND OCCUPANCY PERMITS REQUIRED FOR THE LEGAL USE,
OCCUPANCY AND OPERATION OF THE PREMISES HAVE BEEN OBTAINED AND ARE IN FULL FORCE
AND EFFECT. THE PREMISES AND IMPROVEMENTS CONSTITUTE ONE OR MORE SEPARATE TAX
PARCELS FOR PURPOSES OF AD VALOREM TAXATION. THE PREMISES AND IMPROVEMENTS DO
NOT REQUIRE ANY RIGHTS OVER, OR RESTRICTIONS AGAINST, OTHER PROPERTY IN ORDER TO
COMPLY WITH ANY OF THE AFORESAID GOVERNMENTAL ORDINANCES, ORDERS OR
REQUIREMENTS.


SECTION 1.11           UTILITIES. ALL UTILITY SERVICES NECESSARY AND SUFFICIENT
FOR THE FULL USE, OCCUPANCY, OPERATION AND DISPOSITION OF THE PREMISES AND THE
IMPROVEMENTS FOR THEIR INTENDED PURPOSES ARE AVAILABLE TO THE PROPERTY,
INCLUDING WATER, STORM SEWER, SANITARY SEWER, GAS, ELECTRIC, CABLE AND TELEPHONE
FACILITIES, THROUGH PUBLIC RIGHTS-OF-WAY OR PERPETUAL PRIVATE EASEMENTS APPROVED
BY LENDER. THE PROPERTY IS FREE FROM DELINQUENT WATER CHARGES, SEWER RENTS,
TAXES AND ASSESSMENTS.


SECTION 1.12           PUBLIC ACCESS. ALL STREETS, ROADS, HIGHWAYS, BRIDGES AND
WATERWAYS NECESSARY FOR ACCESS TO AND FULL USE, OCCUPANCY, OPERATION AND
DISPOSITION OF THE PREMISES AND THE IMPROVEMENTS HAVE BEEN COMPLETED, HAVE BEEN
DEDICATED TO AND ACCEPTED BY THE APPROPRIATE MUNICIPAL AUTHORITY AND ARE OPEN
AND AVAILABLE TO THE PREMISES AND THE IMPROVEMENTS WITHOUT FURTHER CONDITION OR
COST TO BORROWER. ALL CURB CUTS, DRIVEWAYS AND TRAFFIC SIGNALS SHOWN ON THE
SURVEY DELIVERED TO LENDER PRIOR TO THE EXECUTION AND DELIVERY OF THIS MORTGAGE
ARE EXISTING AND HAVE BEEN FULLY APPROVED BY THE APPROPRIATE GOVERNMENTAL
AUTHORITY.


SECTION 1.13           LITIGATION; AGREEMENTS. THERE ARE NO JUDICIAL,
ADMINISTRATIVE, MEDIATION OR ARBITRATION ACTIONS, SUITS OR PROCEEDINGS PENDING
OR THREATENED AGAINST OR AFFECTING BORROWER (OR, IF BORROWER IS A PARTNERSHIP OR
A LIMITED LIABILITY COMPANY, ANY OF ITS GENERAL PARTNERS OR MEMBERS) OR THE
PROPERTY WHICH, IF ADVERSELY DETERMINED, WOULD MATERIALLY IMPAIR EITHER THE
PROPERTY OR BORROWER’S ABILITY TO PERFORM THE COVENANTS OR OBLIGATIONS REQUIRED
TO BE PERFORMED UNDER THE LOAN DOCUMENTS. BORROWER IS NOT A PARTY TO ANY
AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH MIGHT ADVERSELY
AFFECT BORROWER OR THE PROPERTY, OR BORROWER’S BUSINESS, PROPERTIES, OPERATIONS
OR CONDITION, FINANCIAL OR OTHERWISE. BORROWER IS NOT IN DEFAULT IN ANY

8


--------------------------------------------------------------------------------





MATERIAL RESPECT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE
OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY PERMITTED ENCUMBRANCE OR
ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR THE
PROPERTY IS BOUND.


SECTION 1.14           PHYSICAL CONDITION. AS OF THE DATE OF THIS MORTGAGE,
(I) THE PROPERTY IS FREE FROM UNREPAIRED DAMAGE CAUSED BY FIRE, FLOOD, ACCIDENT
OR OTHER CASUALTY, (II) NO PART OF THE PREMISES OR THE IMPROVEMENTS HAS BEEN
TAKEN IN CONDEMNATION, EMINENT DOMAIN OR LIKE PROCEEDING NOR IS ANY SUCH
PROCEEDING PENDING OR, TO BORROWER’S KNOWLEDGE AND BELIEF, THREATENED OR
CONTEMPLATED, (III) EXCEPT AS MAY OTHERWISE BE DISCLOSED IN THAT CERTAIN
PROPERTY CONDITION REPORT (THE “PROPERTY CONDITION REPORT”) DATED MAY 5, 2006
AND PREPARED BY IVI DUE DILIGENCE SERVICES, INC., THE IMPROVEMENTS ARE
STRUCTURALLY SOUND, IN GOOD REPAIR AND FREE OF DEFECTS IN MATERIALS AND
WORKMANSHIP AND HAVE BEEN CONSTRUCTED AND INSTALLED IN SUBSTANTIAL COMPLIANCE
WITH THE PLANS AND SPECIFICATIONS RELATING THERETO, AND (IV) ALL MAJOR BUILDING
SYSTEMS LOCATED WITHIN THE IMPROVEMENTS, INCLUDING, WITHOUT LIMITATION, THE
HEATING AND AIR CONDITIONING SYSTEMS AND THE ELECTRICAL AND PLUMBING SYSTEMS,
ARE IN GOOD WORKING ORDER AND CONDITION.


SECTION 1.15           CONTRACTS. BORROWER HAS DELIVERED TO LENDER TRUE, CORRECT
AND COMPLETE COPIES OF ALL CONTRACTS AND ALL AMENDMENTS THERETO OR MODIFICATIONS
THEREOF. EACH CONTRACT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF
BORROWER AND, TO THE BEST OF BORROWER’S KNOWLEDGE AND BELIEF, IS ENFORCEABLE
AGAINST ANY OTHER PARTY THERETO. NO DEFAULT EXISTS, OR WITH THE PASSING OF TIME
OR THE GIVING OF NOTICE OR BOTH WOULD EXIST, UNDER ANY CONTRACT WHICH WOULD, IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON BORROWER OR THE PROPERTY. NO
CONTRACT PROVIDES ANY PARTY WITH THE RIGHT TO OBTAIN A LIEN OR ENCUMBRANCE UPON
THE PROPERTY SUPERIOR TO THE LIEN OF THIS MORTGAGE. ALL CONTRACTS AFFECTING THE
PROPERTY HAVE BEEN ENTERED INTO AT ARMS-LENGTH IN THE ORDINARY COURSE OF
BORROWER’S BUSINESS AND PROVIDE FOR THE PAYMENT OF FEES IN AMOUNTS AND UPON
TERMS COMPARABLE TO EXISTING MARKET RATES.


SECTION 1.16           LEASES. BORROWER HAS DELIVERED (I) A TRUE, CORRECT AND
COMPLETE SCHEDULE (THE “RENT ROLL”) OF ALL LEASES AFFECTING THE PROPERTY AS OF
THE DATE HEREOF, WHICH ACCURATELY AND COMPLETELY SETS FORTH IN ALL MATERIAL
RESPECTS FOR EACH SUCH LEASE, THE FOLLOWING: THE NAME OF THE TENANT, THE LEASE
EXPIRATION DATE, EXTENSION AND RENEWAL PROVISIONS, THE BASE RENT PAYABLE, THE
SECURITY DEPOSIT HELD THEREUNDER AND ANY OTHER MATERIAL PROVISIONS OF SUCH LEASE
AND (II) TRUE, CORRECT AND COMPLETE COPIES OF ALL LEASES DESCRIBED IN THE RENT
ROLL. EACH LEASE CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF BORROWER
AND, TO THE BEST OF BORROWER’S KNOWLEDGE AND BELIEF, IS ENFORCEABLE AGAINST THE
TENANT THEREOF. NO DEFAULT EXISTS, OR WITH THE PASSING OF TIME OR THE GIVING OF
NOTICE OR BOTH WOULD EXIST, UNDER ANY LEASE WHICH WOULD, IN THE AGGREGATE, HAVE
A MATERIAL ADVERSE EFFECT ON BORROWER OR THE PROPERTY. NO TENANT UNDER ANY LEASE
HAS, AS OF THE DATE HEREOF, PAID RENT MORE THAN THIRTY (30) DAYS IN ADVANCE, AND
THE RENTS UNDER SUCH LEASES HAVE NOT BEEN WAIVED, RELEASED, OR OTHERWISE
DISCHARGED OR COMPROMISED. ALL SECURITY DEPOSITS REQUIRED UNDER SUCH LEASES HAVE
BEEN FULLY FUNDED AND ARE HELD BY BORROWER AS PERMITTED BY APPLICABLE LAW. ALL
WORK TO BE PERFORMED BY BORROWER UNDER THE LEASES HAS BEEN SUBSTANTIALLY
PERFORMED, ALL CONTRIBUTIONS TO BE MADE BY BORROWER TO THE TENANTS THEREUNDER
HAVE BEEN MADE AND ALL OTHER CONDITIONS PRECEDENT TO EACH SUCH TENANT’S
OBLIGATIONS THEREUNDER HAVE BEEN SATISFIED. EACH TENANT UNDER A LEASE HAS
ENTERED INTO OCCUPANCY OF THE DEMISED PREMISES. TO THE BEST OF BORROWER’S
KNOWLEDGE AND BELIEF, EACH TENANT IS FREE FROM BANKRUPTCY, REORGANIZATION OR
ARRANGEMENT PROCEEDINGS OR A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS.

 

9


--------------------------------------------------------------------------------



NO LEASE PROVIDES ANY PARTY WITH THE RIGHT TO OBTAIN A LIEN OR ENCUMBRANCE UPON
THE PROPERTY SUPERIOR TO THE LIEN OF THIS MORTGAGE.


SECTION 1.17           FOREIGN PERSON. BORROWER IS NOT A “FOREIGN PERSON” WITHIN
THE MEANING OF §1445(F)(3) OF THE CODE, AND THE RELATED TREASURY DEPARTMENT
REGULATIONS, INCLUDING TEMPORARY REGULATIONS.


SECTION 1.18           MANAGEMENT AGREEMENT. THE PROPERTY MANAGEMENT AGREEMENT
RELATING TO THE PREMISES (THE “MANAGEMENT AGREEMENT”) IS IN FULL FORCE AND
EFFECT AND TO THE BEST OF BORROWER’S KNOWLEDGE, THERE IS NO DEFAULT, BREACH OR
VIOLATION EXISTING THEREUNDER BY ANY PARTY THERETO BEYOND THE EXPIRATION OF
APPLICABLE NOTICE AND GRACE PERIODS THEREUNDER AND NO EVENT HAS OCCURRED (OTHER
THAN PAYMENTS DUE BUT NOT YET DELINQUENT) THAT, WITH THE PASSAGE OF TIME OR THE
GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT, BREACH OR VIOLATION BY
ANY PARTY THEREUNDER. THE FEE DUE UNDER THE MANAGEMENT AGREEMENT, AND THE TERMS
AND PROVISIONS OF THE MANAGEMENT AGREEMENT, ARE SUBORDINATE TO THIS MORTGAGE.


SECTION 1.19           FRAUDULENT TRANSFER. BORROWER HAS NOT ENTERED INTO THE
LOAN OR ANY LOAN DOCUMENT WITH THE ACTUAL INTENT TO HINDER, DELAY, OR DEFRAUD
ANY CREDITOR, AND BORROWER HAS RECEIVED REASONABLY EQUIVALENT VALUE IN EXCHANGE
FOR ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, THE FAIR SALEABLE VALUE OF BORROWER’S ASSETS
EXCEEDS AND WILL, IMMEDIATELY FOLLOWING THE EXECUTION AND DELIVERY OF THE LOAN
DOCUMENTS, EXCEED BORROWER’S TOTAL LIABILITIES, INCLUDING SUBORDINATED,
UNLIQUIDATED, DISPUTED OR CONTINGENT LIABILITIES, INCLUDING THE MAXIMUM AMOUNT
OF ITS CONTINGENT LIABILITIES OR ITS DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND
MATURED. BORROWER’S ASSETS DO NOT AND, IMMEDIATELY FOLLOWING THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS WILL NOT, CONSTITUTE UNREASONABLY SMALL CAPITAL
TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED. BORROWER
DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBTS AND
LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS
ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND
AMOUNTS TO BE PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF BORROWER).

All of the representations and warranties in this Article I and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.


ARTICLE II


COVENANTS OF BORROWER

For the purposes of further securing the Debt and for the protection of the
security of this Mortgage, for so long as the Debt or any part thereof remains
unpaid, Borrower covenants and agrees as follows:


SECTION 2.1             DEFENSE OF TITLE. IF, WHILE THIS MORTGAGE IS IN FORCE,
THE TITLE TO THE PROPERTY OR THE INTEREST OF LENDER THEREIN SHALL BE THE
SUBJECT, DIRECTLY OR INDIRECTLY, OF ANY ACTION AT LAW OR IN EQUITY, OR BE
ATTACHED DIRECTLY OR INDIRECTLY, OR ENDANGERED, CLOUDED OR ADVERSELY

10


--------------------------------------------------------------------------------





AFFECTED IN ANY MANNER, BORROWER, AT BORROWER’S EXPENSE, SHALL TAKE ALL
NECESSARY AND PROPER STEPS FOR THE DEFENSE OF SAID TITLE OR INTEREST, INCLUDING
THE EMPLOYMENT OF COUNSEL APPROVED BY LENDER, THE PROSECUTION OR DEFENSE OF
LITIGATION, AND THE COMPROMISE OR DISCHARGE OF CLAIMS MADE AGAINST SAID TITLE OR
INTEREST. NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT LENDER DETERMINES
THAT BORROWER IS NOT ADEQUATELY PERFORMING ITS OBLIGATIONS UNDER THIS SECTION,
LENDER MAY, WITHOUT LIMITING OR WAIVING ANY OTHER RIGHTS OR REMEDIES OF LENDER
HEREUNDER, TAKE SUCH STEPS WITH RESPECT THERETO AS LENDER SHALL DEEM NECESSARY
OR PROPER AND ANY AND ALL COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION
THEREWITH, TOGETHER WITH INTEREST THEREON AT THE DEFAULT INTEREST RATE (AS
DEFINED IN THE NOTE) FROM THE DATE INCURRED BY LENDER UNTIL ACTUALLY PAID BY
BORROWER, SHALL BE IMMEDIATELY PAID BY BORROWER ON DEMAND AND SHALL BE SECURED
BY THIS MORTGAGE AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR ANY PART
OF THE INDEBTEDNESS EVIDENCED BY THE NOTE.


SECTION 2.2             PERFORMANCE OF OBLIGATIONS. BORROWER SHALL PAY WHEN DUE
THE PRINCIPAL OF AND THE INTEREST ON THE DEBT IN ACCORDANCE WITH THE TERMS OF
THE NOTE. BORROWER SHALL ALSO PAY ALL CHARGES, FEES AND OTHER SUMS REQUIRED TO
BE PAID BY BORROWER AS PROVIDED IN THE LOAN DOCUMENTS, IN ACCORDANCE WITH THE
TERMS OF THE LOAN DOCUMENTS, AND SHALL OBSERVE, PERFORM AND DISCHARGE ALL
OBLIGATIONS, COVENANTS AND AGREEMENTS TO BE OBSERVED, PERFORMED OR DISCHARGED BY
BORROWER SET FORTH IN THE LOAN DOCUMENTS IN ACCORDANCE WITH THEIR TERMS.
FURTHER, BORROWER SHALL PROMPTLY AND STRICTLY PERFORM AND COMPLY WITH ALL
COVENANTS, CONDITIONS, OBLIGATIONS AND PROHIBITIONS REQUIRED OF BORROWER IN
CONNECTION WITH ANY OTHER DOCUMENT OR INSTRUMENT AFFECTING TITLE TO THE
PROPERTY, OR ANY PART THEREOF, REGARDLESS OF WHETHER SUCH DOCUMENT OR INSTRUMENT
IS SUPERIOR OR SUBORDINATE TO THIS MORTGAGE.


SECTION 2.3             INSURANCE. BORROWER SHALL, AT BORROWER’S EXPENSE,
MAINTAIN IN FORCE AND EFFECT ON THE PROPERTY AT ALL TIMES WHILE THIS MORTGAGE
CONTINUES IN EFFECT THE FOLLOWING INSURANCE:


(A)           INSURANCE AGAINST LOSS OR DAMAGE TO THE PROPERTY BY FIRE,
LIGHTNING, WINDSTORM, TORNADO, HAIL, TERRORISM, RIOT AND CIVIL COMMOTION,
VANDALISM, MALICIOUS MISCHIEF, BURGLARY AND THEFT AND AGAINST LOSS AND DAMAGE BY
SUCH OTHER, FURTHER AND ADDITIONAL RISKS AS MAY BE NOW OR HEREAFTER EMBRACED BY
A “SPECIAL CAUSES OF LOSS” TYPE OF INSURANCE POLICY. THE AMOUNT OF SUCH
INSURANCE SHALL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FULL
REPLACEMENT COST (INSURABLE VALUE) OF THE IMPROVEMENTS (AS ESTABLISHED BY A
MEMBER OF THE APPRAISAL INSTITUTE APPRAISAL), WITHOUT REDUCTION FOR
DEPRECIATION. THE DETERMINATION OF THE REPLACEMENT COST AMOUNT SHALL BE ADJUSTED
ANNUALLY TO COMPLY WITH THE REQUIREMENTS OF THE INSURER ISSUING SUCH COVERAGE
OR, AT LENDER’S ELECTION, BY REFERENCE TO SUCH INDICES, APPRAISALS OR
INFORMATION AS LENDER DETERMINES IN ITS REASONABLE DISCRETION IN ORDER TO
REFLECT INCREASED VALUE DUE TO INFLATION. ABSENT SUCH ANNUAL ADJUSTMENT, EACH
POLICY SHALL CONTAIN INFLATION GUARD COVERAGE INSURING THAT THE POLICY LIMIT
WILL BE INCREASED OVER TIME TO REFLECT THE EFFECT OF INFLATION. “FULL
REPLACEMENT COST,” AS USED HEREIN AND ELSEWHERE IN THIS SECTION 2.3, MEANS, WITH
RESPECT TO THE IMPROVEMENTS, THE COST OF REPLACING THE IMPROVEMENTS WITHOUT
REGARD TO DEDUCTION FOR DEPRECIATION, EXCLUSIVE OF THE COST OF EXCAVATIONS,
FOUNDATIONS AND FOOTINGS BELOW THE LOWEST BASEMENT FLOOR. BORROWER SHALL ALSO
MAINTAIN INSURANCE AGAINST LOSS OR DAMAGE TO FURNITURE, FURNISHINGS, FIXTURES,
EQUIPMENT AND OTHER ITEMS (WHETHER PERSONALTY OR FIXTURES) INCLUDED IN THE
PROPERTY AND OWNED BY BORROWER FROM TIME TO TIME TO THE EXTENT APPLICABLE. EACH
POLICY SHALL CONTAIN A WAIVER OF ANY CO-

11


--------------------------------------------------------------------------------





INSURANCE PROVISIONS, SUBJECT TO LENDER’S APPROVAL. THE MAXIMUM DEDUCTIBLE SHALL
BE $100,000.00.


(B)           IF THE “SPECIAL CAUSES OF LOSS” POLICY REQUIRED IN SUBSECTION
(A) ABOVE EXCLUDES COVERAGE FOR WIND DAMAGE, BORROWER SHALL MAINTAIN SEPARATE
COVERAGE FOR SUCH RISK. FURTHERMORE, IF THE PROPERTY IS LOCATED IN THE STATE OF
FLORIDA, OR WITHIN TWENTY FIVE (25) MILES OF THE OCEAN COAST OF THE STATES OF
TEXAS, LOUISIANA, MISSISSIPPI, ALABAMA, GEORGIA, NORTH CAROLINA, HAWAII OR SOUTH
CAROLINA, WINDSTORM INSURANCE MUST BE MAINTAINED IN AN AMOUNT EQUAL TO THE
LESSER OF (I) THE FULL REPLACEMENT COST OF THE PROPERTY OR (II) THE MAXIMUM
LIMIT OF COVERAGE AVAILABLE WITH RESPECT TO THE IMPROVEMENTS AND EQUIPMENT. IF
AVAILABLE, A MINIMUM OF EIGHTEEN (18) MONTHS GENERAL BUSINESS INCOME COVERAGE
SPECIFICALLY RELATING TO WIND DAMAGE SHALL BE REQUIRED. THE MAXIMUM DEDUCTIBLE
SHALL BE $100,000.00, WHICH DEDUCTIBLE SHALL ONLY APPLY TO “TIER ONE” COVERAGES.


(C)           ORDINANCE AND LAW INSURANCE IS REQUIRED IF THE PROPERTY IS
“NON-CONFORMING” WITH RESPECT TO ANY ZONING REQUIREMENTS. BORROWER SHALL
MAINTAIN “COVERAGE A” AGAINST LOSS ON VALUE TO THE UNDAMAGED PORTION OF THE
IMPROVEMENTS FOR THE FULL REPLACEMENT COST OF THE IMPROVEMENTS. BORROWER SHALL
ALSO MAINTAIN “COVERAGE B” AGAINST THE COST OF DEMOLITION IN AN AMOUNT EQUAL TO
TEN PERCENT (10%) OF THE TOTAL VALUE OF THE IMPROVEMENTS AND “COVERAGE C”
AGAINST INCREASED COST OF RECONSTRUCTION IN AN AMOUNT EQUAL TO TWENTY PERCENT
(20%) OF THE TOTAL VALUE OF THE IMPROVEMENTS. THE MAXIMUM DEDUCTIBLE SHALL BE
$100,000.00; PROVIDED THAT IF THE INSURANCE REQUIRED UNDER THIS SECTION 2.3(C)
IS FULLY COVERED BY THE INSURANCE REQUIRED IN SECTION 2.3(A) ABOVE, THEN NO
SEPARATE DEDUCTIBLE SHALL BE REQUIRED, AND THE MAXIMUM DEDUCTIBLE OF $100,000.00
SHALL APPLY FOR THE COMBINED INSURANCE FOR SECTION 2.3(A) AND SECTION 2.3(C).


(D)           COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL
INJURY, BODILY INJURY, DEATH AND PROPERTY DAMAGE OCCURRING ON, IN OR ABOUT THE
PREMISES OR THE IMPROVEMENTS IN AMOUNTS NOT LESS THAN $1,000,000.00 PER
OCCURRENCE AND $2,000,000.00 IN THE AGGREGATE PLUS UMBRELLA COVERAGE IN AN
AMOUNT NOT LESS THAN $25,000,000. LENDER HEREBY RETAINS THE RIGHT TO
PERIODICALLY REVIEW THE AMOUNT OF SAID LIABILITY INSURANCE BEING MAINTAINED BY
BORROWER AND TO REQUIRE AN INCREASE IN THE AMOUNT OF SAID LIABILITY INSURANCE
SHOULD LENDER DEEM AN INCREASE TO BE REASONABLY PRUDENT UNDER THEN EXISTING
CIRCUMSTANCES. THE MAXIMUM DEDUCTIBLE SHALL BE $25,000.00.


(E)           EQUIPMENT BREAKDOWN (ALSO KNOWN AS BOILER AND MACHINERY) INSURANCE
IS REQUIRED IF STEAM BOILERS OR OTHER PRESSURE-FIRED VESSELS ARE IN OPERATION AT
THE PREMISES. MINIMUM LIABILITY COVERAGE PER ACCIDENT MUST EQUAL THE GREATER OF
THE REPLACEMENT COST (INSURABLE VALUE) OF THE IMPROVEMENTS HOUSING SUCH BOILER
OR PRESSURE-FIRED MACHINERY OR $2,000,000.00. IF ONE OR MORE LARGE HVAC UNITS IS
IN OPERATION AT THE PREMISES, “SYSTEMS BREAKDOWNS” COVERAGE SHALL BE REQUIRED,
AS DETERMINED BY LENDER. MINIMUM LIABILITY COVERAGE PER ACCIDENT MUST EQUAL THE
VALUE OF SUCH UNIT(S). IF AVAILABLE, A MINIMUM OF EIGHTEEN (18) MONTHS GENERAL
BUSINESS INCOME COVERAGE SPECIFICALLY RELATING TO BOILER AND MACHINERY DAMAGE
SHALL BE REQUIRED. THE MAXIMUM DEDUCTIBLE SHALL BE $100,000.00. CO-INSURANCE IS
PROHIBITED.


(F)            IF THE IMPROVEMENTS OR ANY PART THEREOF IS SITUATED IN AN AREA
DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY (“FEMA”) AS A SPECIAL
FLOOD HAZARD AREA (ZONE A OR ZONE V), FLOOD INSURANCE IN AN AMOUNT EQUAL TO THE
LESSER OF:  (I) THE MINIMUM AMOUNT

12


--------------------------------------------------------------------------------




required, under the terms of coverage, to compensate for any damage or loss on a
replacement basis (or the unpaid balance of the Debt if replacement cost
coverage is not available for the type of building insured), or (ii) the maximum
insurance available under the appropriate National Flood Insurance
Administration program. If available, a minimum of eighteen (18) months general
business income coverage specifically relating to flood damage shall be
required. The maximum deductible shall be $5,000.00 per building or a higher
minimum amount as required by FEMA or other applicable law.


(G)           IF THE PROPERTY IS SITUATED IN AN AREA DESIGNATED BY FEMA AS A
HIGH PROBABILITY EARTHQUAKE AREA (ZONE 2B OR GREATER), LENDER MAY REQUIRE A
PROBABLE MAXIMUM LOSS (“PML”) STUDY TO BE CONDUCTED AT THE PROPERTY. IF THE PML
STUDY REVEALS A PML EQUAL TO OR EXCEEDING TWENTY PERCENT (20%) OF THE FULL
REPLACEMENT COST OF THE IMPROVEMENTS, BORROWER SHALL BE REQUIRED TO MAINTAIN
EARTHQUAKE INSURANCE IN AN AMOUNT EQUAL TO THE PML PERCENTAGE OF FULL
REPLACEMENT COST OF THE IMPROVEMENTS. IF AVAILABLE, A MINIMUM OF EIGHTEEN (18)
MONTHS BUSINESS INCOME COVERAGE SPECIFICALLY RELATING TO EARTHQUAKE DAMAGE SHALL
BE REQUIRED. THE MAXIMUM DEDUCTIBLE SHALL BE NO MORE THAN FIVE PERCENT (5%) OF
THE VALUE AT RISK OR THE LOWEST DEDUCTIBLE AVAILABLE IN THE STATE IN WHICH THE
PROPERTY IS LOCATED.


(H)           DURING THE PERIOD OF ANY CONSTRUCTION, RENOVATION OR ALTERATION OF
THE EXISTING IMPROVEMENTS WHICH EXCEEDS THE LESSER OF 10% OF THE PRINCIPAL
AMOUNT OF THE NOTE OR $500,000, AT LENDER’S REQUEST, A COMPLETED VALUE, “ALL
RISK” BUILDER’S RISK FORM OR “COURSE OF CONSTRUCTION” INSURANCE POLICY IN
NON-REPORTING FORM, IN AN AMOUNT APPROVED BY LENDER, MAY BE REQUIRED. DURING THE
PERIOD OF ANY CONSTRUCTION OF ANY ADDITION TO THE EXISTING IMPROVEMENTS, A
COMPLETED VALUE, “ALL RISK” BUILDER’S RISK FORM OR “COURSE OF CONSTRUCTION”
INSURANCE POLICY IN NON-REPORTING FORM, IN AN AMOUNT APPROVED BY LENDER, SHALL
BE REQUIRED. THE MAXIMUM DEDUCTIBLE SHALL BE $100,000.00.


(I)            WHEN REQUIRED BY APPLICABLE LAW, ORDINANCE OR OTHER REGULATION,
WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY INSURANCE COVERING ALL PERSONS
SUBJECT TO THE WORKER’S COMPENSATION LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED. ADDITIONALLY, IF BORROWER HAS DIRECT EMPLOYEES, HIRED AND NON-OWNED
AUTO INSURANCE IS REQUIRED IN AN AMOUNT EQUAL TO $1,000,000 PER OCCURRENCE. THE
MAXIMUM DEDUCTIBLE SHALL BE $25,000.00.


(J)            IN ADDITION TO THE SPECIFIC RISK COVERAGES REQUIRED HEREIN,
GENERAL BUSINESS INCOME (LOSS OF RENTS) INSURANCE IN AMOUNTS SUFFICIENT TO
COMPENSATE BORROWER FOR ALL RENTS AND PROFITS OR INCOME DURING A PERIOD OF NOT
LESS THAN EIGHTEEN (18) MONTHS. THE “ACTUAL LOSS” AMOUNT OF COVERAGE SHALL BE
ADJUSTED ANNUALLY TO REFLECT THE GREATER OF (I) ESTIMATED RENTS AND PROFITS OR
INCOME PAYABLE DURING THE SUCCEEDING EIGHTEEN (18) MONTH PERIOD OR (II) THE
PROJECTED OPERATING EXPENSES, CAPITAL EXPENSES AND DEBT SERVICE FOR THE PROPERTY
AS APPROVED BY LENDER IN ITS SOLE DISCRETION. THE MAXIMUM DEDUCTIBLE SHALL BE
$100,000.00.


(K)           SUCH OTHER INSURANCE ON THE PROPERTY OR ON ANY REPLACEMENTS OR
SUBSTITUTIONS THEREOF OR ADDITIONS THERETO AS MAY FROM TIME TO TIME BE REQUIRED
BY LENDER AGAINST OTHER INSURABLE HAZARDS OR CASUALTIES WHICH AT THE TIME ARE
COMMONLY INSURED AGAINST IN THE CASE OF PROPERTY SIMILARLY SITUATED INCLUDING,
WITHOUT LIMITATION, SINKHOLE, MINE SUBSIDENCE AND ENVIRONMENTAL INSURANCE, DUE
REGARD BEING GIVEN TO THE HEIGHT AND TYPE OF BUILDINGS, THEIR CONSTRUCTION,
LOCATION, USE AND OCCUPANCY.

13


--------------------------------------------------------------------------------





(L)            AT BORROWER’S ELECTION, IN LIEU OF THE MAXIMUM DEDUCTIBLE
REQUIRED FOR INSURANCE COVERAGE REQUIRED UNDER SECTIONS 2.3(D) OF THE MORTGAGE,
BORROWER SHALL BE REQUIRED TO MAINTAIN A SELF-INSURED RETENTION IN CONNECTION
WITH ITS GENERAL LIABILITY INSURANCE COVERAGE, IN AN AMOUNT NOT TO EXCEED
$150,000.00, PROVIDED THAT BORROWER SHALL BE PERSONALLY LIABLE FOR THE PAYMENT
OF ALL CLAIMS WITHIN THE LIMITS OF THE SELF-INSURED RETENTION, AS IF SUCH
OBLIGATION OF BORROWER WERE INCLUDED AS AN EXCEPTION TO THE EXCULPATION
PROVISIONS IN SECTION 2.6(C) OF THE NOTE AND THE INDEMNITOR SHALL ALSO BE LIABLE
FOR THE PAYMENT OF SUCH CLAIMS PURSUANT TO ITS INDEMNITY AND GUARANTY AGREEMENT
OF EVEN DATE HEREWITH FOR THE BENEFIT OF LENDER.


(M)          BORROWER SHALL MAINTAIN INSURANCE AGAINST DAMAGE RESULTING FROM
ACTS OF TERRORISM, OR AN INSURANCE POLICY WITHOUT AN EXCLUSION FOR DAMAGES
RESULTING FROM TERRORISM, ON TERMS CONSISTENT WITH THE COMMERCIAL PROPERTY
INSURANCE POLICY REQUIRED UNDER SUBSECTIONS (A) AND (J) ABOVE, PROVIDED,
HOWEVER, THAT IN THE EVENT THE COMMERCIAL PROPERTY AND BUSINESS INCOME INSURANCE
REQUIRED UNDER SUBSECTION (A) AND (J) ABOVE EXCLUDES PERILS OF TERRORISM AND
ACTS OF TERRORISM, THEN BORROWER SHALL MAINTAIN A SEPARATE COMMERCIAL PROPERTY
AND BUSINESS INCOME INSURANCE POLICY FOR LOSS RESULTING FROM PERILS AND ACTS OF
TERRORISM ON TERMS (INCLUDING AMOUNTS, EXCEPT AS PROVIDED FOR BELOW) CONSISTENT
WITH THOSE REQUIRED UNDER SUBSECTION (A) AND (J) ABOVE (A “STAND ALONE TERRORISM
INSURANCE POLICY”) ALL TIMES DURING THE TERM OF THE LOAN; PROVIDED, THAT,
BORROWER SHALL NOT BE REQUIRED TO MAINTAIN TERRORISM COVERAGE FOR AMOUNTS IN
EXCESS OF THE AMOUNT OF COVERAGE THAT, COULD BE OBTAINED UNDER A STAND ALONE
TERRORISM INSURANCE POLICY UPON THE PAYMENT OF AN ANNUAL PREMIUM IN AN AMOUNT
(THE “TERRORISM INSURANCE CAP”) EQUAL TO TWO HUNDRED FIFTY PERCENT (250%) OF THE
COST OF OBTAINING A STAND ALONE TERRORISM INSURANCE POLICY AS OF THE DATE HEREOF
AND IN THE EVENT THE ANNUAL PREMIUM FOR TERRORISM COVERAGE SATISFYING THE
REQUIREMENTS OF THIS SECTION 2.3 SHALL EXCEED THE TERRORISM INSURANCE CAP,
BORROWER SHALL ONLY BE REQUIRED TO OBTAIN AND MAINTAIN TERRORISM COVERAGE FOR AS
MUCH OF THE COVERAGE AS IS AVAILABLE FOR A PREMIUM EQUAL TO THE TERRORISM
INSURANCE CAP.

All such insurance shall (i) be with insurers fully licensed and authorized to
do business in the state within which the Premises is located and who have and
maintain a rating of at least (A) A or higher from Standard & Poors and (B) AX
or higher from A.M. Best, (ii) contain the complete address of the Premises (or
a complete legal description), (iii) be for terms of at least one year, with
premium prepaid, and (iv) be subject to the approval of Lender as to insurance
companies, amounts, content, forms of policies, method by which premiums are
paid and expiration dates, and (v) include a standard, non-contributory,
mortgagee clause naming EXACTLY:

Wachovia Bank, National Association,
its Successors and Assigns ATIMA
c/o Wachovia Bank, National Association, as Servicer
P.O. Box 563956
Charlotte, North Carolina 28256-3956

(A) as an additional insured under all liability insurance policies, (B) as the
first mortgagee on all property insurance policies and (C) as the loss payee on
all loss of rents or loss of business income insurance policies.

14


--------------------------------------------------------------------------------




Borrower shall, as of the date hereof, deliver to Lender evidence that said
insurance policies have been prepaid as required above and certified copies of
such insurance policies and original certificates of insurance signed by an
authorized agent of the applicable insurance companies evidencing such insurance
satisfactory to Lender. Borrower shall renew all such insurance and deliver to
Lender an Acord 28 certificate for proof of commercial property insurance and an
Acord 25 certificate for proof of liability insurance, together with such other
certificates reasonably requested by Lender. Borrower further agrees that each
such insurance policy:  (i) shall provide for at least thirty (30) days’ prior
written notice to Lender prior to any policy reduction or cancellation for any
reason other than non-payment of premium and at least ten (10) days’ prior
written notice to Lender prior to any cancellation due to non-payment of
premium; (ii) shall contain an endorsement or agreement by the insurer that any
loss shall be payable to Lender in accordance with the terms of such policy
notwithstanding any act or negligence of Borrower which might otherwise result
in forfeiture of such insurance; (iii) shall waive all rights of subrogation
against Lender; and (iv) may be in the form of a blanket policy provided that,
in the event that any such coverage is provided in the form of a blanket policy,
Borrower hereby acknowledges and agrees that failure to pay any portion of the
premium therefor which is not allocable to the Property or by any other action
not relating to the Property which would otherwise permit the issuer thereof to
cancel the coverage thereof, would require the Property to be insured by a
separate, single-property policy. The blanket policy must properly identify and
fully protect the Property as if a separate policy were issued for 100% of
Replacement Cost at the time of loss and otherwise meet all of Lender’s
applicable insurance requirements set forth in this Section 2.3. The delivery to
Lender of the insurance policies or the certificates of insurance as provided
above shall constitute an assignment of all proceeds payable under such
insurance policies relating to the Property by Borrower to Lender as further
security for the Debt. In the event of foreclosure of this Mortgage, or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrower in and to all proceeds payable
under such policies then in force concerning the Property shall thereupon vest
in the purchaser at such foreclosure, or in Lender or other transferee in the
event of such other transfer of title. Approval of any insurance by Lender shall
not be a representation of the solvency of any insurer or the sufficiency of any
amount of insurance. In the event Borrower fails to provide, maintain, keep in
force or deliver and furnish to Lender the policies of insurance required by
this Mortgage or evidence of their renewal as required herein, Lender may, but
shall not be obligated to, procure such insurance and Borrower shall pay all
amounts advanced by Lender therefor, together with interest thereon at the
Default Interest Rate from and after the date advanced by Lender until actually
repaid by Borrower, promptly upon demand by Lender. Any amounts so advanced by
Lender, together with interest thereon, shall be secured by this Mortgage and by
all of the other Loan Documents securing all or any part of the Debt. Lender
shall not be responsible for nor incur any liability for the insolvency of the
insurer or other failure of the insurer to perform, even though Lender has
caused the insurance to be placed with the insurer after failure of Borrower to
furnish such insurance. Borrower shall not obtain insurance for the Property in
addition to that required by Lender without the prior written consent of Lender,
which consent will not be unreasonably withheld provided that (i) Lender is a
named insured on such insurance, (ii) Lender receives complete copies of all
policies evidencing such insurance, and (iii) such insurance complies with all
of the applicable requirements set forth herein.

15


--------------------------------------------------------------------------------





SECTION 2.4             PAYMENT OF TAXES. BORROWER SHALL PAY OR CAUSE TO BE
PAID, EXCEPT TO THE EXTENT PROVISION IS ACTUALLY MADE THEREFOR PURSUANT TO
SECTION 3.3 OF THIS MORTGAGE, ALL TAXES AND ASSESSMENTS WHICH ARE OR MAY BECOME
A LIEN ON THE PROPERTY OR WHICH ARE ASSESSED AGAINST OR IMPOSED UPON THE
PROPERTY. BORROWER SHALL FURNISH LENDER WITH RECEIPTS (OR IF RECEIPTS ARE NOT
IMMEDIATELY AVAILABLE, WITH COPIES OF CANCELED CHECKS EVIDENCING PAYMENT WITH
RECEIPTS TO FOLLOW PROMPTLY AFTER THEY BECOME AVAILABLE) SHOWING PAYMENT OF SUCH
TAXES AND ASSESSMENTS AT LEAST FIFTEEN (15) DAYS PRIOR TO THE APPLICABLE
DELINQUENCY DATE THEREFOR. NOTWITHSTANDING THE FOREGOING, BORROWER MAY, IN GOOD
FAITH, BY APPROPRIATE PROCEEDINGS AND UPON NOTICE TO LENDER, CONTEST THE
VALIDITY, APPLICABILITY OR AMOUNT OF ANY ASSERTED TAX OR ASSESSMENT SO LONG AS
(A) SUCH CONTEST IS DILIGENTLY PURSUED, (B) LENDER DETERMINES, IN ITS SUBJECTIVE
OPINION, THAT SUCH CONTEST SUSPENDS THE OBLIGATION TO PAY THE TAX AND THAT
NONPAYMENT OF SUCH TAX OR ASSESSMENT WILL NOT RESULT IN THE SALE, LOSS,
FORFEITURE OR DIMINUTION OF THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST OF
LENDER THEREIN, AND (C) PRIOR TO THE EARLIER OF THE COMMENCEMENT OF SUCH CONTEST
OR THE DELINQUENCY DATE OF THE ASSERTED TAX OR ASSESSMENT, BORROWER DEPOSITS IN
THE IMPOUND ACCOUNT (AS HEREINAFTER DEFINED) AN AMOUNT DETERMINED BY LENDER TO
BE ADEQUATE TO COVER THE PAYMENT OF SUCH TAX OR ASSESSMENT AND A REASONABLE
ADDITIONAL SUM TO COVER POSSIBLE INTEREST, COSTS AND PENALTIES; PROVIDED,
HOWEVER, THAT BORROWER SHALL PROMPTLY CAUSE TO BE PAID ANY AMOUNT ADJUDGED BY A
COURT OF COMPETENT JURISDICTION TO BE DUE, WITH ALL INTEREST, COSTS AND
PENALTIES THEREON, PROMPTLY AFTER SUCH JUDGMENT BECOMES FINAL; AND PROVIDED
FURTHER THAT IN ANY EVENT EACH SUCH CONTEST SHALL BE CONCLUDED AND THE TAXES,
ASSESSMENTS, INTEREST, COSTS AND PENALTIES SHALL BE PAID PRIOR TO THE DATE ANY
WRIT OR ORDER IS ISSUED UNDER WHICH THE PROPERTY MAY BE SOLD, LOST OR FORFEITED.


SECTION 2.5             CASUALTY AND CONDEMNATION. BORROWER SHALL GIVE LENDER
PROMPT WRITTEN NOTICE OF (I) THE OCCURRENCE OF ANY CASUALTY AFFECTING THE
PROPERTY OR ANY PORTION THEREOF, (II) THE INSTITUTION OF ANY PROCEEDINGS FOR
EMINENT DOMAIN OR FOR THE CONDEMNATION OF THE PROPERTY OR ANY PORTION THEREOF OR
(III) ANY WRITTEN NOTIFICATION THREATENING THE INSTITUTION OF ANY PROCEEDINGS
FOR EMINENT DOMAIN OR FOR THE CONDEMNATION OF THE PROPERTY OR ANY PORTION
THEREOF OR ANY WRITTEN REQUEST TO EXECUTE A DEED IN LIEU OF CONDEMNATION
AFFECTING THE PROPERTY OR ANY PORTION THEREOF. ALL INSURANCE PROCEEDS ON THE
PROPERTY, AND ALL CAUSES OF ACTION, CLAIMS, COMPENSATION, AWARDS AND RECOVERIES
FOR ANY DAMAGE, CONDEMNATION OR TAKING, OR ANY DEED IN LIEU OF CONDEMNATION,
AFFECTING ALL OR ANY PART OF THE PROPERTY OR FOR ANY DAMAGE OR INJURY TO IT FOR
ANY LOSS OR DIMINUTION IN VALUE OF THE PROPERTY, ARE HEREBY ASSIGNED TO AND
SHALL BE PAID TO LENDER. LENDER MAY PARTICIPATE IN ANY SUITS OR PROCEEDINGS
RELATING TO ANY SUCH PROCEEDS, CAUSES OF ACTION, CLAIMS, COMPENSATION, AWARDS OR
RECOVERIES, AND LENDER IS HEREBY AUTHORIZED, IN ITS OWN NAME OR IN BORROWER’S
NAME, TO ADJUST ANY LOSS COVERED BY INSURANCE OR ANY CONDEMNATION CLAIM OR CAUSE
OF ACTION, AND TO SETTLE OR COMPROMISE ANY CLAIM OR CAUSE OF ACTION IN
CONNECTION THEREWITH, AND BORROWER SHALL FROM TIME TO TIME DELIVER TO LENDER ANY
INSTRUMENTS REQUIRED TO PERMIT SUCH PARTICIPATION; PROVIDED, HOWEVER, THAT, SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED, AND NO EVENT HAS OCCURRED OR FAILED TO
OCCUR WHICH WITH THE PASSAGE OF TIME, THE GIVING OF NOTICE, OR BOTH WOULD
CONSTITUTE AN EVENT OF DEFAULT (A “DEFAULT”), LENDER SHALL NOT HAVE THE RIGHT TO
PARTICIPATE IN THE ADJUSTMENT OF ANY LOSS WHICH IS NOT IN EXCESS OF THE LESSER
OF (I) FIVE PERCENT (5%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE NOTE
AND (II) $250,000. LENDER SHALL APPLY ANY SUMS RECEIVED BY IT UNDER THIS
SECTION FIRST TO THE PAYMENT OF ALL OF ITS COSTS AND EXPENSES (INCLUDING, BUT
NOT LIMITED TO, REASONABLE LEGAL FEES AND DISBURSEMENTS) INCURRED IN OBTAINING
THOSE SUMS, AND THEN, AS FOLLOWS:

16


--------------------------------------------------------------------------------





(A)           IN THE EVENT THAT LESS THAN (X) — FIFTEEN PERCENT (15%), IN THE
CASE OF CONDEMNATION, OR THIRTY PERCENT (30%), IN THE CASE OF CASUALTY, OF THE
FAIR MARKET VALUE OR NET RENTABLE SQUARE FOOTAGE OF THE IMPROVEMENTS LOCATED ON
THE PREMISES HAVE BEEN TAKEN OR DESTROYED AND (Y) LEASES COVERING IN THE
AGGREGATE AT LEAST SIXTY-FIVE PERCENT (65%) OF THE TOTAL RENTABLE SPACE IN THE
PROPERTY WHICH HAS BEEN DEMISED UNDER EXECUTED AND DELIVERED LEASES IN EFFECT AS
OF THE DATE OF THE OCCURRENCE OF SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE
CASE MAY BE, AND EACH MAJOR LEASE (AS HEREINAFTER DEFINED) IN EFFECT AS OF SUCH
DATE SHALL REMAIN IN FULL FORCE AND EFFECT DURING AND AFTER THE COMPLETION OF
THE RESTORATION WITHOUT ABATEMENT OF RENT BEYOND THE TIME REQUIRED FOR
RESTORATION, THEN IF AND SO LONG AS:

(1)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED HEREUNDER OR UNDER ANY
OF THE OTHER LOAN DOCUMENTS, AND

(2)           THE PROPERTY CAN, IN LENDER’S JUDGMENT, WITH DILIGENT RESTORATION
OR REPAIR, BE RETURNED TO A CONDITION AT LEAST EQUAL TO THE CONDITION THEREOF
THAT EXISTED PRIOR TO THE CASUALTY OR PARTIAL TAKING CAUSING THE LOSS OR DAMAGE
WITHIN THE EARLIER TO OCCUR OF (A) NINE (9) MONTHS AFTER THE INITIAL RECEIPT OF
ANY INSURANCE PROCEEDS OR CONDEMNATION AWARDS BY EITHER BORROWER OR LENDER BUT
IN ANY EVENT PRIOR TO THE EXPIRATION OR LAPSE OF RENT LOSS OR GENERAL BUSINESS
INCOME NECESSARY TO SATISFY CURRENT OBLIGATIONS OF THE LOAN, AND (B) SIX
(6) MONTHS PRIOR TO THE STATED MATURITY DATE OF THE NOTE, AND

(3)           ALL NECESSARY GOVERNMENTAL APPROVALS CAN BE OBTAINED TO ALLOW THE
REBUILDING AND REOCCUPANCY OF THE PROPERTY AS DESCRIBED IN SECTION (A)(2) ABOVE,
AND

(4)           THERE ARE SUFFICIENT SUMS AVAILABLE (THROUGH INSURANCE PROCEEDS OR
CONDEMNATION AWARDS AND CONTRIBUTIONS BY BORROWER, THE FULL AMOUNT OF WHICH
SHALL, AT LENDER’S OPTION, HAVE BEEN DEPOSITED WITH LENDER) FOR SUCH RESTORATION
OR REPAIR (INCLUDING, WITHOUT LIMITATION, FOR ANY COSTS AND EXPENSES OF LENDER
TO BE INCURRED IN ADMINISTERING SAID RESTORATION OR REPAIR) AND FOR PAYMENT OF
PRINCIPAL AND INTEREST TO BECOME DUE AND PAYABLE UNDER THE NOTE DURING SUCH
RESTORATION OR REPAIR, AND

(5)           THE ECONOMIC FEASIBILITY OF THE IMPROVEMENTS AFTER SUCH
RESTORATION OR REPAIR WILL BE SUCH THAT INCOME FROM THEIR OPERATION IS
REASONABLY ANTICIPATED TO BE SUFFICIENT TO PAY OPERATING EXPENSES OF THE
PROPERTY AND DEBT SERVICE ON THE DEBT IN FULL WITH THE SAME COVERAGE RATIO
CONSIDERED BY LENDER IN ITS DETERMINATION TO MAKE THE LOAN SECURED HEREBY, AND

(6)           IN THE EVENT THAT THE INSURANCE PROCEEDS OR CONDEMNATION AWARDS
RECEIVED AS A RESULT OF SUCH CASUALTY OR PARTIAL TAKING EXCEED THE LESSER OF
(I) FIVE PERCENT (5%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE NOTE AND
(II) $250,000, BORROWER SHALL HAVE DELIVERED TO LENDER, AT BORROWER’S SOLE COST
AND EXPENSE, AN APPRAISAL REPORT IN FORM AND SUBSTANCE SATISFACTORY TO LENDER
APPRAISING THE VALUE OF THE PROPERTY AS PROPOSED TO BE RESTORED OR REPAIRED TO
BE NOT LESS THAN THE APPRAISED VALUE OF THE PROPERTY CONSIDERED BY LENDER IN ITS
DETERMINATION TO MAKE THE LOAN SECURED HEREBY, AND

(7)           BORROWER SO ELECTS BY WRITTEN NOTICE DELIVERED TO LENDER WITHIN
FIVE (5) DAYS AFTER SETTLEMENT OF THE AFORESAID INSURANCE OR CONDEMNATION CLAIM.

17


--------------------------------------------------------------------------------




Lender shall, solely for the purposes of such restoration or repair, advance so
much of the remainder of such sums as may be required for such restoration or
repair, and any funds deposited by Borrower therefor, to Borrower in the manner
and upon such terms and conditions as would be required by a prudent interim
construction lender, including, but not limited to, the prior approval by Lender
of plans and specifications, contractors and form of construction contracts and
the furnishing to Lender of permits, bonds, lien waivers, invoices, receipts and
affidavits from contractors and subcontractors, in form and substance
satisfactory to Lender in its discretion, with any remainder being applied by
Lender for payment of the Debt in whatever order Lender directs in its absolute
sole discretion, or at the discretion of Lender, the same may be paid, either in
whole or in part, to, or for the benefit of, Borrower for such purposes as
Lender shall designate in its discretion.


(B)           IN ALL OTHER CASES, NAMELY, IN THE EVENT THAT (X) MORE THAN
FIFTEEN PERCENT (15%), IN THE CASE OF CONDEMNATION, OR THIRTY PERCENT (30%), IN
THE CASE OF CASUALTY, OF THE FAIR MARKET VALUE OR NET RENTABLE SQUARE FOOTAGE OF
THE IMPROVEMENTS LOCATED ON THE PREMISES HAVE BEEN TAKEN OR DESTROYED (Y) LEASES
COVERING IN THE AGGREGATE AT LEAST SIXTY-FIVE PERCENT (65%) OF THE TOTAL
RENTABLE SPACE IN THE PROPERTY WHICH HAS BEEN DEMISED UNDER EXECUTED AND
DELIVERED LEASES IN EFFECT AS OF THE DATE OF THE OCCURRENCE OF SUCH CASUALTY OR
CONDEMNATION, WHICHEVER THE CASE MAY BE, AND EACH MAJOR LEASE (AS HEREINAFTER
DEFINED) IN EFFECT AS OF SUCH DATE WILL NOT REMAIN IN FULL FORCE AND EFFECT
DURING AND AFTER THE COMPLETION OF THE RESTORATION WITHOUT ABATEMENT OF RENT
BEYOND THE TIME REQUIRED FOR RESTORATION, OR (Z) BORROWER DOES NOT ELECT TO
RESTORE OR REPAIR THE PROPERTY PURSUANT TO CLAUSE (A) ABOVE OR OTHERWISE FAILS
TO MEET THE REQUIREMENTS OF CLAUSE (A) ABOVE, THEN, IN ANY OF SUCH EVENTS,
LENDER SHALL ELECT, IN LENDER’S ABSOLUTE DISCRETION AND WITHOUT REGARD TO THE
ADEQUACY OF LENDER’S SECURITY TO DO EITHER OF THE FOLLOWING:  (1) ACCELERATE THE
MATURITY DATE OF THE NOTE AND DECLARE ANY AND ALL OF THE DEBT TO BE IMMEDIATELY
DUE AND PAYABLE AND APPLY THE REMAINDER OF SUCH SUMS RECEIVED PURSUANT TO THIS
SECTION TO THE PAYMENT OF THE DEBT IN WHATEVER ORDER LENDER DIRECTS IN ITS
ABSOLUTE DISCRETION, WITH ANY REMAINDER BEING PAID TO BORROWER, OR
(2) NOTWITHSTANDING THAT BORROWER MAY HAVE ELECTED NOT TO RESTORE OR REPAIR THE
PROPERTY PURSUANT TO THE PROVISIONS OF SECTION 2.5(A)(7) ABOVE, SO LONG AS THE
PROCEEDS OF ANY SUCH AWARD WITH RESPECT TO ANY CASUALTY OR CONDEMNATION ARE MADE
AVAILABLE TO THE BORROWER FOR RESTORATION, REQUIRE BORROWER TO RESTORE OR REPAIR
THE PROPERTY IN THE MANNER AND UPON SUCH TERMS AND CONDITIONS AS WOULD BE
REQUIRED BY A PRUDENT INTERIM CONSTRUCTION LENDER, INCLUDING, BUT NOT LIMITED
TO, THE DEPOSIT BY BORROWER WITH LENDER, WITHIN THIRTY (30) DAYS AFTER DEMAND
THEREFOR, OF ANY DEFICIENCY REASONABLY DETERMINED BY LENDER TO BE NECESSARY IN
ORDER TO ASSURE THE AVAILABILITY OF SUFFICIENT FUNDS TO PAY FOR SUCH RESTORATION
OR REPAIR, INCLUDING LENDER’S COSTS AND EXPENSES TO BE INCURRED IN CONNECTION
THEREWITH, THE PRIOR APPROVAL BY LENDER OF PLANS AND SPECIFICATIONS, CONTRACTORS
AND FORM OF CONSTRUCTION CONTRACTS AND THE FURNISHING TO LENDER OF PERMITS,
BONDS, LIEN WAIVERS, INVOICES, RECEIPTS AND AFFIDAVITS FROM CONTRACTORS AND
SUBCONTRACTORS, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER IN ITS DISCRETION,
AND APPLY THE REMAINDER OF SUCH SUMS TOWARD SUCH RESTORATION AND REPAIR, WITH
ANY BALANCE THEREAFTER REMAINING BEING APPLIED BY LENDER FOR PAYMENT OF THE DEBT
IN WHATEVER ORDER LENDER DIRECTS IN ITS ABSOLUTE SOLE DISCRETION, OR AT THE
DISCRETION OF LENDER, THE SAME MAY BE PAID, EITHER IN WHOLE OR IN PART, TO, OR
FOR THE BENEFIT OF, BORROWER FOR SUCH PURPOSES AS LENDER SHALL DESIGNATE IN ITS
DISCRETION. NO SUCH PREPAYMENT OF THE DEBT IN CONNECTION WITH THIS
SECTION 2.5(B) SHALL OCCASION PREPAYMENT PENALTIES OR PREMIUMS OF ANY KIND
SUBJECT TO AND IN ACCORDANCE WITH SECTION1.5(C) OF THE NOTE.

18


--------------------------------------------------------------------------------




Any reduction in the Debt resulting from Lender’s application of any sums
received by it hereunder shall take effect only when Lender actually receives
such sums and elects to apply such sums to the Debt and, in any event, the
unpaid portion of the Debt shall remain in full force and effect and Borrower
shall not be excused in the payment thereof. Partial payments received by
Lender, as described in the preceding sentence, shall be applied first to the
final payment due under the Note and thereafter to installments due under the
Note in the inverse order of their due date. If Borrower elects or Lender
directs Borrower to restore or repair the Property after the occurrence of a
casualty or partial taking of the Property as provided above, Borrower shall
promptly and diligently, at Borrower’s sole cost and expense and regardless of
whether the insurance proceeds or condemnation award, as appropriate, shall be
sufficient for the purpose, restore, repair, replace and rebuild the Property as
nearly as possible to its value, condition and character immediately prior to
such casualty or partial taking in accordance with the foregoing provisions and
Borrower shall pay to Lender all costs and expenses of Lender incurred in
administering said rebuilding, restoration or repair, provided that Lender makes
such proceeds or award available for such purpose. Borrower agrees to execute
and deliver from time to time such further instruments as may be requested by
Lender to confirm the foregoing assignment to Lender of any award, damage,
insurance proceeds, payment or other compensation. Lender is hereby irrevocably
constituted and appointed the attorney-in-fact of Borrower (which power of
attorney shall be irrevocable so long as any portion of the Debt is outstanding,
shall be deemed coupled with an interest, shall survive the voluntary or
involuntary dissolution of Borrower and shall not be affected by any disability
or incapacity suffered by Borrower subsequent to the date hereof), with full
power of substitution, subject to the terms of this Section, to settle for,
collect and receive any such awards, damages, insurance proceeds, payments or
other compensation from the parties or authorities making the same, to appear in
and prosecute any proceedings therefor and to give receipts and acquittances
therefor.


SECTION 2.6             CONSTRUCTION LIENS. BORROWER SHALL PAY WHEN DUE ALL
CLAIMS AND DEMANDS OF MECHANICS, MATERIALMEN, LABORERS AND OTHERS FOR ANY WORK
PERFORMED OR MATERIALS DELIVERED FOR THE PREMISES OR THE IMPROVEMENTS; PROVIDED,
HOWEVER, THAT, BORROWER SHALL HAVE THE RIGHT TO CONTEST IN GOOD FAITH ANY SUCH
CLAIM OR DEMAND, SO LONG AS IT DOES SO DILIGENTLY, BY APPROPRIATE PROCEEDINGS
AND WITHOUT PREJUDICE TO LENDER AND PROVIDED THAT NEITHER THE PROPERTY NOR ANY
INTEREST THEREIN WOULD BE IN ANY DANGER OF SALE, LOSS OR FORFEITURE AS A RESULT
OF SUCH PROCEEDING OR CONTEST. IN THE EVENT BORROWER SHALL CONTEST ANY SUCH
CLAIM OR DEMAND, BORROWER SHALL PROMPTLY NOTIFY LENDER OF SUCH CONTEST AND
THEREAFTER SHALL, UPON LENDER’S REQUEST, PROMPTLY PROVIDE A BOND, CASH DEPOSIT
OR OTHER SECURITY SATISFACTORY TO LENDER TO PROTECT LENDER’S INTEREST AND
SECURITY SHOULD THE CONTEST BE UNSUCCESSFUL. IF BORROWER SHALL FAIL TO
IMMEDIATELY DISCHARGE OR PROVIDE SECURITY AGAINST ANY SUCH CLAIM OR DEMAND AS
AFORESAID, LENDER MAY DO SO AND ANY AND ALL EXPENSES INCURRED BY LENDER,
TOGETHER WITH INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM THE DATE
INCURRED BY LENDER UNTIL ACTUALLY PAID BY BORROWER, SHALL BE IMMEDIATELY PAID BY
BORROWER ON DEMAND AND SHALL BE SECURED BY THIS MORTGAGE AND BY ALL OF THE OTHER
LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE DEBT.


SECTION 2.7             RENTS AND PROFITS. AS ADDITIONAL AND COLLATERAL SECURITY
FOR THE PAYMENT OF THE DEBT AND CUMULATIVE OF ANY AND ALL RIGHTS AND REMEDIES
HEREIN PROVIDED FOR, BORROWER HEREBY ABSOLUTELY AND PRESENTLY ASSIGNS TO LENDER
ALL EXISTING AND FUTURE RENTS AND PROFITS. BORROWER HEREBY GRANTS TO LENDER THE
SOLE, EXCLUSIVE AND IMMEDIATE RIGHT, WITHOUT TAKING POSSESSION OF THE PROPERTY,
TO DEMAND, COLLECT (BY SUIT OR OTHERWISE), RECEIVE AND GIVE VALID AND SUFFICIENT
RECEIPTS

19


--------------------------------------------------------------------------------




for any and all of said Rents and Profits, for which purpose Borrower does
hereby irrevocably make, constitute and appoint Lender its attorney-in-fact with
full power to appoint substitutes or a trustee to accomplish such purpose (which
power of attorney shall be irrevocable so long as any portion of the Debt is
outstanding, shall be deemed to be coupled with an interest, shall survive the
voluntary or involuntary dissolution of Borrower and shall not be affected by
any disability or incapacity suffered by Borrower subsequent to the date
hereof). Lender shall be without liability for any loss which may arise from a
failure or inability to collect Rents and Profits, proceeds or other payments.
However, until the occurrence of an Event of Default under this Mortgage or
under any other of the Loan Documents, Borrower shall have a license to collect,
receive, use and enjoy the Rents and Profits when due and prepayments thereof
for not more than one (1) month prior to due date thereof. Upon the occurrence
of an Event of Default, Borrower’s license shall automatically terminate without
notice to Borrower and Lender may thereafter, without taking possession of the
Property, collect the Rents and Profits itself or by an agent or receiver. From
and after the termination of such license, Borrower shall be the agent of Lender
in collection of the Rents and Profits, and all of the Rents and Profits so
collected by Borrower shall be held in trust by Borrower for the sole and
exclusive benefit of Lender, and Borrower shall, within one (1) business day
after receipt of any Rents and Profits, pay the same to Lender to be applied by
Lender as hereinafter set forth. Neither the demand for or collection of Rents
and Profits by Lender shall constitute any assumption by Lender of any
obligations under any agreement relating thereto. Lender is obligated to account
only for such Rents and Profits as are actually collected or received by Lender.
Borrower irrevocably agrees and consents that the respective payors of the Rents
and Profits shall, upon demand and notice from Lender of an Event of Default,
pay said Rents and Profits to Lender without liability to determine the actual
existence of any Event of Default claimed by Lender. Borrower hereby waives any
right, claim or demand which Borrower may now or hereafter have against any such
payor by reason of such payment of Rents and Profits to Lender, and any such
payment shall discharge such payor’s obligation to make such payment to
Borrower. All Rents collected or received by Lender may be applied against all
expenses of collection, including, without limitation, reasonable attorneys’
fees, against costs of operation and management of the Property and against the
Debt, in whatever order or priority as to any of the items so mentioned as
Lender directs in its sole subjective discretion and without regard to the
adequacy of its security. Neither the exercise by Lender of any rights under
this Section nor the application of any Rents to the Debt shall cure or be
deemed a waiver of any Event of Default. The assignment of Rents and Profits
hereinabove granted shall continue in full force and effect during any period of
foreclosure or redemption with respect to the Property. Borrower has executed an
Assignment of Leases and Rents dated of even date herewith (the “Lease
Assignment”) in favor of Lender covering all of the right, title and interest of
Borrower, as landlord, lessor or licensor, in and to any Leases. All rights and
remedies granted to Lender under the Lease Assignment shall be in addition to
and cumulative of all rights and remedies granted to Lender hereunder.


SECTION 2.8             LEASES. BORROWER COVENANTS AND AGREES THAT IT SHALL NOT
ENTER INTO ANY LEASE (I) AFFECTING 6,000 SQUARE FEET OR MORE OF THE PROPERTY OR
(II) HAVING A TERM OF FIVE (5) YEARS OR MORE (INCLUSIVE OF ANY RENEWALS OR
EXTENSIONS) (EACH, A “MAJOR LEASE”) WITHOUT THE PRIOR WRITTEN APPROVAL OF
LENDER, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD. THE REQUEST FOR
APPROVAL OF EACH SUCH PROPOSED NEW LEASE SHALL BE MADE TO LENDER IN WRITING AND
SHALL STATE THAT, PURSUANT TO THE TERMS OF THIS MORTGAGE, FAILURE TO APPROVE OR
DISAPPROVE SUCH PROPOSED LEASE WITHIN FIFTEEN (15) BUSINESS DAYS IS DEEMED
APPROVAL AND BORROWER SHALL FURNISH TO LENDER

20


--------------------------------------------------------------------------------



(AND ANY LOAN SERVICER SPECIFIED FROM TIME TO TIME BY LENDER): (I) SUCH
BIOGRAPHICAL AND FINANCIAL INFORMATION ABOUT THE PROPOSED TENANT AS LENDER MAY
REASONABLY REQUIRE IN CONJUNCTION WITH ITS REVIEW, (II) A COPY OF THE PROPOSED
FORM OF LEASE, AND (III) A SUMMARY OF THE MATERIAL TERMS OF SUCH PROPOSED LEASE
(INCLUDING, WITHOUT LIMITATION, RENTAL TERMS AND THE TERM OF THE PROPOSED LEASE
AND ANY OPTIONS). IT IS ACKNOWLEDGED THAT LENDER INTENDS TO INCLUDE AMONG ITS
CRITERIA FOR APPROVAL OF ANY SUCH PROPOSED LEASE THE FOLLOWING: (I) SUCH LEASE
SHALL BE WITH A BONA-FIDE ARM’S-LENGTH TENANT; (II) SUCH LEASE SHALL NOT CONTAIN
ANY RENTAL OR OTHER CONCESSIONS WHICH ARE NOT THEN CUSTOMARY AND REASONABLE FOR
SIMILAR PROPERTIES AND LEASES IN THE MARKET AREA OF THE PREMISES; (III) SUCH
LEASE SHALL PROVIDE THAT THE TENANT PAYS FOR ITS EXPENSES; (IV) THE RENTAL SHALL
BE AT LEAST AT THE MARKET RATE THEN PREVAILING FOR SIMILAR PROPERTIES AND LEASES
IN THE MARKET AREAS OF THE PREMISES; AND (V) SUCH LEASE SHALL CONTAIN
SUBORDINATION AND ATTORNMENT PROVISIONS IN FORM AND CONTENT REASONABLY
ACCEPTABLE TO LENDER. FAILURE OF LENDER TO APPROVE OR DISAPPROVE ANY SUCH
PROPOSED LEASE WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT OF SUCH WRITTEN
REQUEST AND ALL THE DOCUMENTS AND INFORMATION REQUIRED TO BE FURNISHED TO LENDER
WITH SUCH REQUEST SHALL BE DEEMED APPROVAL, PROVIDED THAT THE WRITTEN REQUEST
FOR APPROVAL SPECIFICALLY MENTIONED THE SAME.


(A)           PRIOR TO EXECUTION OF ANY LEASES OF SPACE IN THE IMPROVEMENTS
AFTER THE DATE HEREOF, BORROWER SHALL SUBMIT TO LENDER, FOR LENDER’S PRIOR
APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, A COPY OF THE FORM
LEASE BORROWER PLANS TO USE IN LEASING SPACE IN THE IMPROVEMENTS OR AT THE
PROPERTY. ALL SUCH LEASES OF SPACE IN THE IMPROVEMENTS OR AT THE PROPERTY SHALL
BE ON TERMS CONSISTENT WITH THE TERMS FOR SIMILAR LEASES IN THE MARKET AREA OF
THE PREMISES, SHALL PROVIDE FOR FREE RENT ONLY IF THE SAME IS CONSISTENT WITH
PREVAILING MARKET CONDITIONS AND SHALL PROVIDE FOR MARKET RENTS THEN PREVAILING
IN THE MARKET AREA OF THE PREMISES. SUCH LEASES SHALL ALSO PROVIDE FOR SECURITY
DEPOSITS IN REASONABLE AMOUNTS CONSISTENT WITH PREVAILING MARKET CONDITIONS.
BORROWER SHALL ALSO SUBMIT TO LENDER FOR LENDER’S APPROVAL, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD, PRIOR TO THE EXECUTION THEREOF, ANY PROPOSED LEASE
OF THE IMPROVEMENTS OR ANY PORTION THEREOF THAT DIFFERS MATERIALLY AND ADVERSELY
FROM THE AFOREMENTIONED FORM LEASE. BORROWER SHALL NOT EXECUTE ANY LEASE FOR ALL
OR A SUBSTANTIAL PORTION OF THE PROPERTY, EXCEPT FOR AN ACTUAL OCCUPANCY BY THE
TENANT, LESSEE OR LICENSEE THEREUNDER, AND SHALL AT ALL TIMES PROMPTLY AND
FAITHFULLY PERFORM, OR CAUSE TO BE PERFORMED, ALL OF THE COVENANTS, CONDITIONS
AND AGREEMENTS CONTAINED IN ALL LEASES WITH RESPECT TO THE PROPERTY, NOW OR
HEREAFTER EXISTING, ON THE PART OF THE LANDLORD, LESSOR OR LICENSOR THEREUNDER
TO BE KEPT AND PERFORMED. BORROWER SHALL FURNISH TO LENDER, WITHIN TEN (10) DAYS
AFTER A REQUEST BY LENDER TO DO SO, BUT IN ANY EVENT BY JANUARY 1 OF EACH YEAR,
A CURRENT RENT ROLL, CERTIFIED BY BORROWER AS BEING TRUE AND CORRECT, CONTAINING
THE NAMES OF ALL TENANTS WITH RESPECT TO THE PROPERTY, THE TERMS OF THEIR
RESPECTIVE LEASES, THE SPACES OCCUPIED AND THE RENTALS OR FEES PAYABLE
THEREUNDER AND THE AMOUNT OF EACH TENANT’S SECURITY DEPOSIT. UPON THE REQUEST OF
LENDER, BORROWER SHALL DELIVER TO LENDER A COPY OF EACH SUCH LEASE. BORROWER
SHALL NOT DO OR SUFFER TO BE DONE ANY ACT, OR OMIT TO TAKE ANY ACTION, THAT
MIGHT RESULT IN A DEFAULT BY THE LANDLORD, LESSOR OR LICENSOR UNDER ANY SUCH
LEASE OR ALLOW THE TENANT THEREUNDER TO WITHHOLD PAYMENT OF RENT OR CANCEL OR
TERMINATE SAME AND SHALL NOT FURTHER ASSIGN ANY SUCH LEASE OR ANY SUCH RENTS AND
PROFITS. BORROWER, AT NO COST OR EXPENSE TO LENDER, SHALL ENFORCE, SHORT OF
TERMINATION, THE PERFORMANCE AND OBSERVANCE OF EACH AND EVERY CONDITION AND
COVENANT OF EACH OF THE PARTIES UNDER SUCH LEASES AND BORROWER SHALL NOT
ANTICIPATE, DISCOUNT, RELEASE, WAIVE, COMPROMISE OR OTHERWISE DISCHARGE ANY RENT
PAYABLE UNDER ANY OF THE LEASES. BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER, MODIFY ANY OF THE LEASES, TERMINATE OR ACCEPT THE SURRENDER
OF ANY LEASES, WAIVE OR RELEASE ANY OTHER PARTY

21


--------------------------------------------------------------------------------





FROM THE PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION OR CONDITION UNDER SUCH
LEASES EXCEPT, WITH RESPECT ONLY TO LEASES WHICH ARE NOT MAJOR LEASES, IN THE
NORMAL COURSE OF BUSINESS IN A MANNER WHICH IS CONSISTENT WITH SOUND AND
CUSTOMARY LEASING AND MANAGEMENT PRACTICES FOR SIMILAR PROPERTIES IN THE
COMMUNITY IN WHICH THE PROPERTY IS LOCATED. LENDER RESERVES THE RIGHT TO
CONDITION ITS CONSENT TO ANY TERMINATION OR SURRENDER OF ANY LEASE UPON THE
PAYMENT TO LENDER OF ANY LEASE TERMINATION OR OTHER PAYMENT DUE FROM THE
APPLICABLE TENANT IN CONNECTION WITH SUCH TERMINATION OR SURRENDER. BORROWER AND
LENDER AGREE THAT ALL SUCH SUMS PAID TO LENDER SHALL BE HELD BY LENDER AS A
TENANT IMPROVEMENT AND LEASING COMMISSION RESERVE AND SHALL BE CONSIDERED A
“RESERVE” AS DESCRIBED IN SECTION 3.1 HEREOF AND ALL SUCH AMOUNTS SHALL BE HELD,
MAINTAINED, APPLIED AND DISBURSED IN ACCORDANCE WITH LENDER’S STANDARD
PROCEDURES RELATING TO SIMILAR RESERVES. BORROWER SHALL NOT PERMIT THE
PREPAYMENT OF ANY RENTS UNDER ANY OF THE LEASES FOR MORE THAN ONE (1) MONTH
PRIOR TO THE DUE DATE THEREOF.


(B)           EACH LEASE EXECUTED AFTER THE DATE HEREOF AFFECTING ANY OF THE
PREMISES OR THE IMPROVEMENTS MUST PROVIDE, IN A MANNER APPROVED BY LENDER, THAT
THE TENANT WILL RECOGNIZE AS ITS LANDLORD, LESSOR OR LICENSOR, AS APPLICABLE,
AND ATTORN TO ANY PERSON SUCCEEDING TO THE INTEREST OF BORROWER UPON ANY
FORECLOSURE OF THIS MORTGAGE OR DEED IN LIEU OF FORECLOSURE. EACH SUCH LEASE
SHALL ALSO PROVIDE THAT, UPON REQUEST OF SAID SUCCESSOR-IN-INTEREST, THE TENANT
SHALL EXECUTE AND DELIVER AN INSTRUMENT OR INSTRUMENTS CONFIRMING ITS ATTORNMENT
AS PROVIDED FOR IN THIS SECTION; PROVIDED, HOWEVER, THAT NEITHER LENDER NOR ANY
SUCCESSOR-IN-INTEREST SHALL BE BOUND BY ANY PAYMENT OF RENT FOR MORE THAN ONE
(1) MONTH IN ADVANCE, OR ANY AMENDMENT OR MODIFICATION OF SAID LEASE MADE
WITHOUT THE EXPRESS WRITTEN CONSENT OF LENDER OR SAID SUCCESSOR-IN-INTEREST.


(C)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER THIS MORTGAGE,
WHETHER BEFORE OR AFTER THE WHOLE PRINCIPAL SUM SECURED HEREBY IS DECLARED TO BE
IMMEDIATELY DUE OR WHETHER BEFORE OR AFTER THE INSTITUTION OF LEGAL PROCEEDINGS
TO FORECLOSE THIS MORTGAGE, FORTHWITH, UPON DEMAND OF LENDER, BORROWER SHALL
SURRENDER TO LENDER, AND LENDER SHALL BE ENTITLED TO TAKE ACTUAL POSSESSION OF,
THE PROPERTY OR ANY PART THEREOF PERSONALLY, OR BY ITS AGENT OR ATTORNEYS. IN
SUCH EVENT, LENDER SHALL HAVE, AND BORROWER HEREBY GIVES AND GRANTS TO LENDER,
THE RIGHT, POWER AND AUTHORITY TO MAKE AND ENTER INTO LEASES WITH RESPECT TO THE
PROPERTY OR PORTIONS THEREOF FOR SUCH RENTS AND FOR SUCH PERIODS OF OCCUPANCY
AND UPON CONDITIONS AND PROVISIONS AS LENDER MAY DEEM DESIRABLE IN ITS SOLE
DISCRETION, AND BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE TERM OF ANY
SUCH LEASE MAY EXTEND BEYOND THE DATE OF ANY FORECLOSURE SALE OF THE PROPERTY,
IT BEING THE INTENTION OF BORROWER THAT IN SUCH EVENT LENDER SHALL BE DEEMED TO
BE AND SHALL BE THE ATTORNEY-IN-FACT OF BORROWER FOR THE PURPOSE OF MAKING AND
ENTERING INTO LEASES OF PARTS OR PORTIONS OF THE PROPERTY FOR THE RENTS AND UPON
THE TERMS, CONDITIONS AND PROVISIONS DEEMED DESIRABLE TO LENDER IN ITS SOLE
DISCRETION AND WITH LIKE EFFECT AS IF SUCH LEASES HAD BEEN MADE BY BORROWER AS
THE OWNER IN FEE SIMPLE OF THE PROPERTY FREE AND CLEAR OF ANY CONDITIONS OR
LIMITATIONS ESTABLISHED BY THIS MORTGAGE. THE POWER AND AUTHORITY HEREBY GIVEN
AND GRANTED BY BORROWER TO LENDER SHALL BE DEEMED TO BE COUPLED WITH AN
INTEREST, SHALL NOT BE REVOCABLE BY BORROWER SO LONG AS ANY PORTION OF THE DEBT
IS OUTSTANDING, SHALL SURVIVE THE VOLUNTARY OR INVOLUNTARY DISSOLUTION OF
BORROWER AND SHALL NOT BE AFFECTED BY ANY DISABILITY OR INCAPACITY SUFFERED BY
BORROWER SUBSEQUENT TO THE DATE HEREOF. IN CONNECTION WITH ANY ACTION TAKEN BY
LENDER PURSUANT TO THIS SECTION, LENDER SHALL NOT BE LIABLE FOR ANY LOSS
SUSTAINED BY BORROWER RESULTING FROM ANY FAILURE TO LET THE PROPERTY, OR ANY
PART THEREOF, OR FROM ANY OTHER ACT OR OMISSION OF LENDER IN MANAGING THE
PROPERTY, NOR SHALL LENDER BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION,
DUTY OR LIABILITY UNDER ANY LEASE COVERING THE PROPERTY OR ANY PART

22


--------------------------------------------------------------------------------





THEREOF OR UNDER OR BY REASON OF THIS INSTRUMENT OR THE EXERCISE OF RIGHTS OR
REMEDIES HEREUNDER. BORROWER SHALL, AND DOES HEREBY, INDEMNIFY LENDER FOR, AND
HOLD LENDER HARMLESS FROM, ANY AND ALL CLAIMS, ACTIONS, DEMANDS, LIABILITIES,
LOSS OR DAMAGE WHICH MAY OR MIGHT BE INCURRED BY LENDER UNDER ANY SUCH LEASE OR
UNDER THIS MORTGAGE OR BY THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER AND FROM
ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST LENDER
BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART TO PERFORM OR
DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY SUCH LEASE
OTHER THAN THOSE FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.
SHOULD LENDER INCUR ANY SUCH LIABILITY, THE AMOUNT THEREOF, INCLUDING, WITHOUT
LIMITATION, COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, TOGETHER WITH
INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM THE DATE INCURRED BY LENDER
UNTIL ACTUALLY PAID BY BORROWER, SHALL BE IMMEDIATELY DUE AND PAYABLE TO LENDER
BY BORROWER ON DEMAND AND SHALL BE SECURED HEREBY AND BY ALL OF THE OTHER LOAN
DOCUMENTS SECURING ALL OR ANY PART OF THE DEBT. NOTHING IN THIS SECTION SHALL
IMPOSE ON LENDER ANY DUTY, OBLIGATION OR RESPONSIBILITY FOR THE CONTROL, CARE,
MANAGEMENT OR REPAIR OF THE PROPERTY, OR FOR THE CARRYING OUT OF ANY OF THE
TERMS AND CONDITIONS OF ANY SUCH LEASE, NOR SHALL IT OPERATE TO MAKE LENDER
RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON THE PROPERTY BY THE TENANTS OR
BY ANY OTHER PARTIES OR FOR ANY DANGEROUS OR DEFECTIVE CONDITION OF THE
PROPERTY, OR FOR ANY NEGLIGENCE IN THE MANAGEMENT, UPKEEP, REPAIR OR CONTROL OF
THE PROPERTY. BORROWER HEREBY ASSENTS TO, RATIFIES AND CONFIRMS ANY AND ALL
ACTIONS OF LENDER WITH RESPECT TO THE PROPERTY TAKEN UNDER THIS SECTION.


(D)           IF REQUESTED BY LENDER, BORROWER SHALL FURNISH, OR SHALL CAUSE THE
APPLICABLE TENANT TO FURNISH, TO LENDER FINANCIAL DATA AND/OR FINANCIAL
STATEMENTS IN ACCORDANCE WITH REGULATION AB (AS DEFINED HEREIN) FOR ANY TENANT
OF ANY PROPERTY IF, IN CONNECTION WITH A SECURITIZATION, LENDER EXPECTS THERE TO
BE, WITH RESPECT TO SUCH TENANT OR GROUP OF AFFILIATED TENANTS, A CONCENTRATION
WITHIN ALL OF THE MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN SUCH SECURITIZATION SUCH THAT SUCH TENANT OR GROUP OF AFFILIATED
TENANTS WOULD CONSTITUTE A SIGNIFICANT OBLIGOR (AS DEFINED HEREIN); PROVIDED,
HOWEVER, THAT IN THE EVENT THE RELATED LEASE DOES NOT REQUIRE THE RELATED TENANT
TO PROVIDE THE FOREGOING INFORMATION, BORROWER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THE APPLICABLE TENANT TO FURNISH SUCH INFORMATION.


SECTION 2.9             ALIENATION AND FURTHER ENCUMBRANCES.


(A)           BORROWER ACKNOWLEDGES THAT LENDER HAS RELIED UPON THE PRINCIPALS
OF BORROWER AND THEIR EXPERIENCE IN OWNING AND OPERATING THE PROPERTY AND
PROPERTIES SIMILAR TO THE PROPERTY IN CONNECTION WITH THE CLOSING OF THE LOAN
EVIDENCED BY THE NOTE. ACCORDINGLY, EXCEPT AS SPECIFICALLY ALLOWED HEREINBELOW
IN THIS SECTION AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
SECTION 6.6 HEREOF, IN THE EVENT THAT THE PROPERTY OR ANY PART THEREOF OR DIRECT
OR INDIRECT INTEREST THEREIN OR DIRECT OR INDIRECT INTEREST IN BORROWER SHALL BE
SOLD, CONVEYED, DISPOSED OF, ALIENATED, HYPOTHECATED, LEASED (EXCEPT TO TENANTS
OF SPACE IN THE IMPROVEMENTS IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.8
HEREOF), ASSIGNED, PLEDGED, MORTGAGED, FURTHER ENCUMBERED OR OTHERWISE
TRANSFERRED OR BORROWER SHALL BE DIVESTED OF ITS TITLE TO THE PROPERTY OR ANY
DIRECT OR INDIRECT INTEREST THEREIN, IN ANY MANNER OR WAY, WHETHER VOLUNTARILY
OR INVOLUNTARILY (EACH, A “TRANSFER”), WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER BEING FIRST OBTAINED, WHICH CONSENT MAY BE WITHHELD IN LENDER’S SOLE
DISCRETION, THEN THE SAME SHALL CONSTITUTE AN EVENT OF DEFAULT AND LENDER SHALL
HAVE THE RIGHT, AT ITS OPTION, TO DECLARE ANY OR ALL OF THE DEBT,

23


--------------------------------------------------------------------------------





IRRESPECTIVE OF THE MATURITY DATE SPECIFIED IN THE NOTE, IMMEDIATELY DUE AND
PAYABLE AND TO OTHERWISE EXERCISE ANY OF ITS OTHER RIGHTS AND REMEDIES CONTAINED
IN ARTICLE V HEREOF.


(B)           A TRANSFER WITHIN THE MEANING OF THIS SECTION 2.9 SHALL BE DEEMED
TO INCLUDE, AMONG OTHER THINGS: (I) AN INSTALLMENT SALES AGREEMENT WHEREIN
BORROWER AGREES TO SELL THE PROPERTY OR ANY PART THEREOF FOR A PRICE TO BE PAID
IN INSTALLMENTS; AND (II) AN AGREEMENT BY BORROWER LEASING ALL OR A SUBSTANTIAL
PART OF THE PROPERTY FOR OTHER THAN ACTUAL OCCUPANCY BY A SPACE TENANT
THEREUNDER OR A SALE, ASSIGNMENT OR OTHER TRANSFER OF, OR THE GRANT OF A
SECURITY INTEREST IN, BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ANY LEASES
OR ANY RENTS AND PROFITS.


(C)           NOTWITHSTANDING THE FOREGOING, THE FOLLOWING TRANSFERS SHALL BE
PERMITTED UNDER THIS SECTION 2.9 WITHOUT THE PRIOR CONSENT OF LENDER: (I) A
TRANSFER OF CORPORATE STOCK, LIMITED PARTNERSHIP INTERESTS AND/OR NON-MANAGING
MEMBER INTERESTS IN BORROWER, OR IN ANY PARTNER OR MEMBER OF BORROWER, OR ANY
DIRECT OR INDIRECT LEGAL OR BENEFICIAL OWNER OF BORROWER, SO LONG AS FOLLOWING
SUCH TRANSFER (WHETHER IN ONE OR A SERIES OF TRANSACTIONS) OR, WITH RESPECT TO
ANY CREATION OR ISSUANCE OF NEW LIMITED PARTNERSHIP INTERESTS OR MEMBERSHIP
INTERESTS, NOT MORE THAN 49% OF THE BENEFICIAL ECONOMIC INTEREST IN BORROWER
(WHETHER DIRECTLY OR INDIRECTLY) HAS BEEN TRANSFERRED IN THE AGGREGATE, THERE IS
NO CHANGE OF CONTROL AND THE PERSONS RESPONSIBLE FOR THE DAY TO DAY MANAGEMENT
OF THE PROPERTY AND BORROWER REMAIN UNCHANGED FOLLOWING SUCH TRANSFER, (II) ANY
INVOLUNTARY TRANSFER CAUSED BY THE DEATH OF BORROWER, OR ANY PARTNER,
SHAREHOLDER, JOINT VENTURER, MEMBER OR BENEFICIAL OWNER OF A TRUST, OR ANY
DIRECT OR INDIRECT LEGAL OR BENEFICIAL OWNER OF BORROWER, SO LONG AS BORROWER IS
PROMPTLY RECONSTITUTED, IF REQUIRED, FOLLOWING SUCH DEATH AND SO LONG AS THERE
IS NO CHANGE OF CONTROL AND THOSE PERSONS RESPONSIBLE FOR THE DAY TO DAY
MANAGEMENT OF THE PROPERTY AND BORROWER REMAIN UNCHANGED AS A RESULT OF SUCH
DEATH OR ANY REPLACEMENT MANAGEMENT OR CONTROLLING PARTIES ARE APPROVED BY
LENDER, AND (III) A TRANSFER COMPRISED OF GIFTS FOR ESTATE PLANNING PURPOSES OF
ANY INDIVIDUAL’S INTERESTS IN BORROWER, OR IN ANY OF BORROWER’S PARTNERS,
MEMBERS, SHAREHOLDERS, BENEFICIAL OWNERS OF A TRUST OR JOINT VENTURERS, OR ANY
DIRECT OR INDIRECT LEGAL OR BENEFICIAL OWNER OF BORROWER, TO THE SPOUSE OR ANY
LINEAL DESCENDANT OF SUCH INDIVIDUAL, OR TO A TRUST FOR THE BENEFIT OF ANY ONE
OR MORE OF SUCH INDIVIDUAL, SPOUSE OR LINEAL DESCENDANT, SO LONG AS BORROWER IS
RECONSTITUTED PROMPTLY, IF REQUIRED, FOLLOWING SUCH GIFT AND SO LONG AS THERE IS
NO CHANGE OF CONTROL AND THOSE PERSONS RESPONSIBLE FOR THE DAY TO DAY MANAGEMENT
OF THE PROPERTY AND BORROWER REMAIN UNCHANGED FOLLOWING SUCH GIFT.
NOTWITHSTANDING ANY PROVISION OF THIS MORTGAGE TO THE CONTRARY, NO PERSON OR
ENTITY MAY BECOME AN OWNER OF A DIRECT OR INDIRECT INTEREST IN BORROWER, WHICH
INTEREST EXCEEDS FORTY-NINE (49%) PERCENT, WITHOUT LENDER’S PRIOR WRITTEN
CONSENT UNLESS BORROWER HAS COMPLIED WITH THE PROVISIONS SET FORTH IN
SECTION 2.9(D) BELOW. FOR PURPOSES OF THIS SECTION 2.9(C), “CHANGE OF CONTROL”
SHALL MEAN A CHANGE IN THE IDENTITY OF THE INDIVIDUAL OR ENTITIES OR GROUP OF
INDIVIDUALS OR ENTITIES WHO HAVE THE RIGHT, BY VIRTUE OF ANY PARTNERSHIP
AGREEMENT, ARTICLES OF INCORPORATION, BY-LAWS, ARTICLES OF ORGANIZATION,
OPERATING AGREEMENT OR ANY OTHER AGREEMENT, WITH OR WITHOUT TAKING ANY FORMATIVE
ACTION, TO CAUSE BORROWER TO TAKE SOME ACTION OR TO PREVENT, RESTRICT OR IMPEDE
BORROWER FROM TAKING SOME ACTION WHICH, IN EITHER CASE, BORROWER COULD TAKE OR
COULD REFRAIN FROM TAKING WERE IT NOT FOR THE RIGHTS OF SUCH INDIVIDUALS.
NOTWITHSTANDING ANY PROVISION OF THIS MORTGAGE TO THE CONTRARY, PROVIDED NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER’S PRIOR CONSENT SHALL
NOT BE REQUIRED WITH RESPECT TO ANY OF THE FOLLOWING: (I) THE CREATION, ISSUANCE
OR TRANSFER OF LIMITED PARTNERSHIP INTERESTS IN MACK-CALI REALTY, L.P., A
DELAWARE LIMITED PARTNERSHIP (“MACK-CALI PARTNERSHIP”), SO LONG AS (X) MACK-CALI
REALTY CORPORATION, A MARYLAND CORPORATION (“MACK-CALI REALTY”), MAINTAINS AT
LEAST A 51%

24


--------------------------------------------------------------------------------





LIMITED PARTNERSHIP INTEREST IN MACK-CALI PARTNERSHIP AND REMAINS AS THE GENERAL
PARTNER OF MACK-CALI PARTNERSHIP, AND (Y) THE MANAGERIAL CONTROL OF MACK-CALI
PARTNERSHIP REMAINS UNCHANGED; PROVIDED, THAT TO THE EXTENT SUCH TRANSFER OF
INTERESTS IN MACK-CALI PARTNERSHIP RESULTS IN A CHANGE IN THE MANAGERIAL CONTROL
OF MACK-CALI PARTNERSHIP, UNLESS DUE TO A PUBLIC OFFERING OF STOCK OF MACK-CALI
REALTY, MERGER, REORGANIZATION OR CONSOLIDATION, SUCH TRANSFER OF INTERESTS IN
MACK-CALI PARTNERSHIP SHALL COMPLY WITH THE CONDITIONS OF 1.13(D) BELOW; AND
(II) SO LONG AS THE SECURITIES OF MACK-CALI REALTY ARE PUBLICLY TRADED, THE
ACQUISITION, ISSUANCE OR TRANSFER (WHETHER IN ONE TRANSACTION OR IN A SERIES OF
TRANSACTIONS) OF SECURITIES IN MACK-CALI REALTY WHICH DOES NOT RESULT IN A
CHANGE IN CONTROL OF BORROWER, MACK-CALI PARTNERSHIP OR MACK-CALI REALTY,
PROVIDED FURTHER THAT (X) MACK-CALI REALTY SHALL NOT MERGE, REORGANIZE OR
CONSOLIDATE INTO ANOTHER ENTITY (I.E., WHERE MACK-CALI REALTY IS NOT THE
SURVIVING ENTITY) (A “MERGER”), AND (Y) ANY TRANSFER OF INTERESTS OR SERIES OF
TRANSFERS IN INTERESTS IN MACK-CALI REALTY SHALL NOT RESULT IN MORE THAN 49% OF
MACK-CALI REALTY BEING OWNED BY ANY SINGLE PERSON OR ENTITY (OR RELATED GROUP OF
PEOPLE OR ENTITIES) (A “MAJORITY TRANSFER”); PROVIDED, HOWEVER, THAT A MERGER OR
MAJORITY TRANSFER SHALL NOT BE PROHIBITED, OR CONSTITUTE AN EVENT OF DEFAULT
UNDER THE LOAN DOCUMENTS SO LONG AS, WITH RESPECT TO SUCH MERGER OR MAJORITY
TRANSFER (A) TO THE EXTENT PERMITTED BY LAW, LENDER RECEIVES NOT LESS THAN
THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY SUCH PROPOSED MERGER OR MAJORITY
TRANSFER, (B) THE SURVIVING ENTITY EXECUTES ANY AND ALL DOCUMENTS AS ARE
REASONABLY NECESSARY TO EVIDENCE THE ASSUMPTION OF MACK-CALI REALTY’S
OBLIGATIONS RELATIVE TO THE LOAN EVIDENCED BY THE NOTE AND DELIVERS SUCH
CERTIFICATES AND OPINIONS COVERING SUCH SUBJECTS (INCLUDING, BUT NOT LIMITED TO,
NONCONSOLIDATION) AS MAY BE REASONABLY REQUIRED BY LENDER, (C) THE SURVIVING
ENTITY SHALL HAVE A NET WORTH OF NOT LESS THAN $200,000,000.00 AS OF THE DATE OF
THE COMPLETION OF SUCH MERGER OR MAJORITY TRANSFER, (D) IF, AS A RESULT OF SUCH
MERGER OR MAJORITY TRANSFER, THE MANAGER OF THE PROPERTY CHANGES, THE
REPLACEMENT MANAGER IS A “QUALIFIED MANAGER” (AS DEFINED BELOW) OR SUCH
REPLACEMENT MANAGER IS APPROVED BY LENDER, AND (E) BORROWER SATISFIES THE
PROVISIONS OF PARAGRAPH (12) OF SECTION 1.13(D) BELOW AND CAUSES TO BE DELIVERED
TO LENDER A SUBSTANTIVE NON-CONSOLIDATION OPINION, IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER AND PREPARED BY COUNSEL REASONABLY ACCEPTABLE TO LENDER
WITH RESPECT TO THE TRANSFEREE AND SUCH OF ITS CONSTITUENT ENTITIES AND/OR
AFFILIATES, AS LENDER MAY IN ITS DISCRETION REQUIRE. AS USED HEREIN, THE TERM
“QUALIFIED MANAGER” SHALL MEAN A PROPERTY MANAGER OF THE PROPERTY WHICH (I) IS A
REPUTABLE MANAGEMENT COMPANY HAVING AT LEAST FIVE (5) YEARS’ EXPERIENCE IN THE
MANAGEMENT OF COMMERCIAL PROPERTIES WITH SIMILAR USES AS THE PROPERTY AND IN THE
JURISDICTION IN WHICH THE PROPERTY ARE LOCATED, (II) HAS, FOR AT LEAST FIVE
(5) YEARS PRIOR TO ITS ENGAGEMENT AS PROPERTY MANAGER, MANAGED AT LEAST
(5) PROPERTIES OF THE SAME PROPERTY TYPE AS THE PROPERTY, (III) AT THE TIME OF
ITS ENGAGEMENT AS PROPERTY MANAGER HAS LEASABLE SQUARE FOOTAGE OF THE SAME
PROPERTY TYPE AS THE PROPERTY EQUAL TO THE LESSER OF (A) 1,000,000 LEASABLE
SQUARE FEET AND (B) FIVE (5) TIMES THE LEASABLE SQUARE FEET OF THE PROPERTY AND
(IV) IS NOT THE SUBJECT OF A BANKRUPTCY OR SIMILAR INSOLVENCY PROCEEDING. SO
LONG AS THE PROVISIONS OF THIS SECTION 2.9(C) ARE FULLY SATISFIED IN ALL
RESPECTS AND PROVIDED THAT THERE IS NO CHANGE IN CONTROL OF BORROWER, MACK-CALI
REALTY OR MACK-CALI PARTNERSHIP, (A) AT ANY TIME AFTER THE EXECUTION OF THIS
MORTGAGE, GALE SLG NJ MEZZ LLC (“MEZZ”) MAY MERGE INTO GALE SLG NJ OPERATING
PARTNERSHIP, L.P. (“OP”) AND THE SURVIVING ENTITY (“SURVIVING OP”) MAY BE
RENAMED, AND (B) AT ANY TIME AFTER MAY 1, 2007 AND/OR FOLLOWING THE MERGER
DESCRIBED ABOVE IN PART (A), SURVIVING OP MAY MAKE AN IN-KIND DISTRIBUTION OF
ITS DIRECT OR INDIRECT OWNERSHIP INTEREST IN BORROWER TO ITS PARTNERS IN
PROPORTION TO THEIR RESPECTIVE PERCENTAGE OWNERSHIP INTERESTS (AS SUCH
PERCENTAGE INTERESTS MAY BE REDUCED TO REFLECT THE CASH-OUT OF ONE OR MORE OF
THE LIMITED PARTNERS (OTHER THAN MACK-GREEN-GALE LLC (“MGG”)) AND MGG MAY MAKE
AN IN-

25


--------------------------------------------------------------------------------





KIND DISTRIBUTION OF ITS DIRECT OR INDIRECT OWNERSHIP INTEREST IN BORROWER TO
(I) MACK CALI VENTURES, L.L.C. (“MCV”) OR GALE SLG NJ LLC (“GALE SLG”) IN
ACCORDANCE WITH THE SAME PERCENTAGE INTERESTS SET FORTH IN THE OPERATING
AGREEMENT OF MGG OR (II) ONE OR MORE LIMITED LIABILITY COMPANIES OWNED BY MCV
AND GALE SLG IN ACCORDANCE WITH THE SAME PERCENTAGE INTERESTS SET FORTH IN THE
OPERATING AGREEMENT OF MGG (I.E. THE NINETY-FIVE PERCENT (95%) CLASS A INTERESTS
IN MGG SHALL NOT BE REDUCED AND SHALL BE DISTRIBUTED TO MCV OR A LIMITED
LIABILITY COMPANY OWNED BY MCV).


(D)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION, LENDER
SHALL CONSENT TO (X) ONE OR MORE TRANSFERS OF THE PROPERTY IN ITS ENTIRETY, OR
(Y) ONE OR MORE TRANSFERS OF DIRECT OR INDIRECT INTERESTS IN THE BORROWER FOR
WHICH CONSENT IS REQUIRED UNDER THIS SECTION 2.9  (ANY SUCH HEREINAFTER, A
“SALE”) TO ANY PERSON OR ENTITY PROVIDED THAT, FOR EACH SALE, EACH OF THE
FOLLOWING TERMS AND CONDITIONS ARE SATISFIED:

(1)           NO DEFAULT AND NO EVENT OF DEFAULT IS THEN CONTINUING HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS;

(2)           BORROWER GIVES LENDER WRITTEN NOTICE OF THE TERMS OF SUCH
PROSPECTIVE SALE NOT LESS THAN SIXTY (60) DAYS BEFORE THE DATE ON WHICH SUCH
SALE IS SCHEDULED TO CLOSE AND, CONCURRENTLY THEREWITH, GIVES LENDER ALL SUCH
INFORMATION CONCERNING THE PROPOSED TRANSFEREE OF THE PROPERTY OR THE PROPOSED
OWNER OF THE DIRECT OR INDIRECT INTEREST IN THE BORROWER FOR WHICH CONSENT IS
REQUIRED UNDER THIS SECTION 2.9, AS APPLICABLE (HEREINAFTER, “BUYER”) AS LENDER
WOULD REQUIRE IN EVALUATING AN INITIAL EXTENSION OF CREDIT TO A BORROWER AND
PAYS TO LENDER A NON-REFUNDABLE APPLICATION FEE IN THE AMOUNT OF $5,000. LENDER
SHALL HAVE THE RIGHT TO APPROVE OR DISAPPROVE THE PROPOSED BUYER. IN DETERMINING
WHETHER TO GIVE OR WITHHOLD ITS APPROVAL OF THE PROPOSED BUYER, LENDER SHALL
CONSIDER THE BUYER’S EXPERIENCE AND TRACK RECORD IN OWNING AND OPERATING
FACILITIES SIMILAR TO THE PROPERTY, THE BUYER’S FINANCIAL STRENGTH, THE BUYER’S
GENERAL BUSINESS STANDING AND THE BUYER’S RELATIONSHIPS AND EXPERIENCE WITH
CONTRACTORS, VENDORS, TENANTS, LENDERS AND OTHER BUSINESS ENTITIES; PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING LENDER’S AGREEMENT TO CONSIDER THE FOREGOING
FACTORS IN DETERMINING WHETHER TO GIVE OR WITHHOLD SUCH APPROVAL, SUCH APPROVAL
SHALL BE GIVEN OR WITHHELD BASED ON WHAT LENDER DETERMINES TO BE COMMERCIALLY
REASONABLE IN LENDER’S SOLE DISCRETION AND, IF GIVEN, MAY BE GIVEN SUBJECT TO
SUCH CONDITIONS AS LENDER MAY DEEM APPROPRIATE;

(3)           BORROWER PAYS LENDER, CONCURRENTLY WITH THE CLOSING OF SUCH SALE,
A NON-REFUNDABLE ASSUMPTION FEE IN AN AMOUNT EQUAL TO ALL OUT-OF-POCKET COSTS
AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
RATING AGENCY FEES, INCURRED BY LENDER IN CONNECTION WITH THE SALE, PLUS AN
AMOUNT EQUAL TO ONE-HALF OF ONE PERCENT (0.5%) OF THE THEN OUTSTANDING PRINCIPAL
BALANCE OF THE NOTE ON THE FIRST SALE, AND ONE PERCENT (1.0%) OF THE THEN
OUTSTANDING PRINCIPAL BALANCE OF THE NOTE ON EACH SALE THEREAFTER;

(4)           IN THE EVENT THAT SUCH SALE IS A TRANSFER OF THE PROPERTY IN ITS
ENTIRETY, THE BUYER ASSUMES AND AGREES TO PAY THE DEBT SUBJECT TO THE PROVISIONS
OF SECTION 6.27 HEREOF AND, IN ALL CASES (WHETHER SUCH SALE IS A TRANSFER OF THE
PROPERTY IN ITS ENTIRETY OR A TRANSFER OF DIRECT OR INDIRECT INTERESTS IN THE
BORROWER FOR WHICH CONSENT IS

26


--------------------------------------------------------------------------------




REQUIRED UNDER THIS SECTION 2.9), PRIOR TO OR CONCURRENTLY WITH THE CLOSING OF
SUCH SALE, THE BUYER EXECUTES, WITHOUT ANY COST OR EXPENSE TO LENDER, SUCH
DOCUMENTS AND AGREEMENTS AS LENDER SHALL REASONABLY REQUIRE TO EVIDENCE AND
EFFECTUATE SAID ASSUMPTION AND DELIVERS SUCH LEGAL OPINIONS (INCLUDING, WITHOUT
LIMITATION, A REMIC OPINION) AS LENDER MAY REQUIRE;

(5)           A PARTY ASSOCIATED WITH THE BUYER APPROVED BY LENDER IN ITS SOLE
DISCRETION ASSUMES THE OBLIGATIONS OF THE CURRENT INDEMNITOR UNDER ITS GUARANTY
OR INDEMNITY AGREEMENT AND ENVIRONMENTAL INDEMNITY AGREEMENT AND SUCH PARTY
ASSOCIATED WITH THE BUYER EXECUTES, WITHOUT ANY COST OR EXPENSE TO LENDER, A
SUBSTITUTION AGREEMENT OR A NEW GUARANTY OR INDEMNITY AGREEMENT OR ENVIRONMENTAL
INDEMNITY AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO LENDER AND DELIVERS
SUCH LEGAL OPINIONS AS LENDER MAY REQUIRE;

(6)           BORROWER AND THE BUYER EXECUTE, WITHOUT ANY COST OR EXPENSE TO
LENDER, NEW FINANCING STATEMENTS OR FINANCING STATEMENT AMENDMENTS (AND NEW
FINANCING STATEMENTS AS MAY BE NECESSARY) AND ANY ADDITIONAL DOCUMENTS
REASONABLY REQUESTED BY LENDER;

(7)           BORROWER DELIVERS TO LENDER, WITHOUT ANY COST OR EXPENSE TO
LENDER, SUCH REPLACEMENT POLICY OR ENDORSEMENTS TO LENDER’S TITLE INSURANCE
POLICY, HAZARD INSURANCE POLICY ENDORSEMENTS OR CERTIFICATES AND OTHER SIMILAR
MATERIALS AS LENDER MAY DEEM NECESSARY AT THE TIME OF THE SALE, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER, INCLUDING, WITHOUT LIMITATION, A REPLACEMENT
POLICY OR AN ENDORSEMENT OR ENDORSEMENTS TO LENDER’S TITLE INSURANCE POLICY
INSURING THE LIEN OF THIS MORTGAGE, EXTENDING THE EFFECTIVE DATE OF SUCH POLICY
TO THE DATE OF EXECUTION AND DELIVERY (OR, IF LATER, OF RECORDING) OF THE
ASSUMPTION AGREEMENT REFERENCED ABOVE IN SUBPARAGRAPH (4) OF THIS SECTION, WITH
NO ADDITIONAL EXCEPTIONS ADDED TO SUCH POLICY, AND, IN THE EVENT THAT SUCH SALE
IS A TRANSFER OF THE PROPERTY IN ITS ENTIRETY, INSURING THAT FEE SIMPLE TITLE TO
THE PROPERTY IS VESTED IN THE BUYER;

(8)           BORROWER AND ANY CURRENT INDEMNITOR EXECUTE AND DELIVER TO LENDER,
WITHOUT ANY COST OR EXPENSE TO LENDER, A RELEASE OF LENDER, ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, FROM ALL CLAIMS AND LIABILITY RELATING TO THE
TRANSACTIONS EVIDENCED BY THE LOAN DOCUMENTS, THROUGH AND INCLUDING THE DATE OF
THE CLOSING OF THE SALE, WHICH AGREEMENT SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER AND SHALL BE BINDING UPON THE BUYER AND ANY NEW
INDEMNITOR;

(9)           SUBJECT TO THE PROVISIONS OF SECTION 6.27 HEREOF, SUCH SALE IS NOT
CONSTRUED SO AS TO RELIEVE BORROWER OF ANY PERSONAL LIABILITY UNDER THE NOTE OR
ANY OF THE OTHER LOAN DOCUMENTS FOR ANY ACTS OR EVENTS OCCURRING OR OBLIGATIONS
ARISING PRIOR TO OR SIMULTANEOUSLY WITH THE CLOSING OF SUCH SALE, WHETHER OR NOT
SAME IS DISCOVERED PRIOR OR SUBSEQUENT TO THE CLOSING OF SUCH SALE, AND BORROWER
EXECUTES, WITHOUT ANY COST OR EXPENSE TO LENDER, SUCH DOCUMENTS AND AGREEMENTS
AS LENDER SHALL REASONABLY REQUIRE TO EVIDENCE AND EFFECTUATE THE RATIFICATION
OF SAID PERSONAL LIABILITY. IN THE EVENT THAT SUCH TRANSFER IS A SALE OF THE
PROPERTY IN ITS ENTIRETY, BORROWER SHALL BE RELEASED FROM AND RELIEVED OF ANY
PERSONAL LIABILITY UNDER THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS FOR

27


--------------------------------------------------------------------------------




ANY ACTS OR EVENTS OCCURRING OR OBLIGATIONS ARISING AFTER THE CLOSING OF SUCH
SALE WHICH ARE NOT CAUSED BY OR ARISING OUT OF ANY ACTS OR EVENTS OCCURRING OR
OBLIGATIONS ARISING PRIOR TO OR SIMULTANEOUSLY WITH THE CLOSING OF SUCH SALE;

(10)         SUCH SALE IS NOT CONSTRUED SO AS TO RELIEVE ANY CURRENT INDEMNITOR
OF ITS OBLIGATIONS UNDER ANY GUARANTY OR INDEMNITY AGREEMENT FOR ANY ACTS OR
EVENTS OCCURRING OR OBLIGATIONS ARISING PRIOR TO OR SIMULTANEOUSLY WITH THE
CLOSING OF SUCH SALE, AND EACH SUCH CURRENT INDEMNITOR EXECUTES, WITHOUT ANY
COST OR EXPENSE TO LENDER, SUCH DOCUMENTS AND AGREEMENTS AS LENDER SHALL
REASONABLY REQUIRE TO EVIDENCE AND EFFECTUATE THE RATIFICATION OF EACH SUCH
GUARANTY AND INDEMNITY AGREEMENT. IN THE EVENT THAT SUCH SALE IS A TRANSFER OF
THE PROPERTY IN ITS ENTIRETY, EACH SUCH CURRENT INDEMNITOR SHALL BE RELEASED
FROM AND RELIEVED OF ANY OF ITS OBLIGATIONS UNDER ANY GUARANTY OR INDEMNITY
AGREEMENT EXECUTED IN CONNECTION WITH THE LOAN SECURED HEREBY FOR ANY ACTS OR
EVENTS OCCURRING OR OBLIGATIONS ARISING AFTER THE CLOSING OF SUCH SALE WHICH ARE
NOT CAUSED BY OR ARISING OUT OF ANY ACTS OR EVENTS OCCURRING OR OBLIGATIONS
ARISING PRIOR TO OR SIMULTANEOUSLY WITH THE CLOSING OF SUCH SALE;

(11)         THE BUYER SHALL FURNISH, IF THE BUYER IS A CORPORATION, PARTNERSHIP
OR OTHER ENTITY, ALL APPROPRIATE PAPERS EVIDENCING THE BUYER’S CAPACITY AND GOOD
STANDING, AND THE QUALIFICATION OF THE SIGNERS TO EXECUTE THE ASSUMPTION OF THE
DEBT, WHICH PAPERS SHALL INCLUDE CERTIFIED COPIES OF ALL DOCUMENTS RELATING TO
THE ORGANIZATION AND FORMATION OF THE BUYER AND OF THE ENTITIES, IF ANY, WHICH
ARE PARTNERS OF THE BUYER. IN THE EVENT THAT SUCH SALE IS A TRANSFER OF THE
PROPERTY IN ITS ENTIRETY, THE BUYER SHALL BE A SINGLE PURPOSE ENTITY WHOSE
FORMATION DOCUMENTS SHALL BE APPROVED BY COUNSEL TO LENDER, AND WHO SHALL COMPLY
WITH THE REQUIREMENTS SET FORTH IN SECTION 2.29 HEREOF;

(12)         BORROWER DELIVERS TO LENDER CONFIRMATION IN WRITING (A
“NO-DOWNGRADE CONFIRMATION”) FROM EACH RATING AGENCY THAT SUCH SALE WILL NOT
RESULT IN A QUALIFICATION, DOWNGRADE OR WITHDRAWAL OF ANY RATINGS ISSUED IN
CONNECTION WITH ANY SECONDARY MARKET TRANSACTION (AS HEREINAFTER DEFINED) OR, IN
THE EVENT THE SECONDARY MARKET TRANSACTION HAS NOT YET OCCURRED, LENDER SHALL,
IN ITS SOLE DISCRETION, HAVE APPROVED THE SALE;

(13)         THE APPLICABLE TRANSFER WILL NOT RESULT IN AN INCREASE IN THE REAL
PROPERTY TAXES FOR THE PREMISES AND IMPROVEMENTS THAT WOULD CAUSE THE DEBT
SERVICE COVERAGE RATIO OF THE DEBT WITH RESPECT TO THE IMMEDIATELY SUCCEEDING
TWELVE (12) MONTH PERIOD TO BE LESS THAN THE DEBT SERVICE COVERAGE RATIO OF THE
DEBT FOR THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING SUCH TRANSFER, IN
EACH CASE AS DETERMINED BY LENDER; AND

(14)         BORROWER DELIVERS TO LENDER AN OPINION WITH RESPECT TO SUBSTANTIVE
NON-CONSOLIDATION OPINION AFTER GIVING EFFECT TO SUCH TRANSFER IN FORM AND
SUBSTANCE AND FROM A LAW FIRM ACCEPTABLE TO LENDER AND THE RATING AGENCIES.


SECTION 2.10           PAYMENT OF UTILITIES, ASSESSMENTS, CHARGES, ETC. BORROWER
SHALL PAY WHEN DUE ALL UTILITY CHARGES WHICH ARE INCURRED BY BORROWER OR WHICH
MAY BECOME A CHARGE OR LIEN AGAINST ANY PORTION OF THE PROPERTY FOR GAS,
ELECTRICITY, WATER AND SEWER SERVICES FURNISHED TO

28


--------------------------------------------------------------------------------





THE PREMISES AND/OR THE IMPROVEMENTS AND ALL OTHER ASSESSMENTS OR CHARGES OF A
SIMILAR NATURE, OR ASSESSMENTS PAYABLE PURSUANT TO ANY RESTRICTIVE COVENANTS,
WHETHER PUBLIC OR PRIVATE, AFFECTING THE PREMISES AND/OR THE IMPROVEMENTS OR ANY
PORTION THEREOF, WHETHER OR NOT SUCH ASSESSMENTS OR CHARGES ARE OR MAY BECOME
LIENS THEREON.


SECTION 2.11           ACCESS PRIVILEGES AND INSPECTIONS. LENDER AND THE AGENTS,
REPRESENTATIVES AND EMPLOYEES OF LENDER SHALL, SUBJECT TO THE RIGHTS OF TENANTS,
HAVE FULL AND FREE ACCESS TO THE PREMISES AND THE IMPROVEMENTS AND ANY OTHER
LOCATION WHERE BOOKS AND RECORDS CONCERNING THE PROPERTY ARE KEPT AT ALL
REASONABLE TIMES AND, EXCEPT IN THE EVENT OF AN EMERGENCY, UPON NOT LESS THAN 24
HOURS PRIOR NOTICE (WHICH NOTICE MAY BE TELEPHONIC) FOR THE PURPOSES OF
INSPECTING THE PROPERTY AND OF EXAMINING, COPYING AND MAKING EXTRACTS FROM THE
BOOKS AND RECORDS OF BORROWER RELATING TO THE PROPERTY. BORROWER SHALL LEND
ASSISTANCE TO ALL SUCH AGENTS, REPRESENTATIVES AND EMPLOYEES OF LENDER.


SECTION 2.12           WASTE; ALTERATION OF IMPROVEMENTS. BORROWER SHALL NOT
COMMIT, SUFFER OR PERMIT ANY WASTE ON THE PROPERTY NOR TAKE ANY ACTIONS THAT
MIGHT INVALIDATE ANY INSURANCE CARRIED ON THE PROPERTY. BORROWER SHALL MAINTAIN
THE PROPERTY IN GOOD CONDITION AND REPAIR. NO PART OF THE IMPROVEMENTS MAY BE
REMOVED, DEMOLISHED OR MATERIALLY ALTERED, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER OTHER THAN IN CONNECTION WITH NON-STRUCTURAL DAY TO DAY MAINTENANCE AND
EXCEPT FOR TENANT IMPROVEMENTS UNDER LEASES. WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER,  BORROWER SHALL NOT COMMENCE CONSTRUCTION OF ANY IMPROVEMENTS ON THE
PREMISES OTHER THAN IMPROVEMENTS REQUIRED FOR THE MAINTENANCE OR REPAIR OF THE
PROPERTY. LENDER RESERVES THE RIGHT TO CONDITION ITS CONSENT TO ANY MATERIAL
ALTERATION, REMOVAL, DEMOLITION OR NEW CONSTRUCTION ON THE FOLLOWING:  (I) SUCH
CONDITIONS AS WOULD BE REQUIRED BY A PRUDENT INTERIM CONSTRUCTION LENDER,
INCLUDING, BUT NOT LIMITED TO, THE PRIOR APPROVAL BY LENDER OF PLANS AND
SPECIFICATIONS, CONSTRUCTION BUDGETS, CONTRACTORS AND FORM OF CONSTRUCTION
CONTRACTS AND THE FURNISHING TO LENDER OF EVIDENCE REGARDING FUNDS, PERMITS,
APPROVALS BONDS, INSURANCE, LIEN WAIVERS, TITLE ENDORSEMENTS, APPRAISALS,
SURVEYS, CERTIFICATES OF OCCUPANCY, CERTIFICATES REGARDING COMPLETION, INVOICES,
RECEIPTS AND AFFIDAVITS FROM CONTRACTORS AND SUBCONTRACTORS, IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER IN ITS DISCRETION, (II) THE DELIVERY OF AN
OPINION FROM COUNSEL SATISFACTORY TO LENDER IN ITS DISCRETION AND IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER IN ITS DISCRETION OPINING AS TO SUCH MATTERS AS
LENDER MAY REASONABLY REQUIRE, INCLUDING, WITHOUT LIMITATION, AN OPINION THAT
SUCH ALTERATION, REMOVAL, DEMOLITION OR NEW CONSTRUCTION WILL NOT HAVE AN
ADVERSE EFFECT ON THE STATUS OF ANY TRUST FORMED IN CONNECTION WITH A SECONDARY
MARKET TRANSACTION A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” WITHIN THE
MEANING OF SECTION 860D OF THE CODE (“REMIC”), AND (III) BORROWER’S AGREEMENT TO
PAY ALL FEES, COSTS AND EXPENSES INCURRED BY LENDER IN GRANTING SUCH CONSENT,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES.


SECTION 2.13           ZONING. WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
BORROWER SHALL NOT SEEK, MAKE, SUFFER, CONSENT TO OR ACQUIESCE IN ANY CHANGE IN
THE ZONING OR CONDITIONS OF USE OF THE PREMISES OR THE IMPROVEMENTS. BORROWER
SHALL COMPLY WITH AND MAKE ALL PAYMENTS REQUIRED UNDER THE PROVISIONS OF ANY
COVENANTS, CONDITIONS OR RESTRICTIONS AFFECTING THE PREMISES OR THE
IMPROVEMENTS. BORROWER SHALL COMPLY WITH ALL EXISTING AND FUTURE REQUIREMENTS OF
ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE PROPERTY. BORROWER
SHALL KEEP ALL LICENSES, PERMITS, FRANCHISES AND OTHER APPROVALS NECESSARY FOR
THE OPERATION OF THE PROPERTY IN FULL FORCE AND EFFECT. BORROWER SHALL OPERATE
THE PROPERTY AS AN OFFICE BUILDING FOR SO LONG AS THE DEBT IS OUTSTANDING. IF,
UNDER APPLICABLE ZONING PROVISIONS, THE USE OF ALL OR ANY PART OF THE PREMISES
OR

29


--------------------------------------------------------------------------------





THE IMPROVEMENTS IS OR BECOMES A NONCONFORMING USE, BORROWER SHALL NOT CAUSE OR
PERMIT SUCH USE TO BE DISCONTINUED OR ABANDONED WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER. FURTHER, WITHOUT LENDER’S PRIOR WRITTEN CONSENT, BORROWER
SHALL NOT FILE OR SUBJECT ANY PART OF THE PREMISES OR THE IMPROVEMENTS TO ANY
DECLARATION OF CONDOMINIUM OR CO-OPERATIVE OR CONVERT ANY PART OF THE PREMISES
OR THE IMPROVEMENTS TO A CONDOMINIUM, CO-OPERATIVE OR OTHER FORM OF MULTIPLE
OWNERSHIP AND GOVERNANCE.


SECTION 2.14           FINANCIAL STATEMENTS AND BOOKS AND RECORDS. BORROWER
SHALL KEEP ACCURATE BOOKS AND RECORDS OF ACCOUNT OF THE PROPERTY AND ITS OWN
FINANCIAL AFFAIRS SUFFICIENT TO PERMIT THE PREPARATION OF FINANCIAL STATEMENTS
THEREFROM IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. LENDER
AND ITS DULY AUTHORIZED REPRESENTATIVES SHALL HAVE THE RIGHT TO EXAMINE, COPY
AND AUDIT BORROWER’S RECORDS AND BOOKS OF ACCOUNT AT ALL REASONABLE TIMES. SO
LONG AS THIS MORTGAGE CONTINUES IN EFFECT, BORROWER SHALL PROVIDE TO LENDER, IN
ADDITION TO ANY OTHER FINANCIAL STATEMENTS REQUIRED HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS, THE FOLLOWING FINANCIAL STATEMENTS AND INFORMATION,
ALL OF WHICH MUST BE CERTIFIED TO LENDER AS BEING TRUE AND CORRECT BY THE CHIEF
FINANCIAL OFFICER OF BORROWER OR THE PERSON OR ENTITY TO WHICH THEY PERTAIN, AS
APPLICABLE, AND, BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED AND BE IN FORM AND SUBSTANCE ACCEPTABLE TO
LENDER:


(A)           COPIES OF ALL TAX RETURNS FILED BY BORROWER, WITHIN FORTY-FIVE
(45) DAYS AFTER THE DATE OF FILING;


(B)           MONTHLY OPERATING STATEMENTS FOR THE PROPERTY WITHIN FORTY-FIVE
(45) DAYS AFTER THE END OF EACH MONTH UNTIL THE EARLIER TO OCCUR OF (X) THE DATE
THAT IS TWELVE (12) MONTHS FOLLOWING THE DATE HEREOF AND (Y) THE OCCURRENCE OF A
SECONDARY MARKET TRANSACTION;


(C)           QUARTERLY OPERATING STATEMENTS FOR THE PROPERTY, WITHIN FORTY-FIVE
(45) DAYS AFTER THE END OF EACH CALENDAR QUARTER FROM AND AFTER THE EARLIER TO
OCCUR OF (X) THE DATE THAT IS TWELVE (12) MONTHS FOLLOWING THE DATE HEREOF AND
(Y) THE OCCURRENCE OF A SECONDARY MARKET TRANSACTION;


(D)           ANNUAL BALANCE SHEETS FOR THE PROPERTY AND ANNUAL FINANCIAL
STATEMENTS FOR BORROWER, AND EACH INDEMNITOR (INCLUDING ANY FORM 10K FILINGS),
WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH CALENDAR YEAR; AND


(E)           SUCH OTHER INFORMATION WITH RESPECT TO THE PROPERTY, BORROWER, THE
PRINCIPALS OR GENERAL PARTNERS IN BORROWER AND EACH INDEMNITOR, WHICH MAY BE
REASONABLY REQUESTED FROM TIME TO TIME BY LENDER, WITHIN A REASONABLE TIME AFTER
THE APPLICABLE REQUEST.


(F)            IF, AT THE TIME ONE OR MORE DISCLOSURE DOCUMENTS ARE BEING
PREPARED FOR A SECURITIZATION, LENDER EXPECTS THAT BORROWER ALONE OR BORROWER
AND ONE OR MORE AFFILIATES OF BORROWER COLLECTIVELY, OR THE PROPERTY ALONE OR
THE PROPERTY AND ANY OTHER PARCEL(S) OF REAL PROPERTY, TOGETHER WITH
IMPROVEMENTS THEREON AND PERSONAL PROPERTY RELATED THERETO, THAT IS “RELATED”,
WITHIN THE MEANING OF THE DEFINITION OF SIGNIFICANT OBLIGOR, TO THE PROPERTY (A
“RELATED PROPERTY”) COLLECTIVELY, WILL BE A SIGNIFICANT OBLIGOR, BORROWER SHALL
FURNISH TO LENDER UPON REQUEST (I) THE SELECTED FINANCIAL DATA OR, IF
APPLICABLE, NET OPERATING INCOME, REQUIRED UNDER ITEM 1112(B)(1) OF
REGULATION AB AND MEETING THE REQUIREMENTS THEREOF, IF LENDER EXPECTS THAT THE

30


--------------------------------------------------------------------------------





PRINCIPAL AMOUNT OF THE LOAN, TOGETHER WITH ANY LOANS MADE TO AN AFFILIATE OF
BORROWER OR SECURED BY A RELATED PROPERTY THAT IS INCLUDED IN A SECURITIZATION
WITH THE LOAN (A “RELATED LOAN”), AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION
MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS
OF THE CUT-OFF DATE FOR SUCH SECURITIZATION AND AT ANY TIME DURING WHICH THE
LOAN AND ANY RELATED LOANS ARE INCLUDED IN A SECURITIZATION DOES, EQUAL OR
EXCEED TEN PERCENT (10%) (BUT LESS THAN TWENTY PERCENT (20%)) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN THE SECURITIZATION OR (II) THE FINANCIAL STATEMENTS REQUIRED
UNDER ITEM 1112(B)(2) OF REGULATION AB AND MEETING THE REQUIREMENTS THEREOF, IF
LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED
LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION MAY, OR IF THE PRINCIPAL
AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR
SUCH SECURITIZATION AND AT ANY TIME DURING WHICH THE LOAN AND ANY RELATED LOANS
ARE INCLUDED IN A SECURITIZATION DOES, EQUAL OR EXCEED TWENTY PERCENT (20%) OF
THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE
INCLUDED, AS APPLICABLE, IN THE SECURITIZATION. SUCH FINANCIAL DATA OR FINANCIAL
STATEMENTS SHALL BE FURNISHED TO LENDER (A) WITHIN TEN (10) BUSINESS DAYS AFTER
NOTICE FROM LENDER IN CONNECTION WITH THE PREPARATION OF DISCLOSURE DOCUMENTS
FOR THE SECURITIZATION, (B) NOT LATER THAN THIRTY (30) DAYS AFTER THE END OF
EACH FISCAL QUARTER OF BORROWER AND (C) NOT LATER THAN SEVENTY-FIVE (75) DAYS
AFTER THE END OF EACH FISCAL YEAR OF BORROWER; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT BE OBLIGATED TO FURNISH FINANCIAL DATA OR FINANCIAL STATEMENTS
PURSUANT TO CLAUSES (B) OR (C) OF THIS SENTENCE WITH RESPECT TO ANY PERIOD FOR
WHICH A FILING PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934 IN CONNECTION
WITH OR RELATING TO THE SECURITIZATION (AN “EXCHANGE ACT FILING”) IS NOT
REQUIRED. AS USED HEREIN, “REGULATION AB” SHALL MEAN REGULATION AB UNDER THE
SECURITIES ACT OF 1933 AND THE SECURITIES EXCHANGE ACT OF 1934 (AS AMENDED). AS
USED HEREIN, “DISCLOSURE DOCUMENTS” SHALL MEAN A PROSPECTUS, PROSPECTUS
SUPPLEMENT, PRIVATE PLACEMENT MEMORANDUM, OR SIMILAR OFFERING MEMORANDUM OR
OFFERING CIRCULAR, IN EACH CASE IN PRELIMINARY OR FINAL FORM, USED TO OFFER
SECURITIES IN CONNECTION WITH A SECURITIZATION. AS USED HEREIN, “SIGNIFICANT
OBLIGOR” SHALL HAVE THE MEANING SET FORTH IN ITEM 1101(K) OF REGULATION AB.

If any of the aforementioned materials are not furnished to Lender within the
applicable time periods, are not prepared in accordance with generally accepted
accounting principles or Lender is dissatisfied with the form of any of the
foregoing and has notified Borrower of its dissatisfaction, in addition to any
other rights and remedies of Lender contained herein and provided Lender has
given Borrower at least ten (10) days notice of such failure and opportunity to
cure, (i) Borrower shall pay to Lender upon demand, at Lender’s option and in
its sole discretion, an amount equal to $2,500 per reporting period, and
(ii) Lender shall have the right, but not the obligation, to obtain the same by
means of an audit by an independent certified public accountant selected by
Lender, in which event Borrower agrees to pay, or to reimburse Lender for, any
expense of such audit and further agrees to provide all necessary information to
said accountant and to otherwise cooperate in the making of such audit.


SECTION 2.15           FURTHER ASSURANCES. BORROWER SHALL, ON THE REQUEST OF
LENDER AND AT THE EXPENSE OF BORROWER:  (A) PROMPTLY CORRECT ANY DEFECT, ERROR
OR OMISSION WHICH MAY BE DISCOVERED IN THE CONTENTS OF THIS MORTGAGE OR IN THE
CONTENTS OF ANY OF THE OTHER LOAN DOCUMENTS; (B) PROMPTLY EXECUTE, ACKNOWLEDGE,
DELIVER AND RECORD OR FILE SUCH FURTHER INSTRUMENTS (INCLUDING, WITHOUT
LIMITATION, FURTHER MORTGAGES, DEEDS OF TRUST, SECURITY DEEDS, SECURITY
AGREEMENTS, FINANCING STATEMENTS, CONTINUATION STATEMENTS AND ASSIGNMENTS OF
RENTS OR LEASES) AND PROMPTLY DO SUCH FURTHER ACTS AS MAY BE NECESSARY,
DESIRABLE OR PROPER TO CARRY OUT

31


--------------------------------------------------------------------------------



MORE EFFECTIVELY THE PURPOSES OF THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS AND
TO SUBJECT TO THE LIENS AND SECURITY INTERESTS HEREOF AND THEREOF ANY PROPERTY
INTENDED BY THE TERMS HEREOF AND THEREOF TO BE COVERED HEREBY AND THEREBY,
INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY RENEWALS, ADDITIONS,
SUBSTITUTIONS, REPLACEMENTS OR APPURTENANCES TO THE PROPERTY; (C) PROMPTLY
EXECUTE, ACKNOWLEDGE, DELIVER, PROCURE AND RECORD OR FILE ANY DOCUMENT OR
INSTRUMENT (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY FINANCING STATEMENT)
DEEMED ADVISABLE BY LENDER TO PROTECT, CONTINUE OR PERFECT THE LIENS OR THE
SECURITY INTERESTS HEREUNDER AGAINST THE RIGHTS OR INTERESTS OF THIRD PERSONS;
AND (D) PROMPTLY FURNISH TO LENDER, UPON LENDER’S REQUEST, A DULY ACKNOWLEDGED
WRITTEN STATEMENT AND ESTOPPEL CERTIFICATE ADDRESSED TO SUCH PARTY OR PARTIES AS
DIRECTED BY LENDER AND IN FORM AND SUBSTANCE SUPPLIED BY LENDER, SETTING FORTH
ALL AMOUNTS DUE UNDER THE NOTE, STATING WHETHER ANY DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED HEREUNDER, STATING WHETHER ANY OFFSETS OR DEFENSES EXIST AGAINST
THE DEBT AND CONTAINING SUCH OTHER MATTERS AS LENDER MAY REASONABLY REQUIRE.


SECTION 2.16           PAYMENT OF COSTS; REIMBURSEMENT TO LENDER. BORROWER SHALL
PAY ALL COSTS AND EXPENSES OF EVERY CHARACTER REASONABLY INCURRED IN CONNECTION
WITH THE CLOSING OF THE LOAN EVIDENCED BY THE NOTE AND SECURED HEREBY,
ATTRIBUTABLE OR CHARGEABLE TO BORROWER AS THE OWNER OF THE PROPERTY OR OTHERWISE
ATTRIBUTABLE TO ANY CONSENT REQUESTED OF LENDER OR ANY RATING AGENCY UNDER THE
TERMS HEREOF OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION,
CUSTOMARY SERVICING AND CONSENT FEES, APPRAISAL FEES, RECORDING FEES,
DOCUMENTARY, STAMP, MORTGAGE OR INTANGIBLE TAXES, BROKERAGE FEES AND
COMMISSIONS, TITLE POLICY PREMIUMS AND TITLE SEARCH FEES, UNIFORM COMMERCIAL
CODE/TAX LIEN/LITIGATION SEARCH FEES, ESCROW FEES, CONSULTANTS’ FEES,
NO-DOWNGRADE CONFIRMATIONS AND REASONABLE ATTORNEYS’ FEES. IF BORROWER DEFAULTS
IN ANY SUCH PAYMENT, WHICH DEFAULT IS NOT CURED WITHIN ANY APPLICABLE GRACE OR
CURE PERIOD, LENDER MAY PAY THE SAME AND BORROWER SHALL REIMBURSE LENDER ON
DEMAND FOR ALL SUCH COSTS AND EXPENSES INCURRED OR PAID BY LENDER, TOGETHER WITH
SUCH INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM AND AFTER THE DATE OF
LENDER’S MAKING SUCH PAYMENT UNTIL REIMBURSEMENT THEREOF BY BORROWER. ANY SUCH
SUMS DISBURSED BY LENDER, TOGETHER WITH SUCH INTEREST THEREON, SHALL BE
ADDITIONAL INDEBTEDNESS OF BORROWER SECURED BY THIS MORTGAGE AND BY ALL OF THE
OTHER LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE DEBT. FURTHER, BORROWER
SHALL PROMPTLY NOTIFY LENDER IN WRITING OF ANY LITIGATION OR THREATENED
LITIGATION AFFECTING THE PROPERTY, OR ANY OTHER DEMAND OR CLAIM WHICH, IF
ENFORCED, COULD IMPAIR OR THREATEN TO IMPAIR LENDER’S SECURITY HEREUNDER.
WITHOUT LIMITING OR WAIVING ANY OTHER RIGHTS AND REMEDIES OF LENDER HEREUNDER,
IF BORROWER FAILS TO PERFORM ANY OF ITS COVENANTS OR AGREEMENTS CONTAINED IN
THIS MORTGAGE OR IN ANY OF THE OTHER LOAN DOCUMENTS AND SUCH FAILURE IS NOT
CURED WITHIN ANY APPLICABLE GRACE OR CURE PERIOD, OR IF ANY ACTION OR PROCEEDING
OF ANY KIND (INCLUDING, BUT NOT LIMITED TO, ANY BANKRUPTCY, INSOLVENCY,
ARRANGEMENT, REORGANIZATION OR OTHER DEBTOR RELIEF PROCEEDING) IS COMMENCED
WHICH MIGHT AFFECT LENDER’S INTEREST IN THE PROPERTY OR LENDER’S RIGHT TO
ENFORCE ITS SECURITY, THEN LENDER MAY, AT ITS OPTION, WITH OR WITHOUT NOTICE TO
BORROWER, MAKE ANY APPEARANCES, DISBURSE ANY SUMS AND TAKE ANY ACTIONS AS MAY BE
NECESSARY OR DESIRABLE TO PROTECT OR ENFORCE THE SECURITY OF THIS MORTGAGE OR TO
REMEDY THE FAILURE OF BORROWER TO PERFORM ITS COVENANTS AND AGREEMENTS (WITHOUT,
HOWEVER, WAIVING ANY DEFAULT OF BORROWER). BORROWER AGREES TO PAY ON DEMAND ALL
EXPENSES OF LENDER INCURRED WITH RESPECT TO THE FOREGOING (INCLUDING, BUT NOT
LIMITED TO, REASONABLE FEES AND DISBURSEMENTS OF COUNSEL), TOGETHER WITH
INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM AND AFTER THE DATE ON WHICH
LENDER INCURS SUCH EXPENSES UNTIL REIMBURSEMENT THEREOF BY BORROWER. ANY SUCH
EXPENSES SO INCURRED BY LENDER, TOGETHER WITH INTEREST THEREON AS PROVIDED
ABOVE, SHALL BE ADDITIONAL INDEBTEDNESS OF BORROWER SECURED BY THIS MORTGAGE AND
BY ALL OF THE OTHER LOAN

32


--------------------------------------------------------------------------------





DOCUMENTS SECURING ALL OR ANY PART OF THE DEBT. THE NECESSITY FOR ANY SUCH
ACTIONS AND OF THE AMOUNTS TO BE PAID SHALL BE DETERMINED BY LENDER IN ITS
DISCRETION. LENDER IS HEREBY EMPOWERED TO ENTER AND TO AUTHORIZE OTHERS TO ENTER
UPON THE PROPERTY OR ANY PART THEREOF FOR THE PURPOSE OF PERFORMING OR OBSERVING
ANY SUCH DEFAULTED TERM, COVENANT OR CONDITION WITHOUT THEREBY BECOMING LIABLE
TO BORROWER OR ANY PERSON IN POSSESSION HOLDING UNDER BORROWER. BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT THE REMEDIES SET FORTH IN THIS SECTION 2.16 SHALL
BE EXERCISABLE BY LENDER, AND ANY AND ALL PAYMENTS MADE OR COSTS OR EXPENSES
INCURRED BY LENDER IN CONNECTION THEREWITH SHALL BE SECURED HEREBY AND SHALL BE,
WITHOUT DEMAND, IMMEDIATELY REPAID BY BORROWER WITH INTEREST THEREON AT THE
DEFAULT INTEREST RATE, NOTWITHSTANDING THE FACT THAT SUCH REMEDIES WERE
EXERCISED AND SUCH PAYMENTS MADE AND COSTS INCURRED BY LENDER AFTER THE FILING
BY BORROWER OF A VOLUNTARY CASE OR THE FILING AGAINST BORROWER OF AN INVOLUNTARY
CASE PURSUANT TO OR WITHIN THE MEANING OF THE BANKRUPTCY REFORM ACT OF 1978, AS
AMENDED, TITLE 11 U.S.C., OR AFTER ANY SIMILAR ACTION PURSUANT TO ANY OTHER
DEBTOR RELIEF LAW (WHETHER STATUTORY, COMMON LAW, CASE LAW OR OTHERWISE) OF ANY
JURISDICTION WHATSOEVER, NOW OR HEREAFTER IN EFFECT, WHICH MAY BE OR BECOME
APPLICABLE TO BORROWER, LENDER, ANY INDEMNITOR, THE DEBT OR ANY OF THE LOAN
DOCUMENTS. BORROWER HEREBY INDEMNIFIES AND HOLDS LENDER HARMLESS FROM AND
AGAINST ALL LOSS, COST AND EXPENSES WITH RESPECT TO ANY EVENT OF DEFAULT HEREOF,
ANY LIENS (I.E., JUDGMENTS, MECHANICS’ AND MATERIALMEN’S LIENS, OR OTHERWISE),
CHARGES AND ENCUMBRANCES FILED AGAINST THE PROPERTY, AND FROM ANY CLAIMS AND
DEMANDS FOR DAMAGES OR INJURY, INCLUDING CLAIMS FOR PROPERTY DAMAGE, PERSONAL
INJURY OR WRONGFUL DEATH, ARISING OUT OF OR IN CONNECTION WITH ANY ACCIDENT OR
FIRE OR OTHER CASUALTY ON THE PREMISES OR THE IMPROVEMENTS OR ANY NUISANCE MADE
OR SUFFERED THEREON, EXCEPT THOSE THAT ARE DUE TO LENDER’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION,
INCLUDING, WITHOUT LIMITATION, IN ANY CASE, REASONABLE ATTORNEYS’ FEES, COSTS
AND EXPENSES AS AFORESAID, WHETHER AT PRETRIAL, TRIAL OR APPELLATE LEVEL, AND
SUCH INDEMNITY SHALL SURVIVE PAYMENT IN FULL OF THE DEBT. THIS SECTION SHALL NOT
BE CONSTRUED TO REQUIRE LENDER TO INCUR ANY EXPENSES, MAKE ANY APPEARANCES OR
TAKE ANY ACTIONS.


SECTION 2.17           SECURITY INTEREST. THIS MORTGAGE IS ALSO INTENDED TO
ENCUMBER AND CREATE A SECURITY INTEREST IN, AND BORROWER HEREBY GRANTS TO LENDER
A SECURITY INTEREST IN, ALL SUMS ON DEPOSIT WITH LENDER PURSUANT TO THE
PROVISIONS OF ARTICLE III HEREOF OR ANY OTHER SECTION HEREOF OR OF ANY OTHER
LOAN DOCUMENT AND ALL FIXTURES, CHATTELS, ACCOUNTS, EQUIPMENT, INVENTORY,
CONTRACT RIGHTS, GENERAL INTANGIBLES AND OTHER PERSONAL PROPERTY INCLUDED WITHIN
THE PROPERTY, ALL RENEWALS, REPLACEMENTS OF ANY OF THE AFOREMENTIONED ITEMS, OR
ARTICLES IN SUBSTITUTION THEREFOR OR IN ADDITION THERETO OR THE PROCEEDS THEREOF
(SAID PROPERTY IS HEREINAFTER REFERRED TO COLLECTIVELY AS THE “COLLATERAL”),
WHETHER OR NOT THE SAME SHALL BE ATTACHED TO THE PREMISES OR THE IMPROVEMENTS IN
ANY MANNER. IT IS HEREBY AGREED THAT TO THE EXTENT PERMITTED BY LAW, ALL OF THE
FOREGOING PROPERTY IS TO BE DEEMED AND HELD TO BE A PART OF AND AFFIXED TO THE
PREMISES AND THE IMPROVEMENTS. THE FOREGOING SECURITY INTEREST SHALL ALSO COVER
BORROWER’S LEASEHOLD INTEREST IN ANY OF THE FOREGOING PROPERTY WHICH IS LEASED
BY BORROWER. NOTWITHSTANDING THE FOREGOING, ALL OF THE FOREGOING PROPERTY SHALL
BE OWNED BY BORROWER AND NO LEASING OR INSTALLMENT SALES OR OTHER FINANCING OR
TITLE RETENTION AGREEMENT IN CONNECTION THEREWITH SHALL BE PERMITTED WITHOUT THE
PRIOR WRITTEN APPROVAL OF LENDER. BORROWER SHALL, FROM TIME TO TIME UPON THE
REQUEST OF LENDER, SUPPLY LENDER WITH A CURRENT INVENTORY OF ALL OF THE PROPERTY
IN WHICH LENDER IS GRANTED A SECURITY INTEREST HEREUNDER, IN SUCH DETAIL AS
LENDER MAY REASONABLY REQUIRE. BORROWER SHALL PROMPTLY REPLACE ALL OF THE
COLLATERAL SUBJECT TO THE LIEN OR SECURITY INTEREST OF THIS MORTGAGE WHEN WORN
OR OBSOLETE WITH COLLATERAL COMPARABLE TO THE WORN OUT OR OBSOLETE COLLATERAL
WHEN NEW AND WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, REMOVE FROM
THE PREMISES OR THE IMPROVEMENTS

33


--------------------------------------------------------------------------------





ANY OF THE COLLATERAL SUBJECT TO THE LIEN OR SECURITY INTEREST OF THIS MORTGAGE
EXCEPT SUCH AS IS REPLACED BY AN ARTICLE OF EQUAL SUITABILITY AND VALUE AS ABOVE
PROVIDED, OWNED BY BORROWER FREE AND CLEAR OF ANY LIEN OR SECURITY INTEREST
EXCEPT THAT CREATED BY THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS. ALL OF THE
COLLATERAL SHALL BE KEPT AT THE LOCATION OF THE PREMISES EXCEPT AS OTHERWISE
REQUIRED BY THE TERMS OF THE LOAN DOCUMENTS. BORROWER SHALL NOT USE ANY OF THE
COLLATERAL IN VIOLATION OF ANY APPLICABLE STATUTE, ORDINANCE OR INSURANCE
POLICY.


SECTION 2.18           SECURITY AGREEMENT. THIS MORTGAGE CONSTITUTES A SECURITY
AGREEMENT BETWEEN BORROWER AND LENDER WITH RESPECT TO THE COLLATERAL IN WHICH
LENDER IS GRANTED A SECURITY INTEREST HEREUNDER, AND, CUMULATIVE OF ALL OTHER
RIGHTS AND REMEDIES OF LENDER HEREUNDER, LENDER SHALL HAVE ALL OF THE RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER ANY APPLICABLE UNIFORM COMMERCIAL CODE.
BORROWER HEREBY AGREES TO EXECUTE AND DELIVER ON DEMAND AND HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS LENDER THE ATTORNEY-IN-FACT OF BORROWER TO EXECUTE AND
DELIVER AND, IF APPROPRIATE, TO FILE WITH THE APPROPRIATE FILING OFFICER OR
OFFICE, SUCH SECURITY AGREEMENTS, FINANCING STATEMENTS, CONTINUATION STATEMENTS
OR OTHER INSTRUMENTS AS LENDER MAY REQUEST OR REQUIRE IN ORDER TO IMPOSE,
PERFECT OR CONTINUE THE PERFECTION OF THE LIEN OR SECURITY INTEREST CREATED
HEREBY. TO THE EXTENT SPECIFICALLY PROVIDED HEREIN, LENDER SHALL HAVE THE RIGHT
OF POSSESSION OF ALL CASH, SECURITIES, INSTRUMENTS, NEGOTIABLE INSTRUMENTS,
DOCUMENTS, CERTIFICATES AND ANY OTHER EVIDENCES OF CASH OR OTHER PROPERTY OR
EVIDENCES OF RIGHTS TO CASH RATHER THAN PROPERTY, WHICH ARE NOW OR HEREAFTER A
PART OF THE PROPERTY, AND BORROWER SHALL PROMPTLY DELIVER THE SAME TO LENDER,
ENDORSED TO LENDER, WITHOUT FURTHER NOTICE FROM LENDER. BORROWER AGREES TO
FURNISH LENDER WITH NOTICE OF ANY CHANGE IN THE NAME, IDENTITY, ORGANIZATIONAL
STRUCTURE, RESIDENCE, OR PRINCIPAL PLACE OF BUSINESS OR MAILING ADDRESS OF
BORROWER WITHIN TEN (10) DAYS OF THE EFFECTIVE DATE OF ANY SUCH CHANGE. UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT, LENDER SHALL HAVE THE RIGHTS AND REMEDIES AS
PRESCRIBED IN THIS MORTGAGE, OR AS PRESCRIBED BY GENERAL LAW, OR AS PRESCRIBED
BY ANY APPLICABLE UNIFORM COMMERCIAL CODE, ALL AT LENDER’S ELECTION. ANY
DISPOSITION OF THE COLLATERAL MAY BE CONDUCTED BY AN EMPLOYEE OR AGENT OF
LENDER. ANY PERSON, INCLUDING BOTH BORROWER AND LENDER, SHALL BE ELIGIBLE TO
PURCHASE ANY PART OR ALL OF THE COLLATERAL AT ANY SUCH DISPOSITION. EXPENSES OF
RETAKING, HOLDING, PREPARING FOR SALE, SELLING OR THE LIKE (INCLUDING, WITHOUT
LIMITATION, LENDER’S REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES), TOGETHER
WITH INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM THE DATE INCURRED BY
LENDER UNTIL ACTUALLY PAID BY BORROWER, SHALL BE PAID BY BORROWER ON DEMAND AND
SHALL BE SECURED BY THIS MORTGAGE AND BY ALL OF THE OTHER LOAN DOCUMENTS
SECURING ALL OR ANY PART OF THE DEBT. LENDER SHALL HAVE THE RIGHT TO ENTER UPON
THE PREMISES AND THE IMPROVEMENTS OR ANY REAL PROPERTY WHERE ANY OF THE PROPERTY
WHICH IS THE SUBJECT OF THE SECURITY INTEREST GRANTED HEREIN IS LOCATED TO TAKE
POSSESSION OF, ASSEMBLE AND COLLECT THE SAME OR TO RENDER IT UNUSABLE, OR
BORROWER, UPON DEMAND OF LENDER, SHALL ASSEMBLE SUCH PROPERTY AND MAKE IT
AVAILABLE TO LENDER AT THE PREMISES, OR AT A PLACE WHICH IS MUTUALLY AGREED UPON
OR, IF NO SUCH PLACE IS AGREED UPON, AT A PLACE REASONABLY DESIGNATED BY LENDER
TO BE REASONABLY CONVENIENT TO LENDER AND BORROWER. IF NOTICE IS REQUIRED BY
LAW, LENDER SHALL GIVE BORROWER AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE OF
THE TIME AND PLACE OF ANY PUBLIC SALE OF SUCH PROPERTY, OR ADJOURNMENTS THEREOF,
OR OF THE TIME OF OR AFTER WHICH ANY PRIVATE SALE OR ANY OTHER INTENDED
DISPOSITION THEREOF IS TO BE MADE, AND IF SUCH NOTICE IS SENT TO BORROWER, AS
THE SAME IS PROVIDED FOR THE MAILING OF NOTICES HEREIN, IT IS HEREBY DEEMED THAT
SUCH NOTICE SHALL BE AND IS REASONABLE NOTICE TO BORROWER. NO SUCH NOTICE IS
NECESSARY FOR ANY SUCH PROPERTY WHICH IS PERISHABLE, THREATENS TO DECLINE
SPEEDILY IN VALUE OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET. ANY
SALE MADE PURSUANT TO THE PROVISIONS OF THIS SECTION SHALL BE DEEMED TO HAVE
BEEN A PUBLIC SALE CONDUCTED IN A COMMERCIALLY REASONABLE MANNER IF HELD

34


--------------------------------------------------------------------------------





CONTEMPORANEOUSLY WITH A FORECLOSURE SALE AS PROVIDED IN SECTION 5.1(E) HEREOF
UPON GIVING THE SAME NOTICE WITH RESPECT TO THE SALE OF THE PROPERTY HEREUNDER
AS IS REQUIRED UNDER SAID SECTION 5.1(E). FURTHERMORE, TO THE EXTENT PERMITTED
BY LAW, IN CONJUNCTION WITH, IN ADDITION TO OR IN SUBSTITUTION FOR THE RIGHTS
AND REMEDIES AVAILABLE TO LENDER PURSUANT TO ANY APPLICABLE UNIFORM COMMERCIAL
CODE:


(A)           IN THE EVENT OF A FORECLOSURE SALE, THE PROPERTY MAY, AT THE
OPTION OF LENDER, BE SOLD AS A WHOLE; AND


(B)           IT SHALL NOT BE NECESSARY THAT LENDER TAKE POSSESSION OF THE
AFOREMENTIONED COLLATERAL, OR ANY PART THEREOF, PRIOR TO THE TIME THAT ANY SALE
PURSUANT TO THE PROVISIONS OF THIS SECTION IS CONDUCTED AND IT SHALL NOT BE
NECESSARY THAT SAID COLLATERAL, OR ANY PART THEREOF, BE PRESENT AT THE LOCATION
OF SUCH SALE; AND


(C)           LENDER MAY APPOINT OR DELEGATE ANY ONE OR MORE PERSONS AS AGENT TO
PERFORM ANY ACT OR ACTS NECESSARY OR INCIDENT TO ANY SALE HELD BY LENDER,
INCLUDING THE SENDING OF NOTICES AND THE CONDUCT OF THE SALE, BUT IN THE NAME
AND ON BEHALF OF LENDER. THE NAME AND ADDRESS OF BORROWER (AS DEBTOR UNDER ANY
APPLICABLE UNIFORM COMMERCIAL CODE) ARE AS SET FORTH ON THE FIRST PAGE HEREOF.
THE NAME AND ADDRESS OF LENDER (AS SECURED PARTY UNDER ANY APPLICABLE UNIFORM
COMMERCIAL CODE) ARE AS SET FORTH ON THE FIRST PAGE HEREOF.


SECTION 2.19           EASEMENTS AND RIGHTS-OF-WAY. BORROWER SHALL NOT GRANT ANY
EASEMENT OR RIGHT-OF-WAY WITH RESPECT TO ALL OR ANY PORTION OF THE PREMISES OR
THE IMPROVEMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER. BORROWER SHALL
COMPLY WITH ALL EASEMENTS AFFECTING THE PROPERTY. THE PURCHASER AT ANY
FORECLOSURE SALE HEREUNDER MAY, AT ITS DISCRETION, DISAFFIRM ANY EASEMENT OR
RIGHT-OF-WAY GRANTED IN VIOLATION OF ANY OF THE PROVISIONS OF THIS MORTGAGE AND
MAY TAKE IMMEDIATE POSSESSION OF THE PROPERTY FREE FROM, AND DESPITE THE TERMS
OF, SUCH GRANT OF EASEMENT OR RIGHT-OF-WAY. IF LENDER CONSENTS TO THE GRANT OF
AN EASEMENT OR RIGHT-OF-WAY, LENDER AGREES TO GRANT SUCH CONSENT WITHOUT CHARGE
TO BORROWER OTHER THAN EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES, INCURRED BY LENDER IN THE REVIEW OF BORROWER’S REQUEST AND IN
THE PREPARATION OF DOCUMENTS EFFECTING THE SUBORDINATION.


SECTION 2.20           COMPLIANCE WITH LAWS. BORROWER SHALL AT ALL TIMES COMPLY
WITH ALL STATUTES, ORDINANCES, REGULATIONS AND OTHER GOVERNMENTAL OR
QUASI-GOVERNMENTAL REQUIREMENTS AND PRIVATE COVENANTS NOW OR HEREAFTER RELATING
TO THE OWNERSHIP, CONSTRUCTION, USE OR OPERATION OF THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, THOSE CONCERNING EMPLOYMENT AND COMPENSATION OF PERSONS ENGAGED
IN OPERATION AND MAINTENANCE OF THE PROPERTY AND ANY ENVIRONMENTAL OR ECOLOGICAL
REQUIREMENTS, EVEN IF SUCH COMPLIANCE SHALL REQUIRE STRUCTURAL CHANGES TO THE
PROPERTY; PROVIDED, HOWEVER, THAT, BORROWER MAY, UPON PROVIDING LENDER WITH
SECURITY SATISFACTORY TO LENDER, PROCEED DILIGENTLY AND IN GOOD FAITH TO CONTEST
THE VALIDITY OR APPLICABILITY OF ANY SUCH STATUTE, ORDINANCE, REGULATION OR
REQUIREMENT SO LONG AS DURING SUCH CONTEST THE PROPERTY SHALL NOT BE SUBJECT TO
ANY LIEN, CHARGE, FINE OR OTHER LIABILITY AND SHALL NOT BE IN DANGER OF BEING
FORFEITED, LOST OR CLOSED. BORROWER SHALL NOT USE OR OCCUPY, OR ALLOW THE USE OR
OCCUPANCY OF, THE PROPERTY IN ANY MANNER WHICH VIOLATES ANY LEASE OF OR ANY
OTHER AGREEMENT APPLICABLE TO THE PROPERTY OR ANY APPLICABLE LAW, RULE,
REGULATION OR ORDER OR WHICH CONSTITUTES A PUBLIC OR PRIVATE NUISANCE OR WHICH
MAKES VOID, VOIDABLE OR CANCELABLE, OR INCREASES THE PREMIUM OF, ANY INSURANCE
THEN IN FORCE WITH RESPECT THERETO.

35


--------------------------------------------------------------------------------





SECTION 2.21           ADDITIONAL TAXES. IN THE EVENT OF THE ENACTMENT AFTER THE
DATE HEREOF OF ANY LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED OR OF ANY
OTHER GOVERNMENTAL ENTITY DEDUCTING FROM THE VALUE OF THE PROPERTY FOR THE
PURPOSE OF TAXING ANY LIEN OR SECURITY INTEREST THEREON, OR IMPOSING UPON LENDER
THE PAYMENT OF THE WHOLE OR ANY PART OF THE TAXES OR ASSESSMENTS OR CHARGES OR
LIENS HEREIN REQUIRED TO BE PAID BY BORROWER, OR CHANGING IN ANY WAY THE LAWS
RELATING TO THE TAXATION OF DEEDS OF TRUST, MORTGAGES OR SECURITY AGREEMENTS OR
DEBTS SECURED BY DEEDS OF TRUST, MORTGAGES OR SECURITY AGREEMENTS OR THE
INTEREST OF THE LENDER, MORTGAGEE OR SECURED PARTY IN THE PROPERTY COVERED
THEREBY, OR THE MANNER OF COLLECTION OF SUCH TAXES, SO AS TO ADVERSELY AFFECT
THIS MORTGAGE OR THE DEBT OR LENDER, THEN, AND IN ANY SUCH EVENT, BORROWER, UPON
DEMAND BY LENDER, SHALL PAY SUCH TAXES, ASSESSMENTS, CHARGES OR LIENS, OR
REIMBURSE LENDER THEREFOR; PROVIDED, HOWEVER, THAT IF IN THE OPINION OF COUNSEL
FOR LENDER (A) IT MIGHT BE UNLAWFUL TO REQUIRE BORROWER TO MAKE SUCH PAYMENT, OR
(B) THE MAKING OF SUCH PAYMENT MIGHT RESULT IN THE IMPOSITION OF INTEREST BEYOND
THE MAXIMUM AMOUNT PERMITTED BY LAW, THEN AND IN EITHER SUCH EVENT, LENDER MAY
ELECT, BY NOTICE IN WRITING GIVEN TO BORROWER, TO DECLARE ALL OF THE DEBT TO BE
AND BECOME DUE AND PAYABLE IN FULL THIRTY (30) DAYS FROM THE GIVING OF SUCH
NOTICE, AND, IN CONNECTION WITH THE PAYMENT OF SUCH DEBT, NO PREPAYMENT PREMIUM
OR FEE SHALL BE DUE UNLESS, AT THE TIME OF SUCH PAYMENT, AN EVENT OF DEFAULT OR
A DEFAULT SHALL HAVE OCCURRED, WHICH DEFAULT OR EVENT OF DEFAULT IS UNRELATED TO
THE PROVISIONS OF THIS SECTION 2.21, IN WHICH EVENT ANY APPLICABLE PREPAYMENT
PREMIUM OR FEE IN ACCORDANCE WITH THE TERMS OF THE NOTE SHALL BE DUE AND
PAYABLE.


SECTION 2.22           SECURED INDEBTEDNESS. IT IS UNDERSTOOD AND AGREED THAT
THIS MORTGAGE SHALL SECURE PAYMENT OF NOT ONLY THE INDEBTEDNESS EVIDENCED BY THE
NOTE BUT ALSO ANY AND ALL SUBSTITUTIONS, REPLACEMENTS, RENEWALS AND EXTENSIONS
OF THE NOTE, ANY AND ALL INDEBTEDNESS AND OBLIGATIONS ARISING PURSUANT TO THE
TERMS HEREOF AND ANY AND ALL INDEBTEDNESS AND OBLIGATIONS ARISING PURSUANT TO
THE TERMS OF ANY OF THE OTHER LOAN DOCUMENTS, ALL OF WHICH INDEBTEDNESS IS
EQUALLY SECURED WITH AND HAS THE SAME PRIORITY AS ANY AMOUNTS ADVANCED AS OF THE
DATE HEREOF. IT IS AGREED THAT ANY FUTURE ADVANCES MADE BY LENDER TO OR FOR THE
BENEFIT OF BORROWER FROM TIME TO TIME UNDER THIS MORTGAGE OR THE OTHER LOAN
DOCUMENTS AND WHETHER OR NOT SUCH ADVANCES ARE OBLIGATORY OR ARE MADE AT THE
OPTION OF LENDER, OR OTHERWISE, MADE FOR ANY PURPOSE, AND ALL INTEREST ACCRUING
THEREON, SHALL BE EQUALLY SECURED BY THIS MORTGAGE AND SHALL HAVE THE SAME
PRIORITY AS ALL AMOUNTS, IF ANY, ADVANCED AS OF THE DATE HEREOF AND SHALL BE
SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THIS MORTGAGE.


SECTION 2.23           BORROWER’S WAIVERS. TO THE FULL EXTENT PERMITTED BY LAW,
BORROWER AGREES THAT BORROWER SHALL NOT AT ANY TIME INSIST UPON, PLEAD, CLAIM OR
TAKE THE BENEFIT OR ADVANTAGE OF ANY LAW NOW OR HEREAFTER IN FORCE PROVIDING FOR
ANY APPRAISEMENT, VALUATION, STAY, MORATORIUM OR EXTENSION, OR ANY LAW NOW OR
HEREAFTER IN FORCE PROVIDING FOR THE REINSTATEMENT OF THE DEBT PRIOR TO ANY SALE
OF THE PROPERTY TO BE MADE PURSUANT TO ANY PROVISIONS CONTAINED HEREIN OR PRIOR
TO THE ENTERING OF ANY DECREE, JUDGMENT OR ORDER OF ANY COURT OF COMPETENT
JURISDICTION, OR ANY RIGHT UNDER ANY STATUTE TO REDEEM ALL OR ANY PART OF THE
PROPERTY SO SOLD. BORROWER, FOR BORROWER AND BORROWER’S SUCCESSORS AND ASSIGNS,
AND FOR ANY AND ALL PERSONS EVER CLAIMING ANY INTEREST IN THE PROPERTY, TO THE
FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY,
WITH AND UPON THE ADVICE OF COMPETENT COUNSEL:  (A) WAIVES, RELEASES,
RELINQUISHES AND FOREVER FORGOES ALL RIGHTS OF VALUATION, APPRAISEMENT, STAY OF
EXECUTION, REINSTATEMENT AND NOTICE OF ELECTION OR INTENTION TO MATURE OR
DECLARE DUE THE DEBT (EXCEPT SUCH NOTICES AS ARE SPECIFICALLY PROVIDED FOR
HEREIN); (B) WAIVES, RELEASES, RELINQUISHES AND FOREVER FORGOES ALL RIGHT TO A

36


--------------------------------------------------------------------------------





MARSHALING OF THE ASSETS OF BORROWER, INCLUDING THE PROPERTY, TO A SALE IN THE
INVERSE ORDER OF ALIENATION, OR TO DIRECT THE ORDER IN WHICH ANY OF THE PROPERTY
SHALL BE SOLD IN THE EVENT OF FORECLOSURE OF THE LIENS AND SECURITY INTERESTS
HEREBY CREATED AND AGREES THAT ANY COURT HAVING JURISDICTION TO FORECLOSE SUCH
LIENS AND SECURITY INTERESTS MAY ORDER THE PROPERTY SOLD AS AN ENTIRETY; AND
(C) WAIVES, RELEASES, RELINQUISHES AND FOREVER FORGOES ALL RIGHTS AND PERIODS OF
REDEMPTION PROVIDED UNDER APPLICABLE LAW. TO THE FULL EXTENT PERMITTED BY LAW,
BORROWER SHALL NOT HAVE OR ASSERT ANY RIGHT UNDER ANY STATUTE OR RULE OF LAW
PERTAINING TO THE EXEMPTION OF HOMESTEAD OR OTHER EXEMPTION UNDER ANY FEDERAL,
STATE OR LOCAL LAW NOW OR HEREAFTER IN EFFECT, THE ADMINISTRATION OF ESTATES OF
DECEDENTS OR OTHER MATTERS WHATEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT OF
LENDER UNDER THE TERMS OF THIS MORTGAGE TO A SALE OF THE PROPERTY, FOR THE
COLLECTION OF THE DEBT WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR COLLECTION, OR
THE RIGHT OF LENDER UNDER THE TERMS OF THIS MORTGAGE TO THE PAYMENT OF THE DEBT
OUT OF THE PROCEEDS OF SALE OF THE PROPERTY IN PREFERENCE TO EVERY OTHER
CLAIMANT WHATEVER. FURTHERMORE, BORROWER HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELEASES,
RELINQUISHES AND FOREVER FORGOES ALL PRESENT AND FUTURE STATUTES OF LIMITATIONS
AS A DEFENSE TO ANY ACTION TO ENFORCE THE PROVISIONS OF THIS MORTGAGE OR TO
COLLECT ANY OF THE DEBT TO THE FULLEST EXTENT PERMITTED BY LAW. BORROWER
COVENANTS AND AGREES THAT UPON THE COMMENCEMENT OF A VOLUNTARY OR INVOLUNTARY
BANKRUPTCY PROCEEDING BY OR AGAINST BORROWER, BORROWER SHALL NOT SEEK A
SUPPLEMENTAL STAY OR OTHERWISE SHALL NOT SEEK PURSUANT TO 11 U.S.C. §105 OR ANY
OTHER PROVISION OF THE BANKRUPTCY REFORM ACT OF 1978, AS AMENDED, OR ANY OTHER
DEBTOR RELIEF LAW (WHETHER STATUTORY, COMMON LAW, CASE LAW, OR OTHERWISE) OF ANY
JURISDICTION WHATSOEVER, NOW OR HEREAFTER IN EFFECT, WHICH MAY BE OR BECOME
APPLICABLE, TO STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT THE ABILITY OF
LENDER TO ENFORCE ANY RIGHTS OF LENDER AGAINST ANY GUARANTOR OR INDEMNITOR OF
THE SECURED OBLIGATIONS OR ANY OTHER PARTY LIABLE WITH RESPECT THERETO BY VIRTUE
OF ANY INDEMNITY, GUARANTY OR OTHERWISE.


SECTION 2.24           SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.


(A)           BORROWER AND LENDER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, (I) SUBMIT TO PERSONAL JURISDICTION IN THE STATE IN WHICH THE PREMISES
IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THE NOTE, THIS MORTGAGE OR ANY OTHER OF THE LOAN DOCUMENTS,
(II) AGREE THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN THE COUNTY IN WHICH THE
PREMISES IS LOCATED, (III) SUBMIT TO THE JURISDICTION OF SUCH COURTS, AND
(IV) TO THE FULLEST EXTENT PERMITTED BY LAW, AGREE THAT IT WILL NOT BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT
THE RIGHT OF LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM).


(B)           BORROWER AND LENDER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY

37


--------------------------------------------------------------------------------





IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING
TO THE DEBT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR
ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF
THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.


SECTION 2.25           ATTORNEY-IN-FACT PROVISIONS. WITH RESPECT TO ANY
PROVISION OF THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT WHEREBY BORROWER GRANTS TO
LENDER A POWER-OF-ATTORNEY, PROVIDED NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
UNDER THIS MORTGAGE, LENDER SHALL FIRST GIVE BORROWER WRITTEN NOTICE AT LEAST
THREE (3) DAYS PRIOR TO ACTING UNDER SUCH POWER, WHICH NOTICE SHALL DEMAND THAT
BORROWER FIRST TAKE THE PROPOSED ACTION WITHIN SUCH PERIOD AND ADVISING BORROWER
THAT IF IT FAILS TO DO SO, LENDER WILL SO ACT UNDER THE POWER; PROVIDED,
HOWEVER, THAT, IN THE EVENT THAT A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED,
OR IF NECESSARY TO PREVENT IMMINENT DEATH, SERIOUS INJURY, DAMAGE, LOSS,
FORFEITURE OR DIMINUTION IN VALUE TO THE PROPERTY OR ANY SURROUNDING PROPERTY OR
TO PREVENT ANY ADVERSE AFFECT ON LENDER’S INTEREST IN THE PROPERTY, LENDER MAY
ACT IMMEDIATELY AND WITHOUT FIRST GIVING SUCH NOTICE. IN SUCH EVENT, LENDER WILL
GIVE BORROWER NOTICE OF SUCH ACTION AS SOON THEREAFTER AS REASONABLY PRACTICAL.


SECTION 2.26           MANAGEMENT. THE MANAGEMENT OF THE PROPERTY SHALL BE BY
EITHER:  (A) BORROWER OR AN ENTITY AFFILIATED WITH BORROWER APPROVED BY LENDER
FOR SO LONG AS BORROWER OR SAID AFFILIATED ENTITY IS MANAGING THE PROPERTY IN A
FIRST CLASS MANNER; OR (B) A PROFESSIONAL PROPERTY MANAGEMENT COMPANY APPROVED
BY LENDER. SUCH MANAGEMENT BY AN AFFILIATED ENTITY OR A PROFESSIONAL PROPERTY
MANAGEMENT COMPANY SHALL BE PURSUANT TO A WRITTEN AGREEMENT APPROVED BY LENDER.
IN NO EVENT SHALL ANY MANAGER BE REMOVED OR REPLACED OR THE TERMS OF ANY
MANAGEMENT AGREEMENT MODIFIED OR AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER WHICH APPROVAL MAY BE CONDITIONED UPON, AMONG OTHER THINGS, RECEIPT BY
LENDER OF A NO-DOWNGRADE CONFIRMATION FROM EACH RATING AGENCY. AFTER AN EVENT OF
DEFAULT OR A DEFAULT UNDER ANY MANAGEMENT CONTRACT THEN IN EFFECT, WHICH DEFAULT
IS NOT CURED WITHIN ANY APPLICABLE GRACE OR CURE PERIOD OR IF AT ANY TIME DURING
THE TERM OF THE LOAN THE DEBT SERVICE COVERAGE RATIO OF THE PROPERTY IS EVER
LESS THAN 1.05:1, AS DETERMINED BY LENDER, LENDER SHALL HAVE THE RIGHT TO
TERMINATE, OR TO DIRECT BORROWER TO TERMINATE, SUCH MANAGEMENT CONTRACT UPON
THIRTY (30) DAYS’ NOTICE AND TO RETAIN, OR TO DIRECT BORROWER TO RETAIN, A NEW
MANAGEMENT AGENT APPROVED BY LENDER WHICH APPROVAL MAY BE CONDITIONED UPON,
AMONG OTHER THINGS, RECEIPT BY LENDER OF A NO-DOWNGRADE CONFIRMATION FROM EACH
RATING AGENCY. ALL RENTS AND PROFITS GENERATED BY OR DERIVED FROM THE PROPERTY
SHALL FIRST BE UTILIZED SOLELY FOR CURRENT EXPENSES DIRECTLY ATTRIBUTABLE TO THE
OWNERSHIP AND OPERATION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, CURRENT
EXPENSES RELATING TO BORROWER’S LIABILITIES AND OBLIGATIONS WITH RESPECT TO THIS
MORTGAGE AND THE OTHER LOAN DOCUMENTS, AND NONE OF THE RENTS AND PROFITS
GENERATED BY OR DERIVED FROM THE PROPERTY SHALL BE DIVERTED BY BORROWER AND
UTILIZED FOR ANY OTHER PURPOSES UNLESS ALL SUCH CURRENT EXPENSES ATTRIBUTABLE TO
THE OWNERSHIP AND OPERATION OF THE PROPERTY HAVE BEEN FULLY PAID AND SATISFIED.


SECTION 2.27           HAZARDOUS WASTE AND OTHER SUBSTANCES.


(A)           BORROWER HEREBY REPRESENTS AND WARRANTS TO LENDER THAT, AS OF THE
DATE HEREOF TO THE BEST OF BORROWER’S KNOWLEDGE, INFORMATION AND BELIEF AND
OTHER THAN AS SET FORTH IN

38


--------------------------------------------------------------------------------





THE ENVIRONMENTAL REPORT:  (I) NONE OF BORROWER NOR THE PROPERTY NOR ANY TENANT
AT THE PREMISES NOR THE OPERATIONS CONDUCTED THEREON IS IN DIRECT OR INDIRECT
VIOLATION OF OR OTHERWISE EXPOSED TO ANY LIABILITY UNDER ANY LOCAL, STATE OR
FEDERAL LAW, RULE OR REGULATION OR COMMON LAW DUTY PERTAINING TO HUMAN HEALTH,
NATURAL RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980 (42
U.S.C. §9601 ET SEQ.) (“CERCLA”), THE RESOURCE CONSERVATION AND RECOVERY ACT OF
1976 (42 U.S.C. §6901 ET SEQ.), THE FEDERAL WATER POLLUTION CONTROL ACT (33
U.S.C. §1251 ET SEQ.), THE CLEAN AIR ACT (42 U.S.C. §7401 ET SEQ.), THE
EMERGENCY PLANNING AND COMMUNITY-RIGHT-TO-KNOW ACT (42 U.S.C. §11001 ET SEQ.),
THE ENDANGERED SPECIES ACT (16 U.S.C. §1531 ET SEQ.), THE TOXIC SUBSTANCES
CONTROL ACT (15 U.S.C. §2601 ET SEQ.), THE OCCUPATIONAL SAFETY AND HEALTH ACT
(29 U.S.C. §651 ET SEQ.), THE INDUSTRIAL SITE RECOVERY ACT, N.J.S.A. 13:1K-6, ET
SEQ. (“ISRA”); THE SPILL COMPENSATION AND CONTROL ACT, N.J.S.A. 58:10-23.11, ET
SEQ. (“SPILL ACT”); THE UNDERGROUND STORAGE OF HAZARDOUS SUBSTANCES ACT,
N.J.S.A. 58:10A-21, ET SEQ.; THE TOXIC CATASTROPHE PREVENTION ACT N.J.S.A.
13:1K-19, ET SEQ.; THE WORKER AND COMMUNITY RIGHT TO KNOW ACT, N.J.S.A. 34:5A-1,
ET SEQ.; THE POLLUTION PREVENTION ACT, N.J.S.A. 13:1D-35, ET SEQ.; THE AIR
POLLUTION CONTROL ACT, N.J.S.A. 26:2C-1, ET SEQ.; THE SOLID WASTE MANAGEMENT
ACT, N.J.S.A. 13:1E-1, ET SEQ.; THE SANITARY LANDFILL CLOSURE AND CONTINGENCY
FUND ACT, N.J.S.A. 13:1E-100, ET SEQ.; THE SOLID WASTE UTILITY CONTROL ACT,
N.J.S.A. 48:13A-1, ET SEQ.; THE WATER POLLUTION CONTROL ACT, N.J.S.A. 58:10A-1,
ET SEQ.; THE FLOOD HAZARD CONTROL ACT, N.J.S.A. 58:16A-50, ET SEQ.; THE
FRESHWATER WETLANDS PROTECTION ACT, N.J.S.A. 13:9B-1, ET SEQ.; THE COASTAL AREA
FACILITY REVIEW ACT, N.J.S.A. 13:19-1, ET SEQ.; THE WETLANDS ACT OF 1970,
N.J.S.A. 13:9A-1, ET SEQ.; THE WATERFRONT AND HARBOR FACILITIES ACT, N.J.S.A.
12:5-1, ET SEQ.; THE NOISE CONTROL ACT, N.J.S.A. 13:1G-1, ET SEQ.; AND THE
PESTICIDE CONTROL ACT, N.J.S.A. 13:1F-1, ET SEQ., AND THE HAZARDOUS MATERIALS
TRANSPORTATION ACT (49 U.S.C. §1801 ET SEQ.), AND THOSE RELATING TO LEAD BASED
PAINT (AS HEREINAFTER DEFINED) AND THE REGULATIONS PROMULGATED PURSUANT TO SAID
LAWS, ALL AS AMENDED FROM TIME TO TIME (COLLECTIVELY, “ENVIRONMENTAL LAWS”) OR
OTHERWISE EXPOSED TO ANY LIABILITY UNDER ANY ENVIRONMENTAL LAW RELATING TO OR
AFFECTING THE PROPERTY, WHETHER OR NOT USED BY OR WITHIN THE CONTROL OF
BORROWER; (II) NO HAZARDOUS, TOXIC OR HARMFUL SUBSTANCES, WASTES, MATERIALS,
POLLUTANTS OR CONTAMINANTS (INCLUDING, WITHOUT LIMITATION, ASBESTOS OR
ASBESTOS-CONTAINING MATERIALS, LEAD BASED PAINT, TOXIC MOLD (AS HEREINAFTER
DEFINED) POLYCHLORINATED BIPHENYLS, PETROLEUM OR PETROLEUM PRODUCTS OR
BYPRODUCTS, FLAMMABLE EXPLOSIVES, RADIOACTIVE MATERIALS, INFECTIOUS SUBSTANCES
OR RAW MATERIALS WHICH INCLUDE HAZARDOUS CONSTITUENTS) OR ANY OTHER SUBSTANCES
OR MATERIALS WHICH ARE INCLUDED UNDER OR REGULATED BY ENVIRONMENTAL LAWS
(COLLECTIVELY, “HAZARDOUS SUBSTANCES”) ARE LOCATED ON, IN OR UNDER OR HAVE BEEN
HANDLED, GENERATED, STORED, PROCESSED OR DISPOSED OF ON OR RELEASED OR
DISCHARGED FROM THE PROPERTY (INCLUDING UNDERGROUND CONTAMINATION), EXCEPT FOR
THOSE SUBSTANCES USED BY BORROWER OR ANY TENANT IN THE ORDINARY COURSE OF THEIR
RESPECTIVE BUSINESSES AND IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND WHERE
SUCH HAZARDOUS SUBSTANCES COULD NOT REASONABLY BE EXPECTED TO GIVE RISE TO
LIABILITY UNDER ENVIRONMENTAL LAWS; (III) RADON IS NOT PRESENT AT THE PROPERTY
IN EXCESS OR IN VIOLATION OF ANY APPLICABLE THRESHOLDS OR STANDARDS OR IN
AMOUNTS THAT REQUIRE DISCLOSURE UNDER APPLICABLE LAW TO ANY TENANT OR OCCUPANT
OF OR INVITEE TO THE PROPERTY OR TO ANY GOVERNMENTAL AGENCY OR THE GENERAL
PUBLIC; (IV) THE PROPERTY IS NOT SUBJECT TO ANY PRIVATE OR GOVERNMENTAL LIEN OR
JUDICIAL OR ADMINISTRATIVE NOTICE OR ACTION ARISING UNDER ENVIRONMENTAL LAWS;
(V) THERE IS NO PENDING, NOR, TO BORROWER’S KNOWLEDGE, INFORMATION OR BELIEF,
THREATENED LITIGATION ARISING UNDER ENVIRONMENTAL LAWS AFFECTING BORROWER OR THE
PROPERTY; (VI) THERE ARE NO AND HAVE BEEN NO EXISTING OR CLOSED UNDERGROUND
STORAGE TANKS OR OTHER UNDERGROUND STORAGE

39


--------------------------------------------------------------------------------





RECEPTACLES FOR HAZARDOUS SUBSTANCES OR LANDFILLS OR DUMPS ON THE PROPERTY;
(VII) BORROWER HAS RECEIVED NO NOTICE OF, AND TO THE BEST OF BORROWER’S
KNOWLEDGE AND BELIEF, THERE EXISTS NO INVESTIGATION, ACTION, PROCEEDING OR CLAIM
BY ANY AGENCY, AUTHORITY OR UNIT OF GOVERNMENT OR BY ANY THIRD PARTY WHICH COULD
RESULT IN ANY LIABILITY, PENALTY, SANCTION OR JUDGMENT UNDER ANY ENVIRONMENTAL
LAWS WITH RESPECT TO ANY CONDITION, USE OR OPERATION OF THE PROPERTY, NOR DOES
BORROWER KNOW OF ANY BASIS FOR SUCH AN INVESTIGATION, ACTION, PROCEEDING OR
CLAIM; AND (VIII) BORROWER HAS RECEIVED NO NOTICE OF AND, TO THE BEST OF
BORROWER’S KNOWLEDGE AND BELIEF, THERE HAS BEEN NO CLAIM BY ANY PARTY THAT ANY
USE, OPERATION OR CONDITION OF THE PROPERTY HAS CAUSED ANY NUISANCE OR ANY OTHER
LIABILITY OR ADVERSE CONDITION ON ANY OTHER PROPERTY, NOR DOES BORROWER KNOW OF
ANY BASIS FOR SUCH AN INVESTIGATION, ACTION, PROCEEDING OR CLAIM. FOR THE
PURPOSES HEREOF, “TOXIC MOLD” SHALL MEAN ANY MOLD OR FUNGUS AT THE PROPERTY
WHICH IS OF A TYPE (I) THAT MIGHT POSE A SIGNIFICANT RISK TO HUMAN HEALTH OR THE
ENVIRONMENT OR (II) THAT WOULD NEGATIVELY IMPACT THE VALUE OF THE PROPERTY.


(B)           BORROWER HAS NOT RECEIVED NOR TO THE BEST OF BORROWER’S KNOWLEDGE,
INFORMATION AND BELIEF HAS THERE BEEN ISSUED, ANY NOTICE, NOTIFICATION, DEMAND,
REQUEST FOR INFORMATION, CITATION, SUMMONS, OR ORDER IN ANY WAY RELATING TO ANY
ACTUAL, ALLEGED OR POTENTIAL VIOLATION OR LIABILITY ARISING UNDER ENVIRONMENTAL
LAWS.


(C)           NEITHER THE PROPERTY, NOR TO THE BEST OF BORROWER’S KNOWLEDGE,
INFORMATION AND BELIEF, ANY PROPERTY TO WHICH BORROWER HAS, IN CONNECTION WITH
THE MAINTENANCE OR OPERATION OF THE PROPERTY, DIRECTLY OR INDIRECTLY TRANSPORTED
OR ARRANGED FOR THE TRANSPORTATION OF ANY HAZARDOUS SUBSTANCES IS LISTED OR, TO
THE BEST OF BORROWER’S KNOWLEDGE, INFORMATION AND BELIEF, PROPOSED FOR LISTING
ON THE NATIONAL PRIORITIES LIST PROMULGATED PURSUANT TO CERCLA, OR CERCLIS (AS
DEFINED IN CERCLA) OR ON ANY SIMILAR FEDERAL OR STATE LIST OF SITES REQUIRING
ENVIRONMENTAL INVESTIGATION OR CLEAN-UP.


(D)           BORROWER SHALL COMPLY WITH ALL APPLICABLE ENVIRONMENTAL LAWS.
BORROWER SHALL KEEP THE PROPERTY OR CAUSE THE PROPERTY TO BE KEPT FREE FROM
HAZARDOUS SUBSTANCES (EXCEPT THOSE SUBSTANCES USED BY BORROWER OR ANY TENANT IN
THE ORDINARY COURSE OF THEIR RESPECTIVE BUSINESSES AND EXCEPT IN COMPLIANCE WITH
ALL ENVIRONMENTAL LAWS AND WHERE SUCH HAZARDOUS SUBSTANCES  COULD NOT REASONABLY
BE EXPECTED TO GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS) AND IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, BORROWER SHALL NOT INSTALL OR USE ANY
UNDERGROUND STORAGE TANKS, SHALL EXPRESSLY PROHIBIT THE USE, GENERATION,
HANDLING, STORAGE, PRODUCTION, PROCESSING AND DISPOSAL OF HAZARDOUS SUBSTANCES
BY ALL TENANTS IN QUANTITIES OR CONDITIONS THAT WOULD VIOLATE OR GIVE RISE TO
ANY OBLIGATION TO TAKE REMEDIAL OR OTHER ACTION UNDER ANY APPLICABLE
ENVIRONMENTAL LAWS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, DURING THE
TERM OF THIS MORTGAGE, BORROWER SHALL NOT INSTALL IN THE IMPROVEMENTS OR PERMIT
TO BE INSTALLED IN THE IMPROVEMENTS ANY ASBESTOS OR ASBESTOS-CONTAINING
MATERIALS.


(E)           BORROWER SHALL PROMPTLY NOTIFY LENDER IF BORROWER SHALL BECOME
AWARE OF (I) THE ACTUAL OR POTENTIAL EXISTENCE OF ANY HAZARDOUS SUBSTANCES ON
THE PROPERTY OTHER THAN THOSE OCCURRING IN THE ORDINARY COURSE OF BORROWER’S
BUSINESS AND WHICH DO NOT VIOLATE, OR WOULD NOT OTHERWISE GIVE RISE TO LIABILITY
UNDER ENVIRONMENTAL LAWS, (II) ANY DIRECT OR INDIRECT VIOLATION OF, OR OTHER
EXPOSURE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAWS, (III) ANY LIEN, ACTION OR
NOTICE AFFECTING THE PROPERTY OR BORROWER RESULTING FROM ANY VIOLATION OR
ALLEGED VIOLATION OF OR LIABILITY OR ALLEGED LIABILITY UNDER ANY ENVIRONMENTAL
LAWS, (IV) THE INSTITUTION OF ANY INVESTIGATION,

40


--------------------------------------------------------------------------------





INQUIRY OR PROCEEDING CONCERNING BORROWER OR THE PROPERTY PURSUANT TO ANY
ENVIRONMENTAL LAWS OR OTHERWISE RELATING TO HAZARDOUS SUBSTANCES, OR (V) THE
DISCOVERY OF ANY OCCURRENCE, CONDITION OR STATE OF FACTS WHICH WOULD RENDER ANY
REPRESENTATION OR WARRANTY CONTAINED IN THIS MORTGAGE INCORRECT IN ANY RESPECT
IF MADE AT THE TIME OF SUCH DISCOVERY. IMMEDIATELY UPON RECEIPT OF SAME,
BORROWER, SHALL DELIVER TO LENDER COPIES OF ANY AND ALL REQUESTS FOR
INFORMATION, COMPLAINTS, CITATIONS, SUMMONSES, ORDERS, NOTICES, REPORTS OR OTHER
COMMUNICATIONS, DOCUMENTS OR INSTRUMENTS IN ANY WAY RELATING TO ANY ACTUAL,
ALLEGED OR POTENTIAL VIOLATION OR LIABILITY OF ANY NATURE WHATSOEVER ARISING
UNDER ENVIRONMENTAL LAWS AND RELATING TO THE PROPERTY OR TO BORROWER. BORROWER
SHALL REMEDY OR CAUSE TO BE REMEDIED IN A TIMELY MANNER (AND IN ANY EVENT WITHIN
THE TIME PERIOD PERMITTED BY APPLICABLE ENVIRONMENTAL LAWS) ANY VIOLATION OF
ENVIRONMENTAL LAWS OR ANY CONDITION THAT COULD GIVE RISE TO LIABILITY UNDER
ENVIRONMENTAL LAWS. WITHOUT LIMITING THE FOREGOING, BORROWER SHALL, PROMPTLY AND
REGARDLESS OF THE SOURCE OF THE CONTAMINATION OR THREAT TO THE ENVIRONMENT OR
HUMAN HEALTH, AT ITS OWN EXPENSE, TAKE ALL ACTIONS AS SHALL BE NECESSARY OR
PRUDENT, FOR THE CLEAN-UP OF ANY AND ALL PORTIONS OF THE PROPERTY OR OTHER
AFFECTED PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL INVESTIGATIVE, MONITORING,
REMOVAL, CONTAINMENT AND REMEDIAL ACTIONS IN ACCORDANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS (AND IN ALL EVENTS IN A MANNER SATISFACTORY TO LENDER) AND
SHALL FURTHER PAY OR CAUSE TO BE PAID, AT NO EXPENSE TO LENDER, ALL CLEAN-UP,
ADMINISTRATIVE AND ENFORCEMENT COSTS OF APPLICABLE GOVERNMENTAL AGENCIES WHICH
MAY BE ASSERTED AGAINST THE PROPERTY. IN THE EVENT BORROWER FAILS TO DO SO,
LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, CAUSE THE PROPERTY OR OTHER AFFECTED
PROPERTY TO BE FREED FROM ANY HAZARDOUS SUBSTANCES OR OTHERWISE BROUGHT INTO
CONFORMANCE WITH ENVIRONMENTAL LAWS AND ANY AND ALL COSTS AND EXPENSES INCURRED
BY LENDER IN CONNECTION THEREWITH, TOGETHER WITH INTEREST THEREON AT THE DEFAULT
INTEREST RATE FROM THE DATE INCURRED BY LENDER UNTIL ACTUALLY PAID BY BORROWER,
SHALL BE IMMEDIATELY PAID BY BORROWER ON DEMAND AND SHALL BE SECURED BY THIS
MORTGAGE AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE
DEBT. BORROWER HEREBY GRANTS TO LENDER AND ITS AGENTS AND EMPLOYEES ACCESS TO
THE PROPERTY AND A LICENSE TO REMOVE ANY ITEMS DEEMED BY LENDER TO BE HAZARDOUS
SUBSTANCES AND TO DO ALL THINGS LENDER SHALL DEEM NECESSARY TO BRING THE
PROPERTY INTO CONFORMANCE WITH ENVIRONMENTAL LAWS.


(F)            BORROWER COVENANTS AND AGREES, AT BORROWER’S SOLE COST AND
EXPENSE, TO INDEMNIFY, DEFEND (AT TRIAL AND APPELLATE LEVELS, AND WITH
ATTORNEYS, CONSULTANTS AND EXPERTS ACCEPTABLE TO LENDER), AND HOLD LENDER
HARMLESS FROM AND AGAINST ANY AND ALL LIENS, DAMAGES (INCLUDING WITHOUT
LIMITATION, PUNITIVE OR EXEMPLARY DAMAGES), LOSSES, LIABILITIES (INCLUDING,
WITHOUT LIMITATION, STRICT LIABILITY), OBLIGATIONS, SETTLEMENT PAYMENTS,
PENALTIES, FINES, ASSESSMENTS, CITATIONS, DIRECTIVES, CLAIMS, LITIGATION,
DEMANDS, DEFENSES, JUDGMENTS, SUITS, PROCEEDINGS, COSTS, DISBURSEMENTS OR
EXPENSES OF ANY KIND OR OF ANY NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’, CONSULTANTS’ AND EXPERTS’ FEES AND DISBURSEMENTS ACTUALLY
INCURRED IN INVESTIGATING, DEFENDING, SETTLING OR PROSECUTING ANY CLAIM,
LITIGATION OR PROCEEDING) WHICH MAY AT ANY TIME BE IMPOSED UPON, INCURRED BY OR
ASSERTED OR AWARDED AGAINST LENDER OR THE PROPERTY, AND ARISING DIRECTLY OR
INDIRECTLY FROM OR OUT OF:  (I) ANY VIOLATION OR ALLEGED VIOLATION OF, OR
LIABILITY OR ALLEGED LIABILITY UNDER, ANY ENVIRONMENTAL LAW; (II) THE PRESENCE,
RELEASE OR THREAT OF RELEASE OF OR EXPOSURE TO ANY HAZARDOUS SUBSTANCES OR RADON
ON, IN, UNDER OR AFFECTING ALL OR ANY PORTION OF THE PROPERTY OR ANY SURROUNDING
AREAS, REGARDLESS OF WHETHER OR NOT CAUSED BY OR WITHIN THE CONTROL OF BORROWER;
(III) ANY TRANSPORT, TREATMENT, RECYCLING, STORAGE, DISPOSAL OR ARRANGEMENT
THEREFOR OF HAZARDOUS SUBSTANCES WHETHER ON THE PROPERTY, ORIGINATING FROM THE
PROPERTY, OR OTHERWISE ASSOCIATED WITH BORROWER OR ANY

41


--------------------------------------------------------------------------------





OPERATIONS CONDUCTED ON THE PROPERTY AT ANY TIME; (IV) THE FAILURE BY BORROWER
TO COMPLY FULLY WITH THE TERMS AND CONDITIONS OF THIS SECTION 2.27; (V) THE
BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN THIS SECTION 2.27; OR
(VI) THE ENFORCEMENT OF THIS SECTION 2.27, INCLUDING, WITHOUT LIMITATION, THE
COST OF ASSESSMENT, INVESTIGATION, CONTAINMENT, REMOVAL AND/OR REMEDIATION OF
ANY AND ALL HAZARDOUS SUBSTANCES FROM ALL OR ANY PORTION OF THE PROPERTY OR ANY
SURROUNDING AREAS, THE COST OF ANY ACTIONS TAKEN IN RESPONSE TO THE PRESENCE,
RELEASE OR THREAT OF RELEASE OF ANY HAZARDOUS SUBSTANCES ON, IN, UNDER OR
AFFECTING ANY PORTION OF THE PROPERTY OR ANY SURROUNDING AREAS TO PREVENT OR
MINIMIZE SUCH RELEASE OR THREAT OF RELEASE SO THAT IT DOES NOT MIGRATE OR
OTHERWISE CAUSE OR THREATEN DANGER TO PRESENT OR FUTURE PUBLIC HEALTH, SAFETY,
WELFARE OR THE ENVIRONMENT, AND COSTS INCURRED TO COMPLY WITH ENVIRONMENTAL LAWS
IN CONNECTION WITH ALL OR ANY PORTION OF THE PROPERTY OR ANY SURROUNDING AREAS.
THE INDEMNITY SET FORTH IN THIS SECTION 2.27 SHALL ALSO INCLUDE ANY DIMINUTION
IN THE VALUE OF THE SECURITY AFFORDED BY THE PROPERTY OR ANY FUTURE REDUCTION IN
THE SALES PRICE OF THE PROPERTY BY REASON OF ANY MATTER SET FORTH IN THIS
SECTION 2.27. THE FOREGOING INDEMNITY SHALL SPECIFICALLY NOT INCLUDE ANY SUCH
COSTS RELATING TO HAZARDOUS SUBSTANCES WHICH ARE INITIALLY PLACED ON, IN OR
UNDER THE PROPERTY AFTER FORECLOSURE OR OTHER TAKING OF TITLE TO THE PROPERTY BY
LENDER OR ITS SUCCESSOR OR ASSIGNS. LENDER’S RIGHTS UNDER THIS SECTION SHALL
SURVIVE PAYMENT IN FULL OF THE DEBT AND SHALL BE IN ADDITION TO ALL OTHER RIGHTS
OF LENDER UNDER THIS MORTGAGE, THE NOTE AND THE OTHER LOAN DOCUMENTS.


(G)           UPON LENDER’S REQUEST, AT ANY TIME AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT OR AT SUCH OTHER TIME AS LENDER HAS REASONABLE GROUNDS TO
BELIEVE THAT HAZARDOUS SUBSTANCES ARE OR HAVE BEEN RELEASED, STORED OR DISPOSED
OF ON THE PROPERTY, OR ON PROPERTY CONTIGUOUS WITH THE PROPERTY, OR THAT THE
PROPERTY MAY BE IN VIOLATION OF THE ENVIRONMENTAL LAWS, BORROWER SHALL PERFORM
OR CAUSE TO BE PERFORMED, AT BORROWER’S SOLE COST AND EXPENSE AND IN SCOPE, FORM
AND SUBSTANCE SATISFACTORY TO LENDER, AN INSPECTION OR AUDIT OF THE PROPERTY
PREPARED BY A HYDROGEOLOGIST OR ENVIRONMENTAL ENGINEER OR OTHER APPROPRIATE
CONSULTANT APPROVED BY LENDER INDICATING THE PRESENCE OR ABSENCE OF HAZARDOUS
SUBSTANCES ON THE PROPERTY, THE COMPLIANCE OR NON-COMPLIANCE STATUS OF THE
PROPERTY AND THE OPERATIONS CONDUCTED THEREON WITH APPLICABLE ENVIRONMENTAL
LAWS, OR AN INSPECTION OR AUDIT OF THE PROPERTY PREPARED BY AN ENGINEERING OR
CONSULTING FIRM APPROVED BY LENDER INDICATING THE PRESENCE OR ABSENCE OF FRIABLE
ASBESTOS OR SUBSTANCES CONTAINING ASBESTOS OR LEAD OR SUBSTANCES CONTAINING LEAD
OR LEAD BASED PAINT (“LEAD BASED PAINT”) ON THE PROPERTY. IF BORROWER FAILS TO
PROVIDE REPORTS OF SUCH INSPECTION OR AUDIT WITHIN THIRTY (30) DAYS AFTER SUCH
REQUEST, LENDER MAY ORDER THE SAME, AND BORROWER HEREBY GRANTS TO LENDER AND ITS
EMPLOYEES AND AGENTS ACCESS TO THE PROPERTY AND AN IRREVOCABLE LICENSE TO
UNDERTAKE SUCH INSPECTION OR AUDIT. THE COST OF SUCH INSPECTION OR AUDIT,
TOGETHER WITH INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM THE DATE
INCURRED BY LENDER UNTIL ACTUALLY PAID BY BORROWER, SHALL BE IMMEDIATELY PAID BY
BORROWER ON DEMAND AND SHALL BE SECURED BY THIS MORTGAGE AND BY ALL OF THE OTHER
LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE DEBT.


(H)           REFERENCE IS MADE TO THAT CERTAIN ENVIRONMENTAL INDEMNITY
AGREEMENT OF EVEN DATE HEREWITH BY AND AMONG BORROWER AND ANY OTHER PRINCIPAL
SIGNATORY NAMED THEREIN IN FAVOR OF LENDER (THE “ENVIRONMENTAL INDEMNITY
AGREEMENT”). THE PROVISIONS OF THIS MORTGAGE AND THE ENVIRONMENTAL INDEMNITY
AGREEMENT SHALL BE READ TOGETHER TO MAXIMIZE THE COVERAGE WITH RESPECT TO THE
SUBJECT MATTER THEREOF, AS DETERMINED BY LENDER.

42


--------------------------------------------------------------------------------


(i)            If prior to the date hereof, it was determined that the Property
contains asbestos-containing materials (“ACM’s”), Borrower covenants and agrees
to institute, within thirty (30) days after the date hereof, an operations and
maintenance program (the “Maintenance Program”) designed by an environmental
consultant, satisfactory to Lender, with respect to ACM’s, consistent with
“Guidelines for Controlling Asbestos-Containing Materials in Buildings” (USEPA,
1985) and other relevant guidelines, and such Maintenance Program will hereafter
continuously remain in effect until the Debt secured hereby is repaid in full.
In furtherance of the foregoing, Borrower shall inspect and maintain all ACM’s
on a regular basis and ensure that all ACM’s shall be maintained in a condition
that prevents exposure of residents to ACM’s at all times. Without limiting the
generality of the preceding sentence, Lender may require (i) periodic notices or
reports to Lender in form, substance and at such intervals as Lender may
specify, (ii) an amendment to such operations and maintenance program to address
changing circumstances, laws or other matters, (iii) at Borrower’s sole expense,
supplemental examination of the Property by consultants specified by Lender, and
(iv) variation of the operations and maintenance program in response to the
reports provided by any such consultants.

 


(J)            IF, PRIOR TO THE DATE HEREOF, IT WAS DETERMINED THAT THE PROPERTY
CONTAINS LEAD BASED PAINT, BORROWER HAD PREPARED AN ASSESSMENT REPORT DESCRIBING
THE LOCATION AND CONDITION OF THE LEAD BASED PAINT (A “LEAD BASED PAINT
REPORT”). IF, AT ANY TIME HEREAFTER, LEAD BASED PAINT IS SUSPECTED OF BEING
PRESENT ON THE PROPERTY, BORROWER AGREES, AT ITS SOLE COST AND EXPENSE AND
WITHIN TWENTY (20) DAYS THEREAFTER, TO CAUSE TO BE PREPARED A LEAD BASED PAINT
REPORT PREPARED BY AN EXPERT, AND IN FORM, SCOPE AND SUBSTANCE, ACCEPTABLE TO
LENDER. BORROWER AGREES THAT IF IT HAS BEEN, OR IF AT ANY TIME HEREAFTER IT IS,
DETERMINED THAT THE PROPERTY CONTAINS LEAD BASED PAINT, ON OR BEFORE THIRTY (30)
DAYS FOLLOWING (I) THE DATE HEREOF, IF SUCH DETERMINATION WAS MADE PRIOR TO THE
DATE HEREOF OR (II) SUCH DETERMINATION, IF SUCH DETERMINATION IS HEREAFTER MADE,
AS APPLICABLE, BORROWER SHALL, AT ITS SOLE COST AND EXPENSES, DEVELOP AND
IMPLEMENT, AND THEREAFTER DILIGENTLY AND CONTINUOUSLY CARRY OUT (OR CAUSE TO BE
DEVELOPED AND IMPLEMENTED AND THEREAFTER DILIGENTLY AND CONTINUALLY TO BE
CARRIED OUT), AN OPERATIONS, ABATEMENT AND MAINTENANCE PLAN FOR THE LEAD BASED
PAINT ON THE PROPERTY, WHICH PLAN SHALL BE PREPARED BY AN EXPERT, AND BE IN
FORM, SCOPE AND SUBSTANCE, ACCEPTABLE TO LENDER (TOGETHER WITH ANY LEAD BASED
PAINT REPORT, THE “O&M PLAN”). IF AN O&M PLAN HAS BEEN PREPARED PRIOR TO THE
DATE HEREOF, BORROWER AGREES TO DILIGENTLY AND CONTINUALLY CARRY OUT (OR CAUSE
TO BE CARRIED OUT) THE PROVISIONS THEREOF. COMPLIANCE WITH THE O&M PLAN SHALL
REQUIRE OR BE DEEMED TO REQUIRE, WITHOUT LIMITATION, THE PROPER PREPARATION AND
MAINTENANCE OF ALL RECORDS, PAPERS AND FORMS REQUIRED UNDER THE ENVIRONMENTAL
LAWS.


SECTION 2.28           INDEMNIFICATION; SUBROGATION.


(A)           BORROWER SHALL INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS AGAINST:
(I) ANY AND ALL CLAIMS FOR BROKERAGE, LEASING, FINDERS OR SIMILAR FEES WHICH MAY
BE MADE RELATING TO THE PROPERTY OR THE DEBT, AND (II) ANY AND ALL LIABILITY,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, SUITS, COSTS AND
EXPENSES (INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES) OF WHATEVER KIND OR
NATURE WHICH MAY BE ASSERTED AGAINST, IMPOSED ON OR INCURRED BY LENDER IN
CONNECTION WITH THE DEBT, THIS MORTGAGE, THE PROPERTY, OR ANY PART THEREOF, OR
THE EXERCISE BY LENDER OF ANY RIGHTS OR REMEDIES GRANTED TO IT UNDER THIS
MORTGAGE OR ARISE FROM THE INFORMATION PROVIDED IN ACCORDANCE WITH THE TERMS
HEREOF; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED TO OBLIGATE
BORROWER TO INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER FROM AND AGAINST

43


--------------------------------------------------------------------------------





ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS,
ACTIONS, SUITS, COSTS AND EXPENSES ENACTED AGAINST, IMPOSED ON OR INCURRED BY
LENDER BY REASON OF LENDER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

(b)           If Lender is made a party defendant to any litigation or any claim
is threatened or brought against Lender concerning the Debt, this Mortgage, the
Property, or any part thereof, or any interest therein, or the construction,
maintenance, operation or occupancy or use thereof, then Borrower shall
indemnify, defend and hold Lender harmless from and against all liability by
reason of said litigation or claims, including reasonable attorneys’ fees and
expenses incurred by Lender in any such litigation or claim, whether or not any
such litigation or claim is prosecuted to judgment. If Lender commences an
action against Borrower to enforce any of the terms hereof or to prosecute any
breach by Borrower of any of the terms hereof or to recover any sum secured
hereby, Borrower shall pay to Lender its reasonable attorneys’ fees and
expenses. The right to such attorneys’ fees and expenses shall be deemed to have
accrued on the commencement of such action, and shall be enforceable whether or
not such action is prosecuted to judgment. If Borrower breaches any term of this
Mortgage, Lender may engage the services of an attorney or attorneys to protect
its rights hereunder, and in the event of such engagement following any breach
by Borrower, Borrower shall pay Lender reasonable attorneys’ fees and expenses
incurred by Lender, whether or not an action is actually commenced against
Borrower by reason of such breach. All references to “attorneys” in this
Subsection and elsewhere in this Mortgage shall include, without limitation, any
attorney or law firm engaged by Lender and Lender’s in-house counsel, and all
references to “fees and expenses” in this Subsection and elsewhere in this
Mortgage shall include, without limitation, any fees of such attorney or law
firm, any appellate counsel fees, if applicable, and any allocation charges and
allocation costs of Lender’s in-house counsel.


(C)           A WAIVER OF SUBROGATION SHALL BE OBTAINED BY BORROWER FROM ITS
INSURANCE CARRIER AND, CONSEQUENTLY, BORROWER WAIVES ANY AND ALL RIGHT TO CLAIM
OR RECOVER AGAINST LENDER, ITS OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES,
FOR LOSS OF OR DAMAGE TO BORROWER, THE PROPERTY, BORROWER’S PROPERTY OR THE
PROPERTY OF OTHERS UNDER BORROWER’S CONTROL FROM ANY CAUSE INSURED AGAINST OR
REQUIRED TO BE INSURED AGAINST BY THE PROVISIONS OF THIS MORTGAGE.


SECTION 2.29           COVENANTS WITH RESPECT TO EXISTENCE, INDEBTEDNESS,
OPERATIONS, FUNDAMENTAL CHANGES OF BORROWER.


(A)           BORROWER, AND ANY GENERAL PARTNER OR MANAGING MEMBER OF BORROWER,
AS APPLICABLE, HAVE EACH DONE SINCE THE DATE OF THEIR FORMATION AND SHALL DO OR
CAUSE TO BE DONE ALL THINGS NECESSARY TO (I) PRESERVE, RENEW AND KEEP IN FULL
FORCE AND EFFECT ITS EXISTENCE, RIGHTS, AND FRANCHISES, (II) CONTINUE TO ENGAGE
IN THE BUSINESS PRESENTLY CONDUCTED BY IT, (III) OBTAIN AND MAINTAIN ALL
LICENSES, AND (IV) QUALIFY TO DO BUSINESS AND REMAIN IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION, IN EACH CASE AS AND TO THE EXTENT REQUIRED FOR THE
OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY. BORROWER
HEREBY REPRESENTS, WARRANTS AND COVENANTS AS OF THE DATE HEREOF AND UNTIL SUCH
TIME AS THE DEBT IS PAID IN FULL, THAT BORROWER HAS BEEN, SINCE THE DATE OF ITS
FORMATION, IS AND SHALL REMAIN A SINGLE-PURPOSE ENTITY (AS HEREINAFTER DEFINED).
EACH GENERAL PARTNER OR THE SPE MEMBER (AS HEREINAFTER DEFINED) OF BORROWER
(EACH, AN “SPE EQUITY OWNER”), HAS SINCE THE DATE OF ITS FORMATION COMPLIED AND
WILL AT ALL TIMES COMPLY, WITH EACH OF THE REPRESENTATIONS, WARRANTIES AND
COVENANTS CONTAINED IN THIS SECTION 2.29 AS IF SUCH

44


--------------------------------------------------------------------------------





REPRESENTATION, WARRANTY OR COVENANT WAS MADE DIRECTLY BY SUCH SPE EQUITY OWNER.
A “SINGLE-PURPOSE ENTITY” OR “SPE” MEANS A CORPORATION, LIMITED PARTNERSHIP OR
LIMITED LIABILITY COMPANY THAT:

(1)           IF A CORPORATION, MUST HAVE AT LEAST TWO INDEPENDENT DIRECTORS (AS
HEREINAFTER DEFINED), OR IF REQUESTED BY LENDER (WHICH REQUEST BORROWER SHALL
COMPLY WITH WITHIN FIVE (5) BUSINESS DAYS) IN CONNECTION WITH A SECONDARY MARKET
TRANSACTION, TWO INDEPENDENT DIRECTORS, AND MUST NOT TAKE ANY ACTION THAT, UNDER
THE TERMS OF ANY CERTIFICATE OR ARTICLES OF INCORPORATION, BY-LAWS, OR ANY
VOTING TRUST AGREEMENT WITH RESPECT TO SUCH ENTITY’S COMMON STOCK, REQUIRES THE
UNANIMOUS AFFIRMATIVE VOTE OF 100% OF THE MEMBERS OF THE BOARD OF DIRECTORS
UNLESS ALL OF THE DIRECTORS, INCLUDING, WITHOUT LIMITATION, ALL INDEPENDENT
DIRECTORS, SHALL HAVE PARTICIPATED IN SUCH VOTE (“SPE CORPORATION”);

(2)           IF A LIMITED PARTNERSHIP, MUST HAVE EACH GENERAL PARTNER BE AN SPE
CORPORATION;

(3)           IF A LIMITED LIABILITY COMPANY, MUST HAVE ONE MANAGING MEMBER (THE
“SPE MEMBER”) AND SUCH MANAGING MEMBER MUST BE AN SPE CORPORATION. ONLY THE SPE
MEMBER MAY BE DESIGNATED AS A MANAGER UNDER BORROWER’S OPERATING AGREEMENT AND
PURSUANT TO THE LAW WHERE BORROWER IS ORGANIZED. BORROWER MAY BE A SINGLE MEMBER
DELAWARE LIMITED LIABILITY COMPANY WITHOUT AN SPE CORPORATION MANAGING MEMBER SO
LONG AS BORROWER COMPLIES WITH THE PROVISIONS SET FORTH IN SECTIONS 2.29(B) AND
(C) BELOW;

(4)           WAS AND WILL BE ORGANIZED SOLELY FOR THE PURPOSE OF (I) OWNING AN
INTEREST IN THE PROPERTY, (II) ACTING AS A GENERAL PARTNER OF A LIMITED
PARTNERSHIP THAT OWNS AN INTEREST IN THE PROPERTY, OR (III) ACTING AS THE
MANAGING MEMBER OF A LIMITED LIABILITY COMPANY THAT OWNS AN INTEREST IN THE
PROPERTY;

(5)           WILL NOT, NOR WILL ANY PARTNER, LIMITED OR GENERAL, MEMBER OR
SHAREHOLDER THEREOF, AS APPLICABLE, AMEND, MODIFY OR OTHERWISE CHANGE ITS
PARTNERSHIP CERTIFICATE, PARTNERSHIP AGREEMENT, ARTICLES OF INCORPORATION,
BY-LAWS, OPERATING AGREEMENT, ARTICLES OF ORGANIZATION, OR OTHER FORMATION
AGREEMENT OR DOCUMENT, AS APPLICABLE, IN ANY MATERIAL TERM OR MANNER, OR IN A
MANNER WHICH ADVERSELY AFFECTS BORROWER’S EXISTENCE AS A SINGLE PURPOSE ENTITY;

(6)           WILL NOT LIQUIDATE OR DISSOLVE (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION), OR ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION, OR
ACQUIRE BY PURCHASE OR OTHERWISE ALL OR SUBSTANTIALLY ALL THE BUSINESS OR ASSETS
OF, OR ANY STOCK OR OTHER EVIDENCE OF BENEFICIAL OWNERSHIP OF ANY ENTITY;

(7)           WILL NOT, NOR WILL ANY PARTNER, LIMITED OR GENERAL, MEMBER OR
SHAREHOLDER THEREOF, AS APPLICABLE, VIOLATE THE TERMS OF ITS PARTNERSHIP
CERTIFICATE, PARTNERSHIP AGREEMENT, ARTICLES OF INCORPORATION, BY-LAWS,
OPERATING AGREEMENT, ARTICLES OF ORGANIZATION, OR OTHER FORMATION AGREEMENT OR
DOCUMENT, AS APPLICABLE;

45


--------------------------------------------------------------------------------




(8)           HAS NOT AND WILL NOT GUARANTEE, PLEDGE ITS ASSETS FOR THE BENEFIT
OF, OR OTHERWISE BECOME LIABLE ON OR IN CONNECTION WITH, ANY OBLIGATION OF ANY
OTHER PERSON OR ENTITY;

(9)           DOES NOT OWN AND WILL NOT OWN ANY ASSET OTHER THAN (I) THE
PROPERTY, AND (II) INCIDENTAL PERSONAL PROPERTY NECESSARY FOR THE OPERATION OF
THE PROPERTY;

(10)         IS NOT ENGAGED AND WILL NOT ENGAGE, EITHER DIRECTLY OR INDIRECTLY,
IN ANY BUSINESS OTHER THAN THE OWNERSHIP, MANAGEMENT AND OPERATION OF THE
PROPERTY;

(11)         WILL NOT ENTER INTO ANY CONTRACT OR AGREEMENT WITH ANY GENERAL
PARTNER, PRINCIPAL, AFFILIATE OR MEMBER OF BORROWER, AS APPLICABLE, OR ANY
AFFILIATE OF ANY GENERAL PARTNER, PRINCIPAL OR MEMBER OF BORROWER, EXCEPT UPON
TERMS AND CONDITIONS THAT ARE INTRINSICALLY FAIR AND SUBSTANTIALLY SIMILAR TO
THOSE THAT WOULD BE AVAILABLE ON AN ARMS-LENGTH BASIS WITH THIRD PARTIES OTHER
THAN AN AFFILIATE;

(12)         HAS NOT INCURRED AND WILL NOT INCUR ANY DEBT, SECURED OR UNSECURED,
DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION), OTHER THAN (I) THE
DEBT, AND (II) TRADE PAYABLES OR ACCRUED EXPENSES INCURRED IN THE ORDINARY
COURSE OF BUSINESS OF OPERATING THE PROPERTY CUSTOMARILY SATISFIED WITHIN THIRTY
(30) DAYS NOT EVIDENCED BY A NOTE AND IN AN AGGREGATE AMOUNT NOT TO EXCEED TWO
PERCENT (2.0%) OF THE EXISTING PRINCIPAL BALANCE OF THE NOTE, AND NO OTHER DEBT
WILL BE SECURED (SENIOR, SUBORDINATE OR PARI PASSU) BY THE PROPERTY;

(13)         HAS NOT MADE AND WILL NOT MAKE ANY LOANS OR ADVANCES TO ANY THIRD
PARTY (INCLUDING ANY AFFILIATE);

(14)         IS AND WILL BE SOLVENT AND PAY ITS DEBTS FROM ITS ASSETS AS THE
SAME SHALL BECOME DUE;

(15)         HAS DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS NECESSARY TO
PRESERVE ITS EXISTENCE, AND WILL OBSERVE ALL FORMALITIES APPLICABLE TO IT;

(16)         WILL CONDUCT AND OPERATE ITS BUSINESS IN ITS OWN NAME AND AS
PRESENTLY CONDUCTED AND OPERATED;

(17)         WILL MAINTAIN FINANCIAL STATEMENTS, BOOKS AND RECORDS AND BANK
ACCOUNTS SEPARATE FROM THOSE OF ITS AFFILIATES, INCLUDING, WITHOUT LIMITATION,
ITS GENERAL PARTNERS OR MEMBERS, AS APPLICABLE;

(18)         WILL BE, AND AT ALL TIMES WILL HOLD ITSELF OUT TO THE PUBLIC AS, A
LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER ENTITY (INCLUDING, WITHOUT
LIMITATION, ANY AFFILIATE, GENERAL PARTNER, OR MEMBER, AS APPLICABLE, OR ANY
AFFILIATE OF ANY GENERAL PARTNER OR MEMBER OF BORROWER, AS APPLICABLE) AND WILL
CORRECT ANY KNOWN MISUNDERSTANDING CONCERNING ITS SEPARATE IDENTITY;

(19)         WILL FILE ITS OWN TAX RETURNS;

46


--------------------------------------------------------------------------------




(20)         WILL MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS
REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF
ITS CONTEMPLATED BUSINESS OPERATIONS;

(21)         WILL ESTABLISH AND MAINTAIN AN OFFICE THROUGH WHICH ITS BUSINESS
WILL BE CONDUCTED SEPARATE AND APART FROM THOSE OF ITS AFFILIATES OR SHALL
ALLOCATE FAIRLY AND REASONABLY ANY OVERHEAD AND EXPENSE FOR SHARED OFFICE SPACE;

(22)         WILL NOT COMMINGLE THE FUNDS AND OTHER ASSETS OF BORROWER WITH
THOSE OF ANY GENERAL PARTNER, MEMBER, AFFILIATE, PRINCIPAL OR ANY OTHER PERSON;

(23)         HAS AND WILL MAINTAIN ITS ASSETS IN SUCH A MANNER THAT IT IS NOT
COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS INDIVIDUAL ASSETS
FROM THOSE OF ANY AFFILIATE OR ANY OTHER PERSON;

(24)         DOES NOT AND WILL NOT HOLD ITSELF OUT TO BE RESPONSIBLE FOR THE
DEBTS OR OBLIGATIONS OF ANY OTHER PERSON;

(25)         WILL PAY THE SALARIES OF ITS OWN EMPLOYEES (IF ANY) FROM ITS OWN
FUNDS AND MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES (IF ANY) IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS;

(26)         WILL PAY ANY LIABILITIES OUT OF ITS OWN FUNDS, INCLUDING SALARIES
OF ITS EMPLOYEES, NOT FUNDS OF ANY AFFILIATE; AND

(27)         WILL USE STATIONERY, INVOICES, AND CHECKS SEPARATE FROM ITS
AFFILIATES.


(B)           IN THE EVENT BORROWER IS A SINGLE-MEMBER DELAWARE LIMITED
LIABILITY COMPANY, THE LIMITED LIABILITY COMPANY AGREEMENT OF BORROWER (THE “LLC
AGREEMENT”) SHALL PROVIDE THAT (I) UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES
THE SOLE MEMBER OF BORROWER (“MEMBER”) TO CEASE TO BE THE MEMBER OF BORROWER
(OTHER THAN (A) UPON AN ASSIGNMENT BY MEMBER OF ALL OF ITS LIMITED LIABILITY
COMPANY INTEREST IN BORROWER AND THE ADMISSION OF THE TRANSFEREE, OR (B) THE
RESIGNATION OF MEMBER AND THE ADMISSION OF AN ADDITIONAL MEMBER IN EITHER CASE
IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS AND THE LLC AGREEMENT), ANY
PERSON ACTING AS INDEPENDENT DIRECTOR OF BORROWER SHALL WITHOUT ANY ACTION OF
ANY OTHER PERSON AND SIMULTANEOUSLY WITH THE MEMBER CEASING TO BE THE MEMBER OF
BORROWER, AUTOMATICALLY BE ADMITTED TO BORROWER (“SPECIAL MEMBER”) AND SHALL
CONTINUE BORROWER WITHOUT DISSOLUTION AND (II) SPECIAL MEMBER MAY NOT RESIGN
FROM BORROWER OR TRANSFER ITS RIGHTS AS SPECIAL MEMBER UNLESS (A) A SUCCESSOR
SPECIAL MEMBER HAS BEEN ADMITTED TO BORROWER AS SPECIAL MEMBER IN ACCORDANCE
WITH REQUIREMENTS OF DELAWARE LAW AND (B) SUCH SUCCESSOR SPECIAL MEMBER HAS ALSO
ACCEPTED ITS APPOINTMENT AS AN INDEPENDENT DIRECTOR. THE LLC AGREEMENT SHALL
FURTHER PROVIDE THAT (I) SPECIAL MEMBER SHALL AUTOMATICALLY CEASE TO BE A MEMBER
OF BORROWER UPON THE ADMISSION TO BORROWER OF A SUBSTITUTE MEMBER, (II) SPECIAL
MEMBER SHALL BE A MEMBER OF BORROWER THAT HAS NO INTEREST IN THE PROFITS, LOSSES
AND CAPITAL OF BORROWER AND HAS NO RIGHT TO RECEIVE ANY DISTRIBUTIONS OF
BORROWER ASSETS, (III) PURSUANT TO SECTION 18-301 OF THE DELAWARE LIMITED
LIABILITY COMPANY ACT (THE “ACT”), SPECIAL MEMBER SHALL NOT BE REQUIRED TO MAKE
ANY CAPITAL CONTRIBUTIONS TO BORROWER AND SHALL NOT RECEIVE A LIMITED LIABILITY
COMPANY INTEREST IN BORROWER, (IV) SPECIAL MEMBER, IN ITS CAPACITY AS SPECIAL
MEMBER, MAY NOT BIND BORROWER, AND

47


--------------------------------------------------------------------------------





(V) EXCEPT AS REQUIRED BY ANY MANDATORY PROVISION OF THE ACT, SPECIAL MEMBER, IN
ITS CAPACITY AS SPECIAL MEMBER, SHALL HAVE NO RIGHT TO VOTE ON, APPROVE OR
OTHERWISE CONSENT TO ANY ACTION BY, OR MATTER RELATING TO, BORROWER, INCLUDING,
WITHOUT LIMITATION, THE MERGER, CONSOLIDATION OR CONVERSION OF BORROWER;
PROVIDED, HOWEVER, SUCH PROHIBITION SHALL NOT LIMIT THE OBLIGATIONS OF SPECIAL
MEMBER, IN ITS CAPACITY AS INDEPENDENT DIRECTOR, TO VOTE ON SUCH MATTERS
REQUIRED BY THE LOAN DOCUMENTS OR THE LLC AGREEMENT. IN ORDER TO IMPLEMENT THE
ADMISSION TO BORROWER OF SPECIAL MEMBER, SPECIAL MEMBER SHALL EXECUTE A
COUNTERPART TO THE LLC AGREEMENT. PRIOR TO ITS ADMISSION TO BORROWER AS SPECIAL
MEMBER, SPECIAL MEMBER SHALL NOT BE A MEMBER OF BORROWER.


(C)           UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES THE MEMBER TO CEASE
TO BE A MEMBER OF BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW, THE PERSONAL
REPRESENTATIVE OF MEMBER SHALL, WITHIN NINETY (90) DAYS AFTER THE OCCURRENCE OF
THE EVENT THAT TERMINATED THE CONTINUED MEMBERSHIP OF MEMBER IN BORROWER, AGREE
IN WRITING (I) TO CONTINUE BORROWER AND (II) TO THE ADMISSION OF THE PERSONAL
REPRESENTATIVE OR ITS NOMINEE OR DESIGNEE, AS THE CASE MAY BE, AS A SUBSTITUTE
MEMBER OF BORROWER, EFFECTIVE AS OF THE OCCURRENCE OF THE EVENT THAT TERMINATED
THE CONTINUED MEMBERSHIP OF MEMBER OF BORROWER IN BORROWER. ANY ACTION INITIATED
BY OR BROUGHT AGAINST MEMBER OR SPECIAL MEMBER UNDER ANY CREDITORS RIGHTS LAWS
SHALL NOT CAUSE MEMBER OR SPECIAL MEMBER TO CEASE TO BE A MEMBER OF BORROWER AND
UPON THE OCCURRENCE OF SUCH AN EVENT, THE BUSINESS OF BORROWER SHALL CONTINUE
WITHOUT DISSOLUTION. THE LLC AGREEMENT SHALL PROVIDE THAT EACH OF MEMBER AND
SPECIAL MEMBER WAIVES ANY RIGHT IT MIGHT HAVE TO AGREE IN WRITING TO DISSOLVE
BORROWER UPON THE OCCURRENCE OF ANY ACTION INITIATED BY OR BROUGHT AGAINST
MEMBER OR SPECIAL MEMBER UNDER ANY CREDITORS RIGHTS LAWS, OR THE OCCURRENCE OF
AN EVENT THAT CAUSES MEMBER OR SPECIAL MEMBER TO CEASE TO BE A MEMBER OF
BORROWER.

As used in this Section 2.29, “Independent Director” shall mean a duly appointed
member of the board of directors of any SPE Corporation or board of managers or
of a single member Delaware limited liability company which is an SPE who is
provided by a nationally-recognized company that provides professional
independent directors who shall not have been at the time of initial appointment
or at any time while serving as an Independent Director, and may not have been
at any time (i) a stockholder, director, officer, employee, partner, attorney or
counsel of such SPE Corporation, single member Delaware limited liability
company which is an SPE, Borrower or any affiliate of any of them, (ii) a
customer, supplier or other Person who derives any of its purchases or revenues
from its activities with such SPE Corporation, single member Delaware limited
liability company which is an SPE, Borrower or any affiliate of any of them,
(iii) a Person or other entity controlling or under common control with any such
stockholder, partner, customer, supplier or other Person, or (iv) a member of
the immediate family of any such stockholder, director, officer, employee,
partner, customer, supplier or other Person. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or
otherwise. As used herein, the term “affiliate” shall mean:  (1)  any person or
entity directly or indirectly owning, controlling or holding with power to vote
ten percent (10%) or more of the outstanding voting securities or interests of
such other person or entity; (2) any person or entity ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote by such other person or entity; (3) any
person or entity directly or indirectly controlling, controlled by or under
common control with such other person or entity; (4) any officer, director or
partner of such other person or entity; (5) if such other person or entity is an

48


--------------------------------------------------------------------------------




officer, director or partner, any company for which such person or entity acts
in any such capacity; and (6) any close relative or spouse of the specified
person.

Section 2.30           Embargoed Person. At all times throughout the term of the
Loan, including after giving effect to any Sale hereunder, (a) none of the funds
or assets of Indemnitor that are used to repay the Loan or of Borrower shall
constitute property of, or shall be beneficially owned directly or, to
Borrower’s best knowledge, indirectly, by any person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that are identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” maintained by the Office of Foreign Assets Control (OFAC),
U.S. Department of the Treasury, and/or to Borrower’s best knowledge, as of the
date thereof, based upon reasonable inquiry by Borrower, on any other similar
list maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in Borrower or any Indemnitor, as applicable (whether directly or
indirectly), is prohibited by law, or the Loan made by Lender would be in
violation of law, or (2) Executive Order 13224 (September 23, 2001) issued by
the President of the United States (“Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), any related enabling legislation or any other similar Executive
Orders, and (b) no Embargoed Person shall have any direct interest, and to
Borrower’s best knowledge, as of the date hereof, based upon reasonable inquiry
by Borrower, indirect interest, of any nature whatsoever in Borrower or any
Indemnitor, as applicable, with the result that the investment in Borrower or
any Indemnitor, as applicable (whether directly or indirectly), is prohibited by
law or the Loan is in violation of law. Notwithstanding the foregoing, Borrower
makes no representation, warranty or covenant as to the individual shareholders
of Mack-Cali Realty Corporation, a Maryland corporation, a publicly traded
company that would otherwise be covered by the foregoing representations,
warranties and covenants.


SECTION 2.31           ANTI-MONEY LAUNDERING. AT ALL TIMES THROUGHOUT THE TERM
OF THE LOAN, INCLUDING AFTER GIVING EFFECT TO ANY TRANSFERS PERMITTED PURSUANT
TO THE LOAN DOCUMENTS, NONE OF THE FUNDS OF BORROWER OR ANY INDEMNITOR, AS
APPLICABLE, THAT ARE USED TO REPAY THE LOAN SHALL BE DERIVED FROM ANY UNLAWFUL
ACTIVITY, WITH THE RESULT THAT THE INVESTMENT IN BORROWER OR ANY INDEMNITOR, AS
APPLICABLE (WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN IS
IN VIOLATION OF LAW.


SECTION 2.32           ERISA.


(A)           BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS MORTGAGE OR ANY OF THE OTHER LOAN
DOCUMENTS) TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS
EXEMPTION) PROHIBITED TRANSACTION UNDER ERISA.


(B)           BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THIS
MORTGAGE, AS REQUESTED BY LENDER IN ITS SOLE DISCRETION, THAT (I) BORROWER IS
NOT AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS
SUBJECT TO TITLE I OF ERISA, OR A “GOVERNMENTAL PLAN”

49


--------------------------------------------------------------------------------





WITHIN THE MEANING OF SECTION 3(32) OF ERISA; (II) BORROWER IS NOT SUBJECT TO
FEDERAL OR STATE STATUTES REGULATING INVESTMENTS AND FIDUCIARY OBLIGATIONS WITH
RESPECT TO GOVERNMENTAL PLANS; AND (III) ONE OR MORE OF THE FOLLOWING
CIRCUMSTANCES IS TRUE:

(1)           EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES
WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101(B)(2);

(2)           LESS THAN 25 PERCENT OF EACH OUTSTANDING CLASS OF EQUITY INTERESTS
IN BORROWER ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE MEANING OF 29 C.F.R.
SECTION 2510.3-101(F)(2); OR

(3)           BORROWER QUALIFIES AS AN “OPERATING COMPANY” WITHIN THE MEANING OF
29 C.F.R. SECTION 2510.3-101 OR AN INVESTMENT COMPANY REGISTERED UNDER THE
INVESTMENT COMPANY ACT OF 1940.


(C)           BORROWER SHALL INDEMNIFY LENDER AND DEFEND AND HOLD LENDER
HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE TAXES, OR OTHER LOSS, COST
DAMAGE AND EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND
SETTLEMENT OF CLAIMS AND LOSSES INCURRED IN CORRECTING ANY PROHIBITED
TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL
PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S
SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF A
DEFAULT UNDER THIS SECTION. THIS INDEMNITY SHALL SURVIVE ANY TERMINATION,
SATISFACTION OR FORECLOSURE OF THIS MORTGAGE.


SECTION 2.33           OPINION ASSUMPTIONS. BORROWER SHALL AT ALL TIMES CONDUCT
ITS BUSINESS SO THAT THE ASSUMPTIONS MADE WITH RESPECT TO BORROWER IN THE
NON-CONSOLIDATION OPINION SHALL BE TRUE AND CORRECT IN ALL RESPECTS.


SECTION 2.34           CERTIFICATES OF OCCUPANCY. BORROWER ACKNOWLEDGES THAT IT
IS NOT IN POSSESSION OF CERTAIN CERTIFICATES OF OCCUPANCY FOR THE BUILDING
AND/OR IMPROVEMENTS LOCATED ON THE PROPERTY (“CERTIFICATES OF OCCUPANCY”).
BORROWER UNDERTAKES, COVENANTS AND AGREES, TO USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN OR CAUSED TO BE OBTAINED ANY ONE OF THE FOLLOWING:  (I) COPIES
OF ALL MISSING CERTIFICATES OF OCCUPANCY, OR IF SAME WERE NEVER ISSUED, TO TAKE
ANY AND ALL REQUIRED ACTIONS IN CONNECTION THEREWITH IN ORDER TO OBTAIN THE
CERTIFICATES OF OCCUPANCY AS MAY BE REQUIRED BY THE APPROPRIATE MUNICIPALITY OR
GOVERNMENTAL AUTHORITY, (II) PROOF REASONABLY ACCEPTABLE TO LENDER THAT A
CERTIFICATE OF OCCUPANCY IS NOT REQUIRED BY THE APPLICABLE MUNICIPALITY FOR THE
PROPERTY, FOR WHICH A LEGAL OPINION IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO LENDER SHALL BE DEEMED TO BE SATISFACTORY PROOF THEREOF, (III) PROOF
REASONABLY ACCEPTABLE TO LENDER THAT FAILURE TO HAVE A CERTIFICATE OF OCCUPANCY
IS NOT A VIOLATION OF LAW AND THAT THE BUILDINGS MISSING A CERTIFICATE OF
OCCUPANCY CAN REMAIN LEGALLY OCCUPIED, FOR WHICH A LEGAL OPINION IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO LENDER SHALL BE DEEMED TO BE SATISFACTORY
PROOF THEREOF, (IV) A LETTER FROM THE MUNICIPALITY STATING EITHER (A) THAT THE
PROPERTY PREDATES ANY REQUIREMENT FOR CERTIFICATE OF OCCUPANCY OR (B) THAT
ALTHOUGH IT NO LONGER MAINTAINS COPIES OF CERTIFICATES OF OCCUPANCY THE PROPERTY
CAN REMAIN LEGALLY OCCUPIED, IN EITHER CASE, WITH PROOF REASONABLY ACCEPTABLE TO
LENDER THAT NO MATERIAL ZONING CODE OR BUILDING CODE VIOLATIONS EXIST WITH
RESPECT TO THE PROPERTY, OR (V) A LETTER FROM THE APPLICABLE MUNICIPALITY
STATING THAT SUCH MUNICIPALITY DOES NOT HAVE THE CERTIFICATES OF OCCUPANCY
BECAUSE THEY HAVE

50


--------------------------------------------------------------------------------





BEEN LOST, MISPLACED OR PURGED AND THAT THE PROPERTY CAN REMAIN LEGALLY OCCUPIED
((I)-(V) ABOVE, COLLECTIVELY, A “CERTIFICATE OF OCCUPANCY SATISFACTION EVENT”).
BORROWER’S FAILURE TO USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY OF THE
AFOREMENTIONED ITEMS SHALL CONSTITUTE AN “EVENT OF DEFAULT” UNDER THIS SECURITY
INSTRUMENT. BORROWER SHALL KEEP LENDER APPRISED PERIODICALLY, WHICH SHALL BE ON
A BASIS REASONABLY ACCEPTABLE TO LENDER, ON THE PROGRESS OF BORROWER’S EFFORTS
TO SATISFY THE FOREGOING OBLIGATION. BORROWER’S OBLIGATIONS UNDER THIS
SECTION 2.34 WITH RESPECT TO EACH MISSING CERTIFICATE OF OCCUPANCY SHALL BE
DEEMED SATISFIED BY THE OCCURRENCE OF A CERTIFICATE OF OCCUPANCY SATISFACTION
EVENT WITH RESPECT TO SUCH MISSING CERTIFICATE OF OCCUPANCY.


SECTION 2.35           VIOLATIONS. BORROWER UNDERTAKES, COVENANTS AND AGREES, TO
USE COMMERCIALLY REASONABLE EFFORTS TO CORRECT AND SATISFY ANY AND ALL
VIOLATIONS AGAINST THE PROPERTY (INCLUDING, WITHOUT LIMITATION, ZONING, FLOOR
AREA, BUILDING CODE AND FIRE AND SAFETY) (THE “PROPERTY VIOLATIONS”). BORROWER’S
FAILURE TO USE COMMERCIALLY REASONABLE EFFORTS TO CORRECT AND SATISFY ANY AND
ALL PROPERTY VIOLATIONS SHALL CONSTITUTE AN “EVENT OF DEFAULT” UNDER THIS
SECURITY INSTRUMENT. BORROWER SHALL KEEP LENDER APPRISED PERIODICALLY, WHICH
SHALL BE ON A BASIS REASONABLY ACCEPTABLE TO LENDER, ON THE PROGRESS OF THE
SATISFACTION AND RELEASE OF THE PROPERTY VIOLATIONS.


ARTICLE III


RESERVES AND CASH MANAGEMENT


SECTION 3.1             RESERVES GENERALLY.

(a)           As additional security for the payment and performance by Borrower
of all duties, responsibilities and obligations under the Note and the other
Loan Documents, Borrower hereby unconditionally and irrevocably assigns,
conveys, pledges, mortgages, transfers, delivers, deposits, sets over and
confirms unto Lender, and hereby grants to Lender a security interest in,
(i) the Impound Account, the Immediate Repairs Reserve, the Replacement Reserve,
the Outstanding TILC Reserve, the Free Rent Reserve, the Rollover Reserve, as
applicable (each as hereinafter defined) and any other reserve or escrow account
established pursuant to the terms hereof or of any other Loan Document
(collectively, the “Reserves”), (ii) the accounts into which the Reserves have
been deposited, (iii) all insurance on said accounts, (iv) all accounts,
contract rights and general intangibles or other rights and interests pertaining
thereto, (v) all sums now or hereafter therein or represented thereby, (vi) all
replacements, substitutions or proceeds thereof, (vii) all instruments and
documents now or hereafter evidencing the Reserves or such accounts, (viii) all
powers, options, rights, privileges and immunities pertaining to the Reserves
(including the right to make withdrawals therefrom), and (ix) all proceeds of
the foregoing. Borrower hereby authorizes and consents to the account into which
the Reserves have been deposited being held in Lender’s name or the name of any
entity servicing the Note for Lender and hereby acknowledges and agrees that
Lender, or at Lender’s election, such servicing agent, shall have exclusive
control over said account. Notice of the assignment and security interest
granted to Lender herein may be delivered by Lender at any time to the financial
institution wherein the Reserves have been established, and Lender, or such
servicing entity, shall have possession of all passbooks or other evidences of
such accounts. Borrower hereby assumes all risk of loss with respect to amounts
on deposit in the Reserves.

51


--------------------------------------------------------------------------------




 

Funds on deposit in the Replacement Reserve, the Outstanding TILC Reserve, the
Free Rent Reserve and the Rollover Reserve shall bear interest at a rate equal
to the then prevailing commercial money market rate. All amounts deemed earned
on funds contributed to the Replacement Reserve, the Outstanding TILC Reserve,
the Free Rent Reserve and the Rollover Reserve at the rate referenced in the
immediately preceding sentence shall be retained by Lender and accumulated for
the benefit of Borrower and added to the balance in the Replacement Reserve, the
Outstanding TILC Reserve, the Free Rent Reserve and the Rollover Reserve and
shall be disbursed for payment of the items for which other funds in the
Replacement Reserve, the Free Rent Reserve, the Outstanding TILC Reserve and the
Rollover Reserve are to be disbursed. Borrower shall not be entitled to earn any
interest with respect to funds on deposit in the Impound Account and the
Immediate Repairs Reserve. Borrower hereby knowingly, voluntarily and
intentionally stipulates, acknowledges and agrees that the advancement of the
funds from the Reserves as set forth herein is at Borrower’s direction and is
not the exercise by Lender of any right of set-off or other remedy upon a
Default or an Event of Default. Borrower hereby waives all right to withdraw
funds from the Reserves except as provided for in this Mortgage. If an Event of
Default shall occur hereunder or under any other of the Loan Documents Lender
may, without notice or demand on Borrower, at its option:  (A) withdraw any or
all of the funds (including, without limitation, interest) then remaining in the
Reserves and apply the same, after deducting all costs and expenses of
safekeeping, collection and delivery (including, but not limited to, reasonable
attorneys’ fees, costs and expenses) to the Debt or any other obligations of
Borrower under the other Loan Documents in such manner as Lender shall deem
appropriate in its sole discretion, and the excess, if any, shall be paid to
Borrower, (B) exercise any and all rights and remedies of a secured party under
any applicable Uniform Commercial Code, or (C) exercise any other remedies
available at law or in equity. No such use or application of the funds contained
in the Reserves shall be deemed to cure any Default or Event of Default.


(B)           THE RESERVES SHALL NOT, UNLESS OTHERWISE EXPLICITLY REQUIRED BY
APPLICABLE LAW, BE OR BE DEEMED TO BE ESCROW OR TRUST FUNDS, BUT, AT LENDER’S
OPTION AND IN LENDER’S DISCRETION, MAY EITHER BE HELD IN A SEPARATE ACCOUNT OR
BE COMMINGLED BY LENDER WITH THE GENERAL FUNDS OF LENDER. THE RESERVES ARE
SOLELY FOR THE PROTECTION OF LENDER AND ENTAIL NO RESPONSIBILITY ON LENDER’S
PART BEYOND THE PAYMENT OF THE RESPECTIVE ITEMS FOR WHICH THEY ARE HELD
FOLLOWING RECEIPT OF BILLS, INVOICES OR STATEMENTS THEREFOR IN ACCORDANCE WITH
THE TERMS HEREOF AND BEYOND THE ALLOWING OF DUE CREDIT FOR THE SUMS ACTUALLY
RECEIVED. UPON ASSIGNMENT OF THIS MORTGAGE BY LENDER, ANY FUNDS IN THE RESERVES
SHALL BE TURNED OVER TO THE ASSIGNEE AND ANY RESPONSIBILITY OF LENDER, AS
ASSIGNOR, WITH RESPECT THERETO SHALL TERMINATE. IF THE FUNDS IN THE APPLICABLE
RESERVE SHALL EXCEED THE AMOUNT OF PAYMENTS ACTUALLY APPLIED BY LENDER FOR THE
PURPOSES AND ITEMS FOR WHICH THE APPLICABLE RESERVE IS HELD, SUCH EXCESS MAY BE
CREDITED BY LENDER ON SUBSEQUENT PAYMENTS TO BE MADE HEREUNDER OR, AT THE OPTION
OF LENDER, REFUNDED TO BORROWER. IF, HOWEVER, THE APPLICABLE RESERVE SHALL NOT
CONTAIN SUFFICIENT FUNDS TO PAY THE SUMS REQUIRED BY THE DATES ON WHICH SUCH
SUMS ARE REQUIRED TO BE ON DEPOSIT IN SUCH ACCOUNT, BORROWER SHALL, WITHIN TEN
(10) DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF, DEPOSIT WITH LENDER THE FULL
AMOUNT OF ANY SUCH DEFICIENCY. IF BORROWER SHALL FAIL TO DEPOSIT WITH LENDER THE
FULL AMOUNT OF SUCH DEFICIENCY AS PROVIDED ABOVE, LENDER SHALL HAVE THE OPTION,
BUT NOT THE OBLIGATION, TO MAKE SUCH DEPOSIT, AND ALL AMOUNTS SO DEPOSITED BY
LENDER, TOGETHER WITH INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM THE
DATE SO DEPOSITED BY LENDER UNTIL ACTUALLY PAID BY BORROWER, SHALL BE
IMMEDIATELY PAID BY BORROWER ON DEMAND AND SHALL BE SECURED BY THIS

52


--------------------------------------------------------------------------------





MORTGAGE AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE
DEBT. IF THERE IS AN EVENT OF DEFAULT UNDER THIS MORTGAGE, LENDER MAY, BUT SHALL
NOT BE OBLIGATED TO, APPLY AT ANY TIME THE BALANCE THEN REMAINING IN ANY OR ALL
OF THE RESERVES AGAINST THE DEBT IN WHATEVER ORDER LENDER SHALL SUBJECTIVELY
DETERMINE. NO SUCH APPLICATION OF ANY OR ALL OF THE RESERVES SHALL BE DEEMED TO
CURE ANY EVENT OF DEFAULT. UPON FULL PAYMENT OF THE DEBT IN ACCORDANCE WITH ITS
TERMS OR AT SUCH EARLIER TIME AS LENDER MAY ELECT, THE BALANCE OF ANY OR ALL OF
THE RESERVES THEN IN LENDER’S POSSESSION SHALL BE PAID OVER TO BORROWER AND NO
OTHER PARTY SHALL HAVE ANY RIGHT OR CLAIM THERETO.


SECTION 3.2             INTENTIONALLY OMITTED

Section 3.3             Impound Account. Borrower shall establish and maintain
at all times while this Mortgage continues in effect an impound account (the
“Impound Account”) with Lender for payment of real estate taxes and assessments
and insurance on the Property and as additional security for the Debt.
Simultaneously with the execution hereof, Borrower shall deposit in the Impound
Account an amount determined by Lender to be necessary to ensure that there will
be on deposit with Lender an amount which, when added to the monthly payments
subsequently required to be deposited with Lender hereunder on account of real
estate taxes, assessments and insurance premiums, will result in there being on
deposit with Lender in the Impound Account an amount sufficient to pay the next
due installment of real estate taxes and assessments on the Property at least
one (1) month prior to the earlier of (a) the due date thereof or (b) any such
date by which Borrower or Lender is required by law to pay same and the next due
annual insurance premiums with respect to the Property at least one (1) month
prior to the due date thereof. Commencing on the first monthly payment date
under the Note and continuing thereafter on each monthly payment date under the
Note, Borrower shall pay to Lender, concurrently with and in addition to the
monthly payment due under the Note and until the Debt is fully paid and
performed, deposits in an amount equal to one-twelfth (1/12) of the amount of
the annual real estate taxes and assessments that will next become due and
payable on the Property, plus one-twelfth (1/12) of the amount of the annual
premiums that will next become due and payable on insurance policies which
Borrower is required to maintain hereunder, each as estimated and determined by
Lender. So long as no Default or Event of Default has occurred, and no event has
occurred or failed to occur which with the passage of time, the giving of
notice, or both would constitute an Event of Default (a “Default”), all sums in
the Impound Account shall be held by Lender in the Impound Account to pay said
taxes, assessments and insurance premiums before the same become delinquent.
Borrower shall be responsible for ensuring the receipt by Lender, at least
thirty (30) days prior to the respective due date for payment thereof, of all
bills, invoices and statements for all taxes, assessments and insurance premiums
to be paid from the Impound Account, and so long as no Event of Default has
occurred, Lender shall pay the governmental authority or other party entitled
thereto directly to the extent funds are available for such purpose in the
Impound Account. In making any payment from the Impound Account, Lender shall be
entitled to rely on any bill, statement or estimate procured from the
appropriate public office or insurance company or agent without any inquiry into
the accuracy of such bill, statement or estimate and without any inquiry into
the accuracy, validity, enforceability or contestability of any tax, assessment,
valuation, sale, forfeiture, tax lien or title or claim thereof.

53


--------------------------------------------------------------------------------



NOTWITHSTANDING THE FOREGOING, SO LONG AS AN EVENT OF DEFAULT HAS NOT OCCURRED,
BORROWER SHALL NOT BE REQUIRED TO DEPOSIT INTO THE IMPOUND ACCOUNT PAYMENTS WITH
RESPECT TO INSURANCE PREMIUMS IN CONNECTION WITH THE PROPERTY SO LONG AS
BORROWER PROMPTLY PROVIDES LENDER WITH PROOF OF PAYMENT OF ALL INSURANCE
PREMIUMS AND OTHER CHARGES IN CONNECTION WITH THE INSURANCE PREMIUMS REQUIRED IN
CONNECTION WITH THE PROPERTY AND EVIDENCE THAT SUCH REQUIRED INSURANCE IS IN
PLACE AND IS RENEWED AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF ANY
INSURANCE COVERAGE. IN THE EVENT THAT (I) AN EVENT OF DEFAULT OCCURS, AND/OR
(II) BORROWER FAILS TO PROVIDE LENDER WITH THE FOREGOING PROOF OF PAYMENT OF
INSURANCE PREMIUMS AND/OR EVIDENCE THAT THE INSURANCE REQUIRED IS IN PLACE AT
LEAST THIRTY (30) DAYS PRIOR TO THE DUE DATE THEREOF, BORROWER SHALL BE REQUIRED
TO DEPOSIT PAYMENTS INTO THE IMPOUND ACCOUNT WITH RESPECT TO INSURANCE PREMIUMS
IN CONNECTION WITH THE PROPERTY AS SET FORTH IN THIS SECTION 3.3.


SECTION 3.4             IMMEDIATE REPAIRS RESERVE. PRIOR TO THE EXECUTION OF
THIS MORTGAGE, LENDER HAS CAUSED THE PROPERTY TO BE INSPECTED AND SUCH
INSPECTION HAS REVEALED THAT THE PROPERTY IS IN NEED OF CERTAIN MAINTENANCE,
REPAIRS AND/OR REMEDIAL OR CORRECTIVE WORK. CONTEMPORANEOUSLY WITH THE EXECUTION
HEREOF, BORROWER HAS ESTABLISHED WITH LENDER A RESERVE IN THE AMOUNT OF
$49,325.00 (THE “IMMEDIATE REPAIR RESERVE”) BY DEPOSITING SUCH AMOUNT WITH
LENDER. BORROWER SHALL CAUSE EACH OF THE ITEMS DESCRIBED IN THAT CERTAIN
PROPERTY CONDITION REPORT (THE “DEFERRED MAINTENANCE”) TO BE COMPLETED,
PERFORMED, REMEDIATED AND CORRECTED TO THE SATISFACTION OF LENDER AND AS
NECESSARY TO BRING THE PROPERTY INTO COMPLIANCE WITH ALL APPLICABLE LAWS,
ORDINANCES, RULES AND REGULATIONS ON OR BEFORE THE EXPIRATION OF SIX (6) MONTHS
AFTER THE EFFECTIVE DATE HEREOF, AS SUCH TIME PERIOD MAY BE EXTENDED BY LENDER
IN ITS SOLE DISCRETION. SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED, ALL SUMS IN
THE IMMEDIATE REPAIR RESERVE SHALL BE HELD BY LENDER IN THE IMMEDIATE REPAIR
RESERVE TO PAY THE COSTS AND EXPENSES OF COMPLETING THE DEFERRED MAINTENANCE. SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, LENDER SHALL, TO THE EXTENT
FUNDS ARE AVAILABLE FOR SUCH PURPOSE IN THE IMMEDIATE REPAIR RESERVE, DISBURSE
TO BORROWER THE AMOUNT PAID OR INCURRED BY BORROWER IN COMPLETING, PERFORMING,
REMEDIATING OR CORRECTING THE DEFERRED MAINTENANCE UPON (A) THE RECEIPT BY
LENDER OF A WRITTEN REQUEST FROM BORROWER FOR DISBURSEMENT FROM THE IMMEDIATE
REPAIR RESERVE AND A CERTIFICATION BY BORROWER IN A FORM AS MAY BE REQUIRED BY
LENDER THAT THE APPLICABLE ITEM OF DEFERRED MAINTENANCE HAS BEEN COMPLETED IN
ACCORDANCE WITH THE TERMS OF THIS MORTGAGE, (B) DELIVERY TO LENDER OF INVOICES,
RECEIPTS OR OTHER EVIDENCE SATISFACTORY TO LENDER VERIFYING THE COSTS OF THE
DEFERRED MAINTENANCE TO BE REIMBURSED, (C) DELIVERY TO LENDER OF A CERTIFICATION
FROM AN INSPECTING ARCHITECT, ENGINEER OR OTHER CONSULTANT REASONABLY ACCEPTABLE
TO LENDER DESCRIBING THE COMPLETED WORK, VERIFYING THE COMPLETION OF THE WORK
AND THE VALUE OF THE COMPLETED WORK AND, IF APPLICABLE, CERTIFYING THAT THE
PROPERTY IS, AS A RESULT OF SUCH WORK, IN COMPLIANCE WITH ALL APPLICABLE LAWS,
ORDINANCES, RULES AND REGULATIONS RELATING TO THE DEFERRED MAINTENANCE SO
PERFORMED, AND (D) DELIVERY TO LENDER OF AFFIDAVITS, LIEN WAIVERS OR OTHER
EVIDENCE REASONABLY SATISFACTORY TO LENDER SHOWING THAT ALL MATERIALMEN,
LABORERS, SUBCONTRACTORS AND ANY OTHER PARTIES WHO MIGHT OR COULD CLAIM
STATUTORY OR COMMON LAW LIENS AND ARE FURNISHING OR HAVE FURNISHED MATERIALS OR
LABOR TO THE PROPERTY HAVE BEEN PAID ALL AMOUNTS DUE FOR SUCH LABOR AND
MATERIALS FURNISHED TO THE PROPERTY. LENDER SHALL NOT BE REQUIRED TO MAKE
ADVANCES FROM THE IMMEDIATE REPAIR RESERVE MORE FREQUENTLY THAN ONCE IN ANY
THIRTY (30) DAY PERIOD. IN MAKING ANY PAYMENT FROM THE IMMEDIATE REPAIR RESERVE,
LENDER SHALL BE ENTITLED TO RELY ON SUCH REQUEST FROM BORROWER WITHOUT ANY
INQUIRY INTO THE ACCURACY, VALIDITY OR CONTESTABILITY OF ANY SUCH AMOUNT.
BORROWER HEREBY GRANTS TO LENDER A POWER-OF-ATTORNEY, COUPLED WITH AN INTEREST,
TO CAUSE THE DEFERRED MAINTENANCE TO BE COMPLETED, PERFORMED,

54


--------------------------------------------------------------------------------





REMEDIATED AND CORRECTED TO THE SATISFACTION OF LENDER UPON BORROWER’S FAILURE
TO DO SO IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS SECTION 3.4, AND TO
APPLY THE AMOUNTS ON DEPOSIT IN THE IMMEDIATE REPAIR RESERVE TO THE COSTS
ASSOCIATED THEREWITH, ALL AS LENDER MAY DETERMINE IN ITS SOLE AND ABSOLUTE
DISCRETION BUT WITHOUT OBLIGATION TO DO SO.


SECTION 3.5             REPLACEMENT RESERVE. AS ADDITIONAL SECURITY FOR THE
DEBT, BORROWER SHALL ESTABLISH AND MAINTAIN AT ALL TIMES WHILE THIS MORTGAGE
CONTINUES IN EFFECT A REPAIR RESERVE (THE “REPLACEMENT RESERVE”) WITH LENDER FOR
PAYMENT OF COSTS AND EXPENSES INCURRED BY BORROWER IN CONNECTION WITH THE
PERFORMANCE OF WORK TO THE ROOFS, CHIMNEYS, GUTTERS, DOWNSPOUTS, PAVING, CURBS,
RAMPS, DRIVEWAYS, BALCONIES, PORCHES, PATIOS, EXTERIOR WALLS, EXTERIOR DOORS AND
DOORWAYS, WINDOWS, ELEVATORS AND MECHANICAL AND HVAC EQUIPMENT (COLLECTIVELY,
THE “REPAIRS”). COMMENCING ON THE FIRST MONTHLY PAYMENT DATE UNDER THE NOTE AND
CONTINUING THEREAFTER ON EACH MONTHLY PAYMENT DATE UNDER THE NOTE, BORROWER
SHALL PAY TO LENDER, CONCURRENTLY WITH AND IN ADDITION TO THE MONTHLY PAYMENT
DUE UNDER THE NOTE AND UNTIL THE DEBT IS FULLY PAID AND PERFORMED, A DEPOSIT TO
THE REPLACEMENT RESERVE IN AN AMOUNT EQUAL TO $2,020.08 PER MONTH. SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED, ALL SUMS IN THE REPLACEMENT RESERVE SHALL BE HELD
BY LENDER IN THE REPLACEMENT RESERVE TO PAY THE COSTS AND EXPENSES OF REPAIRS.
SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, LENDER SHALL, TO THE
EXTENT FUNDS ARE AVAILABLE FOR SUCH PURPOSE IN THE REPLACEMENT RESERVE, DISBURSE
TO BORROWER THE AMOUNT PAID OR INCURRED BY BORROWER IN PERFORMING SUCH REPAIRS
WITHIN TEN (10) DAYS FOLLOWING: (A) THE RECEIPT BY LENDER OF A WRITTEN REQUEST
FROM BORROWER FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE AND A CERTIFICATION
BY BORROWER IN A FORM APPROVED IN WRITING BY LENDER THAT THE APPLICABLE ITEM OF
REPAIR HAS BEEN COMPLETED; (B) THE DELIVERY TO LENDER OF INVOICES, RECEIPTS OR
OTHER EVIDENCE SATISFACTORY TO LENDER, VERIFYING THE COST OF PERFORMING THE
REPAIRS; (C) FOR DISBURSEMENT REQUESTS IN EXCESS OF $25,000.00, THE DELIVERY TO
LENDER OF AFFIDAVITS, LIEN WAIVERS OR OTHER EVIDENCE REASONABLY SATISFACTORY TO
LENDER SHOWING THAT ALL MATERIALMEN, LABORERS, SUBCONTRACTORS AND ANY OTHER
PARTIES WHO MIGHT OR COULD CLAIM STATUTORY OR COMMON LAW LIENS AND ARE
FURNISHING OR HAVE FURNISHED MATERIAL OR LABOR TO THE PROPERTY HAVE BEEN PAID
ALL AMOUNTS DUE FOR LABOR AND MATERIALS FURNISHED TO THE PROPERTY; (D) FOR
DISBURSEMENT REQUESTS IN EXCESS OF $25,000.00, DELIVERY TO LENDER OF A
CERTIFICATION FROM AN INSPECTING ARCHITECT OR OTHER THIRD PARTY ACCEPTABLE TO
LENDER DESCRIBING THE COMPLETED REPAIRS AND VERIFYING THE COMPLETION OF THE
REPAIRS AND THE VALUE OF THE COMPLETED REPAIRS; AND (E) FOR DISBURSEMENT
REQUESTS IN EXCESS OF $25,000.00, DELIVERY TO LENDER OF A NEW CERTIFICATE OF
OCCUPANCY FOR THE PORTION OF THE IMPROVEMENTS COVERED BY SUCH REPAIRS, IF SAID
NEW CERTIFICATE OF OCCUPANCY IS REQUIRED BY LAW, OR A CERTIFICATION BY BORROWER
THAT NO NEW CERTIFICATE OF OCCUPANCY IS REQUIRED. LENDER SHALL NOT BE REQUIRED
TO MAKE ADVANCES FROM THE REPLACEMENT RESERVE MORE FREQUENTLY THAN ONCE IN ANY
THIRTY (30) DAY PERIOD. IN MAKING ANY PAYMENT FROM THE REPLACEMENT RESERVE,
LENDER SHALL BE ENTITLED TO RELY ON SUCH REQUEST FROM BORROWER WITHOUT ANY
INQUIRY INTO THE ACCURACY, VALIDITY OR CONTESTABILITY OF ANY SUCH AMOUNT. LENDER
MAY, AT BORROWER’S EXPENSE, MAKE OR CAUSE TO BE MADE DURING THE TERM OF THIS
MORTGAGE AN ANNUAL INSPECTION OF THE PROPERTY TO DETERMINE THE NEED, AS
DETERMINED BY LENDER IN ITS REASONABLE JUDGMENT, FOR FURTHER REPAIRS OF THE
PROPERTY. IN THE EVENT THAT SUCH INSPECTION REVEALS THAT FURTHER REPAIRS OF THE
PROPERTY ARE REQUIRED, LENDER SHALL PROVIDE BORROWER WITH A WRITTEN DESCRIPTION
OF THE REQUIRED REPAIRS AND BORROWER SHALL COMPLETE SUCH REPAIRS TO THE
REASONABLE SATISFACTION OF LENDER WITHIN NINETY (90) DAYS AFTER THE RECEIPT OF
SUCH DESCRIPTION FROM LENDER, OR SUCH LATER DATE AS MAY BE APPROVED BY LENDER IN
ITS SOLE DISCRETION.

55


--------------------------------------------------------------------------------





SECTION 3.6             ROLLOVER RESERVE. (A)  BORROWER SHALL PAY TO LENDER
$18,750.00 ON EACH PAYMENT DATE (THE “ROLLOVER RESERVE”) PROVIDED, HOWEVER, THAT
BORROWER SHALL NOT BE REQUIRED TO MAKE DEPOSITS TO THE ROLLOVER RESERVE IN ANY
MONTH TO THE EXTENT THAT, AFTER DEDUCTING THEREFROM ANY PENDING REQUESTS FOR
DISBURSEMENTS FROM THE ROLLOVER RESERVE, SUCH DEPOSIT WOULD INCREASE THE BALANCE
IN THE ROLLOVER RESERVE ABOVE $1,900,000.00. BORROWER SHALL ALSO PAY TO LENDER
FOR TRANSFER INTO THE ROLLOVER RESERVE ALL PAYMENTS RECEIVED FROM TENANTS IN
CONNECTION WITH THE EARLY TERMINATION OR CANCELLATION OF ANY LEASES, INCLUDING
FEES, PENALTIES AND COMMISSIONS.  IF LENDER DETERMINES IN ITS REASONABLE
JUDGMENT THAT THE FUNDS IN THE ROLLOVER RESERVE WILL BE INSUFFICIENT TO PAY (OR
IN EXCESS OF) THE AMOUNTS DUE OR TO BECOME DUE FOR APPROVED LEASING EXPENSES (AS
HEREINAFTER DEFINED), LENDER MAY INCREASE (OR DECREASE) THE MONTHLY CONTRIBUTION
REQUIRED TO BE MADE BY BORROWER TO THE ROLLOVER RESERVE. PROVIDED THAT NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER SHALL DISBURSE FUNDS HELD IN
THE ROLLOVER RESERVE TO BORROWER, WITHIN FIFTEEN (15) DAYS AFTER THE DELIVERY BY
BORROWER TO LENDER OF A REQUEST THEREFOR (BUT NOT MORE OFTEN THAN ONCE PER
MONTH), IN INCREMENTS OF AT LEAST $5,000, PROVIDED (I) SUCH DISBURSEMENT IS FOR
AN APPROVED LEASING EXPENSE RELATING TO THE SONY REPLACEMENT EVENT (AS DEFINED
BELOW); (II) LENDER SHALL HAVE (IF IT DESIRES) VERIFIED (BY AN INSPECTION
CONDUCTED AT BORROWER’S EXPENSE) PERFORMANCE OF ANY CONSTRUCTION WORK ASSOCIATED
WITH SUCH APPROVED LEASING EXPENSE RELATING TO THE SONY REPLACEMENT EVENT; AND
(III) THE REQUEST FOR DISBURSEMENT IS ACCOMPANIED BY (A) AN OFFICER’S
CERTIFICATE FROM AN AUTHORIZED OFFICER OF THE BORROWER CERTIFYING (V) THAT SUCH
FUNDS WILL BE USED ONLY TO PAY (OR REIMBURSE BORROWER FOR) SUCH APPROVED LEASING
EXPENSES AND A DESCRIPTION THEREOF, (W) THAT ALL OUTSTANDING TRADE PAYABLES
(OTHER THAN THOSE TO BE PAID FROM THE REQUESTED DISBURSEMENT) HAVE BEEN PAID IN
FULL, (X) THAT THE SAME HAS NOT BEEN THE SUBJECT OF A PREVIOUS DISBURSEMENT,
(Y) THAT ALL PREVIOUS DISBURSEMENTS HAVE BEEN USED ONLY TO PAY (OR REIMBURSE
BORROWER FOR) THE PREVIOUSLY IDENTIFIED APPROVED LEASING EXPENSES AND (Z) THAT
ANY CONSTRUCTION WORK ASSOCIATED WITH SUCH APPROVED LEASING EXPENSES RELATING TO
THE SONY REPLACEMENT EVENT HAS BEEN COMPLETED IN A GOOD AND WORKMANLIKE MANNER
AND IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS, (B) REASONABLY
DETAILED SUPPORTING DOCUMENTATION AS TO THE AMOUNT, NECESSITY AND PURPOSE
THEREFOR, (C) COPIES OF APPROPRIATE LIEN WAIVERS OR OTHER EVIDENCE OF PAYMENT
SATISFACTORY TO LENDER IN CONNECTION WITH ANY CONSTRUCTION WORK ASSOCIATED WITH
SUCH APPROVED LEASING EXPENSES AND (D) AT LENDER’S OPTION, A TITLE SEARCH FOR
THE PROPERTY INDICATING THAT IT IS FREE FROM ALL LIENS NOT PREVIOUSLY APPROVED
BY LENDER. ANY SUCH DISBURSEMENT OF MORE THAN $10,000 TO PAY (RATHER THAN
REIMBURSE) APPROVED LEASING EXPENSES MAY, AT LENDER’S OPTION, BE MADE BY JOINT
CHECK PAYABLE TO BORROWER AND THE PAYEE OF SUCH APPROVED LEASING EXPENSES. FOR
THE PURPOSES HEREOF AN “APPROVED LEASING EXPENSE” SHALL MEAN THE ACTUAL
OUT-OF-POCKET EXPENSES INCURRED BY BORROWER AND PAYABLE TO THIRD PARTIES THAT
ARE NOT AFFILIATES OF BORROWER OR ANY INDEMNITOR IN LEASING SPACE AT THE
PREMISES PURSUANT TO LEASES ENTERED INTO IN ACCORDANCE WITH THE LOAN DOCUMENTS,
INCLUDING BROKERAGE COMMISSIONS AND TENANT IMPROVEMENTS, WHICH EXPENSES (I) ARE
(A) SPECIFICALLY APPROVED BY LENDER IN CONNECTION WITH APPROVING THE APPLICABLE
LEASE, (B) INCURRED IN THE ORDINARY COURSE OF BUSINESS AND ON MARKET TERMS AND
CONDITIONS IN CONNECTION WITH LEASES WHICH DO NOT REQUIRE LENDER’S APPROVAL
UNDER THE LOAN DOCUMENTS, OR (C) OTHERWISE APPROVED BY LENDER, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, AND (II) ARE SUBSTANTIATED BY
EXECUTED LEASE DOCUMENTS AND BROKERAGE AGREEMENTS.


(B)  IN THE EVENT OF EVIDENCE SATISFACTORY TO LENDER OF A SONY REPLACEMENT
EVENT, LENDER SHALL DISBURSE ALL REMAINING FUNDS THEN-HELD BY LENDER IN THE
ROLLOVER RESERVE TO BORROWER

56


--------------------------------------------------------------------------------





(AFTER APPLICATION OF SAME, IN ACCORDANCE WITH SECTION 3.6(A) ABOVE), WITHIN
FIFTEEN (15) DAYS AFTER THE DELIVERY BY BORROWER TO LENDER OF A REQUEST
THEREFOR.


(C)  IN CONNECTION WITH THE SUMS DEPOSITED INTO THE ROLLOVER RESERVE PURSUANT TO
THIS SECTION 3.6, AT THE END OF EACH CALENDAR YEAR, BORROWER SHALL HAVE THE
OPTION UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LENDER, TO DELIVER OR CAUSE
TO BE DELIVERED TO LENDER AND DEPOSITED INTO THE ROLLOVER RESERVE A CLEAN,
UNCONDITIONAL, IRREVOCABLE AND FREELY TRANSFERABLE, SIGHT-DRAFT, ISSUED BY A
BANK HAVING A RATING OF “AA” OR BETTER BY STANDARD & POOR’S (OR EQUIVALENT
RATING AGENCY) AND BEING ACCEPTABLE TO LENDER (IN ITS SOLE AND ABSOLUTE
DISCRETION), HAVING AN INITIAL EXPIRY DATE OF NOT EARLIER THAN ONE YEAR AFTER
THE DELIVERY OF SUCH LETTER OF CREDIT, CONTAINING AN “EVERGREEN” PROVISION FOR
RENEWALS OF SUCCESSIVE TWELVE (12) MONTH TERMS, AND OTHERWISE IN FORM AND
SUBSTANCE ACCEPTABLE TO LENDER (“LETTER OF CREDIT”) EQUAL TO THE AMOUNT OF CASH
THEN ON DEPOSIT IN THE ROLLOVER RESERVE. UPON THE DELIVERY OF THE LETTER OF
CREDIT TO LENDER, LENDER SHALL, WITHIN FIFTEEN (15) DAYS RECEIPT OF SUCH LETTER
OF CREDIT, DELIVER TO BORROWER THE CASH FUNDS THEN-HELD IN THE ROLLOVER RESERVE
EQUAL TO THE AMOUNT OF THE LETTER OF CREDIT, WHICH DISBURSEMENT SHALL IN NO
EVENT BE OF MORE FUNDS THAN LENDER THEN-HOLDS IN THE ROLLOVER RESERVE IN CASH
SUMS. AT ANY TIME AFTER DELIVERY OF THE LETTER OF CREDIT, (I) AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE THE RIGHT TO DRAW UPON THE
LETTER OF CREDIT, AT LENDER’S OPTION, AND, FROM THE PROCEEDS THEREOF (WHICH
SHALL BE DEPOSITED IN THE ROLLOVER RESERVE), ADVANCE TO ITSELF ANY AMOUNTS HELD
THEREIN PURSUANT TO LENDER’S RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS, AND
(II) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND IF
BORROWER REQUESTS A DISBURSEMENT FROM THE ROLLOVER RESERVE IN ACCORDANCE WITH
SECTION 3.6(A) AT A TIME WHEN THERE IS A LETTER OF CREDIT OUTSTANDING IN THE
AMOUNT OF SUCH DISBURSEMENT REQUEST BUT FOR WHICH THERE ARE INSUFFICIENT CASH
FUNDS THEN-HELD IN THE ROLLOVER RESERVE, AT BORROWER’S REQUEST, BORROWER SHALL
HAVE THE RIGHT TO REQUEST THAT LENDER DRAW UPON THE LETTER OF CREDIT, AND, FROM
THE PROCEEDS THEREOF (WHICH SHALL BE DEPOSITED IN THE ROLLOVER RESERVE), ADVANCE
TO BORROWER THE AMOUNT OF THE REQUESTED DISBURSEMENT (SUBJECT TO FULFILLMENT OF
THE CONDITIONS RELATED TO SUCH DISBURSEMENT SET FORTH IN THIS SECTION 3.6) FOR
WHICH THERE IS INSUFFICIENT CASH FUNDS THEN-HELD IN THE ROLLOVER RESERVE BUT
SUFFICIENT FUNDS HELD IN THE LETTER OF CREDIT. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, THE DELIVERY OF THE LETTER OF CREDIT TO LENDER
SHALL IN NO WAY WAIVE BORROWER’S OBLIGATION TO CONTINUE TO MAKE THE MONTHLY
DEPOSITS INTO THE ROLLOVER RESERVE IN ACCORDANCE WITH THIS SECTION 3.6, AND IN
NO EVENT SHALL THE DELIVERY OF A LETTER OF CREDIT TO LENDER BE DEEMED A WAIVER
OR TERMINATION OF SUCH OBLIGATION. IN CONNECTION WITH THE LETTER OF CREDIT,
BORROWER SHALL ENTER INTO A LETTER OF CREDIT AGREEMENT WITH LENDER PLEDGING THE
LETTER OF CREDIT TO LENDER AND GOVERNING THE TERMS AND CONDITIONS OF SUCH LETTER
OF CREDIT AND OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, IN
LENDER’S SOLE DISCRETION (THE “LC AGREEMENT”). BORROWER SHALL PAY ANY AND ALL
FEES AND COSTS INCURRED BY LENDER IN CONNECTION WITH THE ANY OF THE LC AGREEMENT
AND/OR THE LETTER OF CREDIT, INCLUDING, WITHOUT LIMITATION, THE REVIEW OF THE LC
AGREEMENT AND/OR THE LETTER OF CREDIT AND THE PREPARATION, EXECUTION AND
DELIVERY OF THE LC AGREEMENT AND/OR THE LETTER OF CREDIT (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES).

(d) In connection with this Section 3.6, the following definitions shall apply
with respect to a Sony Replacement Event:

“Sony Replacement Event” shall mean, provided no Event of Default has occurred
and is continuing, the occurrence of:

57


--------------------------------------------------------------------------------





LENDER’S RECEIPT OF EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER THAT
SONY BMG MUSIC ENTERTAINMENT, A DELAWARE GENERAL PARTNERSHIP (COLLECTIVELY, WITH
ITS SUCCESSORS AND/OR ASSIGNS, “SONY”) HAS RENEWED AND/OR EXTENDED THAT CERTAIN
LEASE BETWEEN BORROWER, AS LANDLORD AND SONY, DATED AS OF DECEMBER 23, 2004, AS
SAME HAS BEEN AND MAYBE FURTHER AMENDED AND/OR MODIFIED FROM TIME TO TIME (THE
“SONY LEASE”) OF THE PREMISES AT THE PROPERTY LEASED TO SONY (THE “SONY SPACE”)
OR ENTERED INTO A NEW LEASE OF THE SONY SPACE WITH A REPLACEMENT TENANT (“SONY
REPLACEMENT TENANT”), IN EITHER CASE, ON ECONOMIC TERMS AT LEAST AS FAVORABLE AS
THOSE CONTAINED IN THE SONY LEASE (INCLUDING, WITHOUT LIMITATION, FOR BASE RENT
IN AN AMOUNT EQUAL TO OR GREATER THAN THE THEN CURRENT BASE RENT SET FORTH IN
THE SONY LEASE) AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER AND FOR A TERM EXPIRING ON OR AFTER JULY 11, 2016 (THE “SONY RENEWAL
LEASE”), WHICH EVIDENCE SHALL INCLUDE, WITHOUT LIMITATION, A COPY OF THE SONY
RENEWAL LEASE AND A TENANT ESTOPPEL CERTIFICATE FROM SONY OR THE SONY
REPLACEMENT TENANT, AS APPLICABLE, WHICH SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER AND PROVIDE, AMONG OTHER THINGS, THAT (I) SONY OR THE
SONY REPLACEMENT TENANT, AS APPLICABLE, IS OCCUPYING ALL OF THE SONY SPACE, IS
OPEN FOR BUSINESS IN ITS ORDINARY COURSE AND PAYING BASE RENT OF NO LESS THAN
THE AMOUNT BEING PAID FOR THE YEAR PRIOR TO THE EXPIRATION OR TERMINATION, AS
APPLICABLE, OF THE SONY LEASE IN ACCORDANCE WITH THE SONY RENEWAL LEASE,
(II) ALL OF THE OBLIGATIONS OF BORROWER UNDER THE SONY RENEWAL LEASE WHICH ARE
REQUIRED TO BE FULFILLED AS OF THE DATE OF THE TENANT ESTOPPEL CERTIFICATE HAVE
BEEN DULY PERFORMED AND COMPLETED INCLUDING, WITHOUT LIMITATION, ANY OBLIGATIONS
OF BORROWER TO MAKE OR TO PAY OR REIMBURSE SONY OR THE SONY REPLACEMENT TENANT,
AS APPLICABLE, FOR ANY TENANT IMPROVEMENTS AT THE SONY SPACE, AND TO BORROWER’S
BEST KNOWLEDGE, THE IMPROVEMENTS DESCRIBED IN THE SONY RENEWAL LEASE HAVE BEEN
CONSTRUCTED SUBSTANTIALLY IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS
THEREFOR, LIEN-FREE, AND HAVE BEEN ACCEPTED BY SONY OR THE SONY REPLACEMENT
TENANT, AS APPLICABLE, (III) SONY OR THE SONY REPLACEMENT TENANT, AS APPLICABLE,
IS NOT THEN ENTITLED TO ANY CONCESSION OR REBATE OF RENT OR OTHER CHARGES FROM
TIME TO TIME DUE AND PAYABLE UNDER THE SONY RENEWAL LEASE THAT ARE NOT
ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION, (IV) THERE ARE NO UNPAID OR
UNREIMBURSED CONSTRUCTION OR OTHER ALLOWANCES OR OTHER OFFSETS DUE SONY OR THE
SONY REPLACEMENT TENANT, AS APPLICABLE, UNDER THE SONY RENEWAL LEASE WHICH ARE
THEN DUE AND PAYABLE, AND (V) TO BORROWER’S BEST KNOWLEDGE THERE ARE NO DEFAULTS
BY BORROWER UNDER THE SONY RENEWAL LEASE; AND IN CONNECTION WITH A NEW LEASE TO
A SONY REPLACEMENT TENANT, BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO
LENDER, AT LENDER’S OPTION, A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT FROM THE SONY REPLACEMENT TENANT IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER.


SECTION 3.7             OUTSTANDING TILC RESERVE. ON THE DATE HEREOF BORROWER
HAS ESTABLISHED WITH LENDER A RESERVE (THE “OUTSTANDING TILC RESERVE”) IN THE
AMOUNT OF $42,112.98 IN CONNECTION WITH CERTAIN LEASING COMMISSIONS AND TENANT
IMPROVEMENT OBLIGATIONS OF BORROWER THAT ARE OUTSTANDING AS OF THE DATE HEREOF
BUT NOT YET PAID TO SONY. PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER MAY SUBMIT TO LENDER A WRITTEN REQUEST FOR DISBURSEMENT
FROM THE OUTSTANDING TILC RESERVE IN AN AMOUNT NOT TO EXCEED THE INITIAL DEPOSIT
MADE BY BORROWER INTO THE OUTSTANDING TILC  RESERVE ON THE DATE HEREOF, RELATING
TO SPACE LEASED BY SONY TOGETHER WITH (X) COPIES OF ALL DOCUMENTATION REQUIRED
TO BE DELIVERED BY SONY TO BORROWER UNDER THE SONY LEASE AS A PREREQUISITE TO
SONY RECEIVING ITS TENANT ALLOWANCE, (Y) AN ESTOPPEL BY SONY STATING THAT THE
TENANT ALLOWANCE DUE TO SONY IS DUE AND PAYABLE, THAT SONY IS IN POSSESSION OF
ITS DEMISED PREMISES, IS OPEN FOR BUSINESS AND IS PAYING BASE RENT UNDER THE
SONY LEASE, AND THAT THERE ARE NO MATERIAL DEFAULTS UNDER THE SONY LEASE TO SONY
AND (Z) A COPY OF THE CHECK SENT BY BORROWER TO SONY EVIDENCING THE PAYMENT OF
THE TENANT ALLOWANCE; PROVIDED,

58


--------------------------------------------------------------------------------





HOWEVER, THAT BORROWER SHALL NOT BE REIMBURSED FOR MORE THAN A TOTAL OF
$42,112.98. ALL FUNDS DEPOSITED INTO THE OUTSTANDING TILC RESERVE SHALL BE HELD
BY LENDER PURSUANT TO THE PROVISIONS OF THIS MORTGAGE AND, PROVIDED THAT NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL SUCH FUNDS SHALL BE
APPLIED IN PAYMENT OF LEASING COMMISSIONS AND TENANT IMPROVEMENT OBLIGATIONS
WITH RESPECT TO SONY. SHOULD AN EVENT OF DEFAULT OCCUR AND BE CONTINUING, THE
SUMS ON DEPOSIT IN THE OUTSTANDING TILC RESERVE MAY BE APPLIED BY LENDER IN
PAYMENT OF ANY LEASING COMMISSIONS OR TENANT IMPROVEMENTS WITH RESPECT TO SONY
OR MAY BE APPLIED TO THE PAYMENT OF THE DEBT OR ANY OTHER CHARGES AFFECTING ALL
OR ANY PORTION OF THE PROPERTY, AS LENDER, IN ITS SOLE DISCRETION, MAY
DETERMINE; PROVIDED, HOWEVER, THAT NO SUCH APPLICATION SHALL BE DEEMED TO HAVE
BEEN MADE BY OPERATION OF LAW OR OTHERWISE UNTIL ACTUALLY MADE BY LENDER AS
HEREIN PROVIDED. TO THE EXTENT THERE ARE ANY EXCESS FUNDS REMAINING IN THE
OUTSTANDING TILC RESERVE AFTER BORROWER HAS PAID ALL OF ITS OBLIGATIONS TO SONY,
UPON LENDER’S RECEIPT OF A WRITTEN REQUEST, WHICH REQUEST SHALL BE DELIVERED
WITH A STATEMENT FROM THE BORROWER THAT NO FURTHER LEASING COMMISSIONS, TENANT
IMPROVEMENT OBLIGATIONS AND/OR TENANT ALLOWANCE OBLIGATIONS EXIST UNDER THIS
SECTION 3.7, LENDER SHALL WITHIN TWENTY (20) DAYS THEREAFTER, DISBURSE ANY OF
THE BALANCE OF THE OUTSTANDING TILC RESERVE TO BORROWER.


SECTION 3.8             FREE RENT RESERVE. ON THE DATE HEREOF BORROWER HAS
ESTABLISHED WITH LENDER A RESERVE (THE “FREE RENT RESERVE”) IN THE AMOUNT OF
$63,846.79 IN CONNECTION WITH THE FREE RENT AND/OR RENT CONCESSIONS DUE TO SONY
UNDER THE SONY LEASE. SO LONG AS BORROWER HAS MADE ALL OF BORROWER’S REQUIRED
MONTHLY DEBT SERVICE PAYMENTS (INCLUDING RESERVES AND ESCROWS) TO LENDER IN
CONNECTION WITH THE LOAN DOCUMENTS AND PROVIDED THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER MAY SUBMIT TO LENDER A WRITTEN REQUEST FOR
DISBURSEMENT FROM THE FREE RENT RESERVE ONCE EACH MONTH IN THE AMOUNT SET FORTH
ON EXHIBIT B ATTACHED HERETO FOR EACH SUCH MONTH FOR THE NUMBER OF MONTHS SET
FORTH ON EXHIBIT B.

ARTICLE IV

EVENTS OF DEFAULT


SECTION 4.1             EVENTS OF DEFAULT. THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS SHALL BE AN EVENT OF DEFAULT HEREUNDER:


(A)           BORROWER (X) FAILS TO PAY ANY PAYMENTS DUE UNDER THE NOTE OR TO
THE RESERVES ON THE DATE WHEN THE SAME IS DUE AND PAYABLE, OR (Y) FAILS TO PAY
ANY MONEY TO LENDER REQUIRED HEREUNDER AT THE TIME OR WITHIN ANY APPLICABLE
GRACE PERIOD SET FORTH HEREIN, OR IF NO GRACE PERIOD IS SET FORTH HEREIN, THEN
WITHIN SEVEN (7) DAYS OF THE DATE SUCH PAYMENT IS DUE (EXCEPT THOSE REGARDING
PAYMENTS TO BE MADE UNDER THE NOTE OR TO THE RESERVES, WHICH FAILURE IS NOT
SUBJECT TO ANY GRACE OR CURE PERIOD).


(B)           BORROWER FAILS TO PROVIDE INSURANCE AS REQUIRED BY SECTION 2.3
HEREOF OR FAILS TO PERFORM ANY COVENANT, AGREEMENT, OBLIGATION, TERM OR
CONDITION SET FORTH IN SECTION 2.27 OR SECTION 2.29 HEREOF.


(C)           BORROWER FAILS TO PERFORM ANY OTHER COVENANT, AGREEMENT,
OBLIGATION, TERM OR CONDITION SET FORTH HEREIN, OTHER THAN THOSE OTHERWISE
DESCRIBED IN THIS SECTION 4.1, AND, TO THE EXTENT SUCH FAILURE OR DEFAULT IS
SUSCEPTIBLE OF BEING CURED, THE CONTINUANCE OF SUCH FAILURE OR

59


--------------------------------------------------------------------------------





DEFAULT FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF FROM LENDER TO
BORROWER; PROVIDED, HOWEVER, THAT IF SUCH DEFAULT IS SUSCEPTIBLE OF CURE BUT
SUCH CURE CANNOT BE ACCOMPLISHED WITH REASONABLE DILIGENCE WITHIN SAID PERIOD OF
TIME, AND IF BORROWER COMMENCES TO CURE SUCH DEFAULT PROMPTLY AFTER RECEIPT OF
NOTICE THEREOF FROM LENDER, AND THEREAFTER PROSECUTES THE CURING OF SUCH DEFAULT
WITH REASONABLE DILIGENCE, SUCH PERIOD OF TIME SHALL BE EXTENDED FOR SUCH PERIOD
OF TIME AS MAY BE NECESSARY TO CURE SUCH DEFAULT WITH REASONABLE DILIGENCE, BUT
NOT TO EXCEED AN ADDITIONAL SIXTY (60) DAYS.


(D)           ANY REPRESENTATION OR WARRANTY MADE HEREIN, IN OR IN CONNECTION
WITH ANY APPLICATION OR COMMITMENT RELATING TO THE LOAN EVIDENCED BY THE NOTE,
OR IN ANY OF THE OTHER LOAN DOCUMENTS TO LENDER BY BORROWER, BY ANY PRINCIPAL,
GENERAL PARTNER, MANAGER OR MEMBER IN BORROWER, OR BY ANY INDEMNITOR IS
DETERMINED BY LENDER TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT AT
THE TIME MADE.


(E)           THERE SHALL BE A SALE, CONVEYANCE, DISPOSITION, ALIENATION,
HYPOTHECATION, LEASING, ASSIGNMENT, PLEDGE, MORTGAGE, GRANTING OF A SECURITY
INTEREST IN OR OTHER TRANSFER OR FURTHER ENCUMBRANCING OF THE PROPERTY, BORROWER
OR ITS GENERAL PARTNERS OR MANAGING MEMBERS, OR ANY PORTION THEREOF OR ANY
INTEREST THEREIN, IN VIOLATION OF SECTION 2.9 HEREOF.


(F)            A DEFAULT OCCURS UNDER ANY OF THE OTHER LOAN DOCUMENTS WHICH HAS
NOT BEEN CURED WITHIN ANY APPLICABLE GRACE OR CURE PERIOD THEREIN PROVIDED.


(G)           BORROWER, GENERAL PARTNER OR MANAGING MEMBER IN BORROWER OR ANY
INDEMNITOR BECOMES INSOLVENT, OR MAKES A TRANSFER IN FRAUD OF CREDITORS, OR
MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR FILES A PETITION IN
BANKRUPTCY, OR IS VOLUNTARILY ADJUDICATED INSOLVENT OR BANKRUPT OR ADMITS IN
WRITING THE INABILITY TO PAY ITS DEBTS AS THEY MATURE, OR PETITIONS OR APPLIES
TO ANY TRIBUNAL FOR OR CONSENTS TO OR FAILS TO CONTEST THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN OR SIMILAR OFFICER FOR BORROWER, FOR ANY SUCH
GENERAL PARTNER OR MANAGING MEMBER OF BORROWER OR FOR ANY INDEMNITOR OR FOR A
SUBSTANTIAL PART OF THE ASSETS OF BORROWER, OF ANY SUCH GENERAL PARTNER OR
MANAGING MEMBER OF BORROWER OR OF ANY INDEMNITOR, OR COMMENCES ANY CASE,
PROCEEDING OR OTHER ACTION UNDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
READJUSTMENT OR DEBT, DISSOLUTION OR LIQUIDATION LAW OR STATUTE OF ANY
JURISDICTION, WHETHER NOW OR HEREAFTER IN EFFECT.


(H)           A PETITION IS FILED OR ANY CASE, PROCEEDING OR OTHER ACTION IS
COMMENCED AGAINST BORROWER, AGAINST ANY GENERAL PARTNER OR MANAGING MEMBER OF
BORROWER OR AGAINST ANY INDEMNITOR SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
AGAINST IT AS DEBTOR OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
LIQUIDATION, DISSOLUTION OR COMPOSITION OF IT OR ITS DEBTS OR OTHER RELIEF UNDER
ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY, ARRANGEMENT, REORGANIZATION,
RECEIVERSHIP OR OTHER DEBTOR RELIEF UNDER ANY LAW OR STATUTE OF ANY
JURISDICTION, WHETHER NOW OR HEREAFTER IN EFFECT, OR A COURT OF COMPETENT
JURISDICTION ENTERS AN ORDER FOR RELIEF AGAINST BORROWER, AGAINST ANY GENERAL
PARTNER OR MANAGING MEMBER OF BORROWER OR AGAINST ANY INDEMNITOR, AS DEBTOR, OR
AN ORDER, JUDGMENT OR DECREE IS ENTERED APPOINTING, WITH OR WITHOUT THE CONSENT
OF BORROWER, OF ANY SUCH GENERAL PARTNER OR MANAGING MEMBER OF BORROWER OR OF
ANY INDEMNITOR, A RECEIVER, TRUSTEE, CUSTODIAN OR SIMILAR OFFICER FOR BORROWER,
FOR ANY SUCH GENERAL PARTNER OR MANAGING MEMBER OF BORROWER OR FOR ANY
INDEMNITOR, OR FOR ANY SUBSTANTIAL PART OF ANY OF THE PROPERTIES OF BORROWER, OF
ANY SUCH GENERAL PARTNER OR MANAGING MEMBER OF BORROWER

60


--------------------------------------------------------------------------------





OR OF ANY INDEMNITOR, AND IF ANY SUCH EVENT SHALL OCCUR, SUCH PETITION, CASE,
PROCEEDING, ACTION, ORDER, JUDGMENT OR DECREE IS NOT DISMISSED WITHIN SIXTY (60)
DAYS AFTER BEING COMMENCED.


(I)            THE PROPERTY OR ANY PART THEREOF IS TAKEN ON EXECUTION OR OTHER
PROCESS OF LAW IN ANY ACTION AGAINST BORROWER.


(J)            BORROWER ABANDONS ALL OR A PORTION OF THE PROPERTY.


(K)           THE HOLDER OF ANY LIEN OR SECURITY INTEREST ON THE PROPERTY
(WITHOUT IMPLYING THE CONSENT OF LENDER TO THE EXISTENCE OR CREATION OF ANY SUCH
LIEN OR SECURITY INTEREST), WHETHER SUPERIOR OR SUBORDINATE TO THIS MORTGAGE OR
ANY OF THE OTHER LOAN DOCUMENTS, DECLARES A DEFAULT AND SUCH DEFAULT IS NOT
CURED WITHIN ANY APPLICABLE GRACE OR CURE PERIOD SET FORTH IN THE APPLICABLE
DOCUMENT OR SUCH HOLDER INSTITUTES FORECLOSURE OR OTHER PROCEEDINGS FOR THE
ENFORCEMENT OF ITS REMEDIES THEREUNDER.


(L)            THE PROPERTY, OR ANY PART THEREOF, IS SUBJECTED TO WASTE OR TO
REMOVAL, DEMOLITION OR MATERIAL ALTERATION SO THAT THE VALUE OF THE PROPERTY IS
MATERIALLY DIMINISHED THEREBY AND LENDER DETERMINES THAT IT IS NOT ADEQUATELY
PROTECTED FROM ANY LOSS, DAMAGE OR RISK ASSOCIATED THEREWITH.


(M)          ANY DISSOLUTION, TERMINATION, PARTIAL OR COMPLETE LIQUIDATION,
MERGER OR CONSOLIDATION OF BORROWER, ANY GENERAL PARTNER OR ANY MANAGING MEMBER,
OR ANY INDEMNITOR.

ARTICLE V

REMEDIES


SECTION 5.1             REMEDIES AVAILABLE. IF THERE SHALL OCCUR AN EVENT OF
DEFAULT UNDER THIS MORTGAGE, THEN THIS MORTGAGE IS SUBJECT TO FORECLOSURE AS
PROVIDED BY LAW AND LENDER MAY, AT ITS OPTION AND BY OR THROUGH A TRUSTEE,
NOMINEE, ASSIGNEE OR OTHERWISE, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE
ANY OR ALL OF THE FOLLOWING RIGHTS, REMEDIES AND RECOURSES, EITHER SUCCESSIVELY
OR CONCURRENTLY:


(A)           ACCELERATION. ACCELERATE THE MATURITY DATE OF THE NOTE AND DECLARE
ANY OR ALL OF THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE WITHOUT ANY
PRESENTMENT, DEMAND, PROTEST, NOTICE OR ACTION OF ANY KIND WHATEVER (EACH OF
WHICH IS HEREBY EXPRESSLY WAIVED BY BORROWER), WHEREUPON THE SAME SHALL BECOME
IMMEDIATELY DUE AND PAYABLE. UPON ANY SUCH ACCELERATION, PAYMENT OF SUCH
ACCELERATED AMOUNT SHALL CONSTITUTE A PREPAYMENT OF THE PRINCIPAL BALANCE OF THE
NOTE AND ANY APPLICABLE PREPAYMENT FEE PROVIDED FOR IN THE NOTE SHALL THEN BE
IMMEDIATELY DUE AND PAYABLE.


(B)           ENTRY ON THE PROPERTY. EITHER IN PERSON OR BY AGENT, WITH OR
WITHOUT BRINGING ANY ACTION OR PROCEEDING, OR BY A RECEIVER APPOINTED BY A COURT
AND WITHOUT REGARD TO THE ADEQUACY OF ITS SECURITY, ENTER UPON AND TAKE
POSSESSION OF THE PROPERTY, OR ANY PART THEREOF, WITHOUT FORCE OR WITH SUCH
FORCE AS IS PERMITTED BY LAW AND WITHOUT NOTICE OR PROCESS OR WITH SUCH NOTICE
OR PROCESS AS IS REQUIRED BY LAW, UNLESS SUCH NOTICE AND PROCESS IS WAIVABLE, IN
WHICH CASE BORROWER HEREBY WAIVES SUCH NOTICE AND PROCESS, AND DO ANY AND ALL
ACTS AND PERFORM ANY AND ALL WORK WHICH MAY BE DESIRABLE OR NECESSARY IN
LENDER’S JUDGMENT TO COMPLETE ANY

61


--------------------------------------------------------------------------------





UNFINISHED CONSTRUCTION ON THE PREMISES, TO PRESERVE THE VALUE, MARKETABILITY OR
RENTABILITY OF THE PROPERTY, TO INCREASE THE INCOME THEREFROM, TO MANAGE AND
OPERATE THE PROPERTY OR TO PROTECT THE SECURITY HEREOF, AND ALL SUMS EXPENDED BY
LENDER THEREFOR, TOGETHER WITH INTEREST THEREON AT THE DEFAULT INTEREST RATE,
SHALL BE IMMEDIATELY DUE AND PAYABLE TO LENDER BY BORROWER ON DEMAND AND SHALL
BE SECURED HEREBY AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR ANY
PART OF THE DEBT.


(C)           COLLECT RENTS AND PROFITS. WITH OR WITHOUT TAKING POSSESSION OF
THE PROPERTY, SUE OR OTHERWISE COLLECT THE RENTS AND PROFITS, INCLUDING THOSE
PAST DUE AND UNPAID.


(D)           APPOINTMENT OF RECEIVER. UPON, OR AT ANY TIME PRIOR OR AFTER,
INITIATING THE EXERCISE OF ANY POWER OF SALE, INSTITUTING ANY JUDICIAL
FORECLOSURE OR INSTITUTING ANY OTHER FORECLOSURE OF THE LIENS AND SECURITY
INTERESTS PROVIDED FOR HEREIN OR ANY OTHER LEGAL PROCEEDINGS HEREUNDER, MAKE
APPLICATION TO A COURT OF COMPETENT JURISDICTION FOR APPOINTMENT OF A RECEIVER
FOR ALL OR ANY PART OF THE PROPERTY, AS A MATTER OF STRICT RIGHT AND WITHOUT
NOTICE TO BORROWER AND WITHOUT REGARD TO THE ADEQUACY OF THE PROPERTY FOR THE
REPAYMENT OF THE DEBT OR THE SOLVENCY OF BORROWER OR ANY PERSON OR PERSONS
LIABLE FOR THE PAYMENT OF THE DEBT, AND BORROWER DOES HEREBY IRREVOCABLY CONSENT
TO SUCH APPOINTMENT, WAIVE ANY AND ALL NOTICES OF AND DEFENSES TO SUCH
APPOINTMENT AND AGREE NOT TO OPPOSE ANY APPLICATION THEREFOR BY LENDER, BUT
NOTHING HEREIN IS TO BE CONSTRUED TO DEPRIVE LENDER OF ANY OTHER RIGHT, REMEDY
OR PRIVILEGE LENDER MAY NOW HAVE UNDER THE LAW TO HAVE A RECEIVER APPOINTED,
PROVIDED, HOWEVER, THAT THE APPOINTMENT OF SUCH RECEIVER, TRUSTEE OR OTHER
APPOINTEE BY VIRTUE OF ANY COURT ORDER, STATUTE OR REGULATION SHALL NOT IMPAIR
OR IN ANY MANNER PREJUDICE THE RIGHTS OF LENDER TO RECEIVE PAYMENT OF THE RENTS
AND PROFITS PURSUANT TO OTHER TERMS AND PROVISIONS HEREOF. ANY SUCH RECEIVER
SHALL HAVE ALL OF THE USUAL POWERS AND DUTIES OF RECEIVERS IN SIMILAR CASES,
INCLUDING, WITHOUT LIMITATION, THE FULL POWER TO HOLD, DEVELOP, RENT, LEASE,
MANAGE, MAINTAIN, OPERATE AND OTHERWISE USE OR PERMIT THE USE OF THE PROPERTY
UPON SUCH TERMS AND CONDITIONS AS SAID RECEIVER MAY DEEM TO BE PRUDENT AND
REASONABLE UNDER THE CIRCUMSTANCES AS MORE FULLY SET FORTH IN SECTION 5.3 BELOW.
SUCH RECEIVERSHIP SHALL, AT THE OPTION OF LENDER, CONTINUE UNTIL FULL PAYMENT OF
ALL OF THE DEBT OR UNTIL TITLE TO THE PROPERTY SHALL HAVE PASSED BY FORECLOSURE
SALE UNDER THIS MORTGAGE OR DEED IN LIEU OF FORECLOSURE.


(E)           FORECLOSURE. IMMEDIATELY COMMENCE AN ACTION TO FORECLOSE THIS
MORTGAGE OR TO SPECIFICALLY ENFORCE ITS PROVISIONS WITH RESPECT TO ANY OF THE
DEBT, PURSUANT TO THE STATUTES IN SUCH CASE MADE AND PROVIDED, AND SELL THE
PROPERTY OR CAUSE THE PROPERTY TO BE SOLD IN ACCORDANCE WITH THE REQUIREMENTS
AND PROCEDURES PROVIDED BY SAID STATUTES IN A SINGLE PARCEL OR IN SEVERAL
PARCELS AT THE OPTION OF LENDER. IN THE EVENT FORECLOSURE PROCEEDINGS ARE
INSTITUTED BY LENDER, ALL EXPENSES INCIDENT TO SUCH PROCEEDINGS, INCLUDING, BUT
NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES AND COSTS, SHALL BE PAID BY BORROWER
AND SECURED BY THIS MORTGAGE AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL
OR ANY PART OF THE DEBT. THE DEBT AND ALL OTHER OBLIGATIONS SECURED BY THIS
MORTGAGE, INCLUDING, WITHOUT LIMITATION, INTEREST AT THE DEFAULT INTEREST RATE
ANY PREPAYMENT CHARGE, FEE OR PREMIUM REQUIRED TO BE PAID UNDER THE NOTE IN
ORDER TO PREPAY PRINCIPAL (TO THE EXTENT PERMITTED BY APPLICABLE LAW),
REASONABLE ATTORNEYS’ FEES AND ANY OTHER AMOUNTS DUE AND UNPAID TO LENDER UNDER
THE LOAN DOCUMENTS, MAY BE BID BY LENDER IN THE EVENT OF A FORECLOSURE SALE
HEREUNDER. IN THE EVENT OF A JUDICIAL SALE PURSUANT TO A FORECLOSURE DECREE, IT
IS UNDERSTOOD AND AGREED THAT LENDER OR ITS ASSIGNS MAY BECOME THE PURCHASER OF
THE PROPERTY OR ANY PART THEREOF.

62


--------------------------------------------------------------------------------





(F)            JUDICIAL REMEDIES. PROCEED BY SUIT OR SUITS, AT LAW OR IN EQUITY,
INSTITUTED BY OR ON BEHALF OF LENDER, TO ENFORCE THE PAYMENT OF THE DEBT OR THE
OTHER OBLIGATIONS OF BORROWER HEREUNDER OR PURSUANT TO THE LOAN DOCUMENTS, TO
FORECLOSE THE LIENS AND SECURITY INTERESTS OF THIS MORTGAGE AS AGAINST ALL OR
ANY PART OF THE PROPERTY, AND TO HAVE ALL OR ANY PART OF THE PROPERTY SOLD UNDER
THE JUDGMENT OR DECREE OF A COURT OF COMPETENT JURISDICTION. THIS REMEDY SHALL
BE CUMULATIVE OF ANY OTHER NON-JUDICIAL REMEDIES AVAILABLE TO LENDER WITH
RESPECT TO THE LOAN DOCUMENTS. PROCEEDING WITH THE REQUEST OR RECEIVING A
JUDGMENT FOR LEGAL RELIEF SHALL NOT BE OR BE DEEMED TO BE AN ELECTION OF
REMEDIES OR BAR ANY AVAILABLE NON-JUDICIAL REMEDY OF LENDER.


(G)           OTHER. EXERCISE ANY OTHER RIGHT OR REMEDY AVAILABLE HEREUNDER,
UNDER ANY OF THE OTHER LOAN DOCUMENTS OR AT LAW OR IN EQUITY.


SECTION 5.2             APPLICATION OF PROCEEDS. TO THE FULLEST EXTENT PERMITTED
BY LAW, THE PROCEEDS OF ANY SALE UNDER THIS MORTGAGE SHALL BE APPLIED, TO THE
EXTENT FUNDS ARE SO AVAILABLE, TO THE FOLLOWING ITEMS IN SUCH ORDER AS LENDER IN
ITS DISCRETION MAY DETERMINE:


(A)           TO PAYMENT OF THE REASONABLE COSTS, EXPENSES AND FEES OF TAKING
POSSESSION OF THE PROPERTY, AND OF HOLDING, OPERATING, MAINTAINING, USING,
LEASING, REPAIRING, IMPROVING, MARKETING AND SELLING THE SAME AND OF OTHERWISE
ENFORCING LENDER’S RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, RECEIVERS’ FEES, COURT COSTS,
ATTORNEYS’, ACCOUNTANTS’, APPRAISERS’, MANAGERS’ AND OTHER PROFESSIONAL FEES,
TITLE CHARGES AND TRANSFER TAXES.


(B)           TO PAYMENT OF ALL SUMS EXPENDED BY LENDER UNDER THE TERMS OF ANY
OF THE LOAN DOCUMENTS AND NOT YET REPAID, TOGETHER WITH INTEREST ON SUCH SUMS AT
THE DEFAULT INTEREST RATE.


(C)           TO PAYMENT OF THE DEBT AND ALL OTHER OBLIGATIONS SECURED BY THIS
MORTGAGE, INCLUDING, WITHOUT LIMITATION, INTEREST AT THE DEFAULT INTEREST RATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY PREPAYMENT FEE, CHARGE OR
PREMIUM REQUIRED TO BE PAID UNDER THE NOTE IN ORDER TO PREPAY PRINCIPAL, IN ANY
ORDER THAT LENDER CHOOSES IN ITS SOLE DISCRETION.


(D)           THE REMAINDER, IF ANY, OF SUCH FUNDS SHALL BE DISBURSED TO
BORROWER OR TO THE PERSON OR PERSONS LEGALLY ENTITLED THERETO.


SECTION 5.3             RIGHT AND AUTHORITY OF RECEIVER OR LENDER IN THE EVENT
OF DEFAULT; POWER OF ATTORNEY. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, AND
ENTRY UPON THE PROPERTY PURSUANT TO SECTION 5.1(B) HEREOF OR APPOINTMENT OF A
RECEIVER PURSUANT TO SECTION 5.1(D) HEREOF, AND UNDER SUCH TERMS AND CONDITIONS
AS MAY BE PRUDENT AND REASONABLE UNDER THE CIRCUMSTANCES IN LENDER’S OR THE
RECEIVER’S SOLE DISCRETION, ALL AT BORROWER’S EXPENSE, LENDER OR SAID RECEIVER,
OR SUCH OTHER PERSONS OR ENTITIES AS THEY SHALL HIRE, DIRECT OR ENGAGE, AS THE
CASE MAY BE, MAY DO OR PERMIT ONE OR MORE OF THE FOLLOWING, SUCCESSIVELY OR
CONCURRENTLY:  (A) ENTER UPON AND TAKE POSSESSION AND CONTROL OF ANY AND ALL OF
THE PROPERTY; (B) TAKE AND MAINTAIN POSSESSION OF ALL DOCUMENTS, BOOKS, RECORDS,
PAPERS AND ACCOUNTS RELATING TO THE PROPERTY; (C) EXCLUDE BORROWER AND ITS
AGENTS, SERVANTS AND EMPLOYEES WHOLLY FROM THE PROPERTY; (D) MANAGE AND OPERATE
THE PROPERTY; (E) PRESERVE AND MAINTAIN THE PROPERTY; (F) MAKE REPAIRS AND
ALTERATIONS TO THE PROPERTY; (G) COMPLETE

63


--------------------------------------------------------------------------------





ANY CONSTRUCTION OR REPAIR OF THE IMPROVEMENTS, WITH SUCH CHANGES, ADDITIONS OR
MODIFICATIONS OF THE PLANS AND SPECIFICATIONS OR INTENDED DISPOSITION AND USE OF
THE IMPROVEMENTS AS LENDER MAY IN ITS SOLE DISCRETION DEEM APPROPRIATE OR
DESIRABLE TO PLACE THE PROPERTY IN SUCH CONDITION AS WILL, IN LENDER’S SOLE
DISCRETION, MAKE IT OR ANY PART THEREOF READILY MARKETABLE OR RENTABLE;
(H) CONDUCT A MARKETING OR LEASING PROGRAM WITH RESPECT TO THE PROPERTY, OR
EMPLOY A MARKETING OR LEASING AGENT OR AGENTS TO DO SO, DIRECTED TO THE LEASING
OR SALE OF THE PROPERTY UNDER SUCH TERMS AND CONDITIONS AS LENDER MAY IN ITS
SOLE DISCRETION DEEM APPROPRIATE OR DESIRABLE; (I) EMPLOY SUCH CONTRACTORS,
SUBCONTRACTORS, MATERIALMEN, ARCHITECTS, ENGINEERS, CONSULTANTS, MANAGERS,
BROKERS, MARKETING AGENTS, OR OTHER EMPLOYEES, AGENTS, INDEPENDENT CONTRACTORS
OR PROFESSIONALS, AS LENDER MAY IN ITS SOLE DISCRETION DEEM APPROPRIATE OR
DESIRABLE TO IMPLEMENT AND EFFECTUATE THE RIGHTS AND POWERS HEREIN GRANTED;
(J) EXECUTE AND DELIVER, IN THE NAME OF LENDER AS ATTORNEY-IN-FACT AND AGENT OF
BORROWER OR IN ITS OWN NAME AS LENDER, SUCH DOCUMENTS AND INSTRUMENTS AS ARE
NECESSARY OR APPROPRIATE TO CONSUMMATE AUTHORIZED TRANSACTIONS; (K) ENTER SUCH
LEASES, WHETHER OF REAL OR PERSONAL PROPERTY, OR TENANCY AGREEMENTS, UNDER SUCH
TERMS AND CONDITIONS AS LENDER MAY IN ITS SOLE DISCRETION DEEM APPROPRIATE OR
DESIRABLE; (1) COLLECT AND RECEIVE THE RENTS AND PROFITS FROM THE PROPERTY;
(M) EJECT TENANTS OR REPOSSESS PERSONAL PROPERTY, AS PROVIDED BY LAW, FOR
BREACHES OF THE CONDITIONS OF THEIR LEASES OR OTHER AGREEMENTS; (N) INITIATE A
CAUSE OF ACTION FOR UNPAID RENTS AND PROFITS, PAYMENTS, INCOME OR PROCEEDS IN
THE NAME OF BORROWER OR LENDER; (O) MAINTAIN ACTIONS IN FORCIBLE ENTRY AND
DETAINER, EJECTMENT FOR POSSESSION AND ACTIONS IN DISTRESS FOR RENT;
(P) COMPROMISE OR GIVE ACQUITTANCE FOR RENTS AND PROFITS, PAYMENTS, INCOME OR
PROCEEDS THAT MAY BECOME DUE; (Q) DELEGATE OR ASSIGN ANY AND ALL RIGHTS AND
POWERS GIVEN TO LENDER BY THIS MORTGAGE; AND (R) DO ANY ACTS WHICH LENDER IN ITS
SOLE DISCRETION DEEMS APPROPRIATE OR DESIRABLE TO PROTECT THE SECURITY HEREOF
AND USE SUCH MEASURES, LEGAL OR EQUITABLE, AS LENDER MAY IN ITS SOLE DISCRETION
DEEM APPROPRIATE OR DESIRABLE TO IMPLEMENT AND EFFECTUATE THE PROVISIONS OF THIS
MORTGAGE. THIS MORTGAGE SHALL CONSTITUTE A DIRECTION TO AND FULL AUTHORITY TO
ANY LESSEE, OR OTHER THIRD PARTY WHO HAS HERETOFORE DEALT OR CONTRACTED OR MAY
HEREAFTER DEAL OR CONTRACT WITH BORROWER OR LENDER, AT THE REQUEST OF LENDER, TO
PAY ALL AMOUNTS OWING UNDER ANY LEASE, CONTRACT, CONCESSION, LICENSE OR OTHER
AGREEMENT TO LENDER WITHOUT PROOF OF THE EVENT OF DEFAULT RELIED UPON. ANY SUCH
LESSEE OR THIRD PARTY IS HEREBY IRREVOCABLY AUTHORIZED TO RELY UPON AND COMPLY
WITH (AND SHALL BE FULLY PROTECTED BY BORROWER IN SO DOING) ANY REQUEST, NOTICE
OR DEMAND BY LENDER FOR THE PAYMENT TO LENDER OF ANY RENTS AND PROFITS OR OTHER
SUMS WHICH MAY BE OR THEREAFTER BECOME DUE UNDER ITS LEASE, CONTRACT,
CONCESSION, LICENSE OR OTHER AGREEMENT, OR FOR THE PERFORMANCE OF ANY
UNDERTAKINGS UNDER ANY SUCH LEASE, CONTRACT, CONCESSION, LICENSE OR OTHER
AGREEMENT, AND SHALL HAVE NO RIGHT OR DUTY TO INQUIRE WHETHER ANY EVENT OF
DEFAULT UNDER THIS MORTGAGE OR UNDER ANY OF THE OTHER LOAN DOCUMENTS HAS
ACTUALLY OCCURRED OR IS THEN EXISTING. BORROWER HEREBY CONSTITUTES AND APPOINTS
LENDER, ITS ASSIGNEES, SUCCESSORS, TRANSFEREES AND NOMINEES, AS BORROWER’S TRUE
AND LAWFUL ATTORNEY-IN-FACT AND AGENT, WITH FULL POWER OF SUBSTITUTION IN THE
PROPERTY, IN BORROWER’S NAME, PLACE AND STEAD, TO DO OR PERMIT ANY ONE OR MORE
OF THE FOREGOING DESCRIBED RIGHTS, REMEDIES, POWERS AND AUTHORITIES,
SUCCESSIVELY OR CONCURRENTLY, AND SAID POWER OF ATTORNEY SHALL BE DEEMED A POWER
COUPLED WITH AN INTEREST AND IRREVOCABLE SO LONG AS ANY PORTION OF THE DEBT IS
OUTSTANDING. ANY MONEY ADVANCED BY LENDER IN CONNECTION WITH ANY ACTION TAKEN
UNDER THIS SECTION 5.3, TOGETHER WITH INTEREST THEREON AT THE DEFAULT INTEREST
RATE FROM THE DATE OF MAKING SUCH ADVANCEMENT BY LENDER UNTIL ACTUALLY PAID BY
BORROWER, SHALL BE A DEMAND OBLIGATION OWING BY BORROWER TO LENDER AND SHALL BE
SECURED BY THIS MORTGAGE AND BY EVERY OTHER INSTRUMENT SECURING ALL OR ANY
PORTION OF THE DEBT.

64


--------------------------------------------------------------------------------



SECTION 5.4             OCCUPANCY AFTER FORECLOSURE. IN THE EVENT THERE IS A
FORECLOSURE SALE HEREUNDER AND AT THE TIME OF SUCH SALE, BORROWER OR BORROWER’S
REPRESENTATIVES, SUCCESSORS OR ASSIGNS, OR ANY OTHER PERSONS CLAIMING ANY
INTEREST IN THE PROPERTY BY, THROUGH OR UNDER BORROWER (EXCEPT TENANTS OF SPACE
IN THE IMPROVEMENTS SUBJECT TO LEASES ENTERED INTO PRIOR TO THE DATE HEREOF),
ARE OCCUPYING OR USING THE PROPERTY, OR ANY PART THEREOF, THEN, TO THE EXTENT
NOT PROHIBITED BY APPLICABLE LAW, EACH AND ALL SHALL, AT THE OPTION OF LENDER OR
THE PURCHASER AT SUCH SALE, AS THE CASE MAY BE, IMMEDIATELY BECOME THE TENANT OF
THE PURCHASER AT SUCH SALE, WHICH TENANCY SHALL BE A TENANCY FROM DAY-TO-DAY,
TERMINABLE AT THE WILL OF EITHER LANDLORD OR TENANT, AT A REASONABLE RENTAL PER
DAY BASED UPON THE VALUE OF THE PROPERTY OCCUPIED OR USED, SUCH RENTAL TO BE DUE
DAILY TO THE PURCHASER. FURTHER, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN
THE EVENT THE TENANT FAILS TO SURRENDER POSSESSION OF THE PROPERTY UPON THE
TERMINATION OF SUCH TENANCY, THE PURCHASER SHALL BE ENTITLED TO INSTITUTE AND
MAINTAIN AN ACTION FOR UNLAWFUL DETAINER OF THE PROPERTY IN THE APPROPRIATE
COURT OF THE COUNTY IN WHICH THE PREMISES IS LOCATED.


SECTION 5.5             NOTICE TO ACCOUNT DEBTORS. LENDER MAY, AT ANY TIME AFTER
AN EVENT OF DEFAULT, NOTIFY THE ACCOUNT DEBTORS AND OBLIGORS OF ANY ACCOUNTS,
CHATTEL PAPER, NEGOTIABLE INSTRUMENTS OR OTHER EVIDENCES OF INDEBTEDNESS TO
BORROWER INCLUDED IN THE PROPERTY TO PAY LENDER DIRECTLY. BORROWER SHALL AT ANY
TIME OR FROM TIME TO TIME UPON THE REQUEST OF LENDER PROVIDE TO LENDER A CURRENT
LIST OF ALL SUCH ACCOUNT DEBTORS AND OBLIGORS AND THEIR ADDRESSES.


SECTION 5.6             CUMULATIVE REMEDIES. ALL REMEDIES CONTAINED IN THIS
MORTGAGE ARE CUMULATIVE AND LENDER SHALL ALSO HAVE ALL OTHER REMEDIES PROVIDED
AT LAW AND IN EQUITY OR IN ANY OTHER LOAN DOCUMENTS. SUCH REMEDIES MAY BE
PURSUED SEPARATELY, SUCCESSIVELY OR CONCURRENTLY AT THE SOLE SUBJECTIVE
DIRECTION OF LENDER AND MAY BE EXERCISED IN ANY ORDER AND AS OFTEN AS OCCASION
THEREFOR SHALL ARISE. NO ACT OF LENDER SHALL BE CONSTRUED AS AN ELECTION TO
PROCEED UNDER ANY PARTICULAR PROVISIONS OF THIS MORTGAGE TO THE EXCLUSION OF ANY
OTHER PROVISION OF THIS MORTGAGE OR AS AN ELECTION OF REMEDIES TO THE EXCLUSION
OF ANY OTHER REMEDY WHICH MAY THEN OR THEREAFTER BE AVAILABLE TO LENDER. NO
DELAY OR FAILURE BY LENDER TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS MORTGAGE
SHALL BE CONSTRUED TO BE A WAIVER OF THAT RIGHT OR REMEDY OR OF ANY EVENT OF
DEFAULT. LENDER MAY EXERCISE ANY ONE OR MORE OF ITS RIGHTS AND REMEDIES AT ITS
OPTION WITHOUT REGARD TO THE ADEQUACY OF ITS SECURITY.


SECTION 5.7             PAYMENT OF EXPENSES. BORROWER SHALL PAY ON DEMAND ALL OF
LENDER’S EXPENSES INCURRED IN ANY EFFORTS TO ENFORCE ANY TERMS OF THIS MORTGAGE,
WHETHER OR NOT ANY LAWSUIT IS FILED AND WHETHER OR NOT FORECLOSURE IS COMMENCED
BUT NOT COMPLETED, INCLUDING, BUT NOT LIMITED TO, REASONABLE LEGAL FEES AND
DISBURSEMENTS, FEES OF ANY RATING AGENCY, FEES RELATED TO ANY NO-DOWNGRADE
CONFIRMATION, FORECLOSURE COSTS AND TITLE CHARGES, TOGETHER WITH INTEREST
THEREON FROM AND AFTER THE DATE INCURRED BY LENDER UNTIL ACTUALLY PAID BY
BORROWER AT THE DEFAULT INTEREST RATE, AND THE SAME SHALL BE SECURED BY THIS
MORTGAGE AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE
DEBT.

ARTICLE VI

MISCELLANEOUS TERMS AND CONDITIONS


SECTION 6.1             TIME OF ESSENCE. TIME IS OF THE ESSENCE WITH RESPECT TO
ALL PROVISIONS OF THIS MORTGAGE.

65


--------------------------------------------------------------------------------





SECTION 6.2             RELEASE OF MORTGAGE. IF ALL OF THE DEBT BE PAID, THEN
AND IN THAT EVENT ONLY, ALL RIGHTS UNDER THIS MORTGAGE, EXCEPT FOR THOSE
PROVISIONS HEREOF WHICH BY THEIR TERMS SURVIVE, SHALL TERMINATE AND THE PROPERTY
SHALL BECOME WHOLLY CLEAR OF THE LIENS, SECURITY INTERESTS, CONVEYANCES AND
ASSIGNMENTS EVIDENCED HEREBY, WHICH SHALL BE PROMPTLY RELEASED OF RECORD BY
LENDER IN DUE FORM AT BORROWER’S COST. NO RELEASE OF THIS MORTGAGE OR THE LIEN
HEREOF SHALL BE VALID UNLESS EXECUTED BY LENDER.


SECTION 6.3             CERTAIN RIGHTS OF LENDER. WITHOUT AFFECTING BORROWER’S
LIABILITY FOR THE PAYMENT OF ANY OF THE DEBT, LENDER MAY FROM TIME TO TIME AND
WITHOUT NOTICE TO BORROWER: (A) RELEASE ANY PERSON LIABLE FOR THE PAYMENT OF THE
DEBT; (B) EXTEND OR MODIFY THE TERMS OF PAYMENT OF THE DEBT; (C) ACCEPT
ADDITIONAL REAL OR PERSONAL PROPERTY OF ANY KIND AS SECURITY OR ALTER,
SUBSTITUTE OR RELEASE ANY PROPERTY SECURING THE DEBT; (D) RECOVER ANY PART OF
THE PROPERTY; (E) CONSENT IN WRITING TO THE MAKING OF ANY SUBDIVISION MAP OR
PLAT THEREOF; (F) JOIN IN GRANTING ANY EASEMENT THEREIN; OR (G) JOIN IN ANY
EXTENSION AGREEMENT OF THIS MORTGAGE OR ANY AGREEMENT SUBORDINATING THE LIEN
HEREOF.


SECTION 6.4             WAIVER OF CERTAIN DEFENSES. NO ACTION FOR THE
ENFORCEMENT OF THE LIEN HEREOF OR OF ANY PROVISION HEREOF SHALL BE SUBJECT TO
ANY DEFENSE WHICH WOULD NOT BE GOOD AND AVAILABLE TO THE PARTY INTERPOSING THE
SAME IN AN ACTION AT LAW UPON THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS.


SECTION 6.5             NOTICES. ALL NOTICES, DEMANDS, REQUESTS OR OTHER
COMMUNICATIONS TO BE SENT BY ONE PARTY TO THE OTHER HEREUNDER OR REQUIRED BY LAW
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN VALIDLY GIVEN OR SERVED BY
DELIVERY OF THE SAME IN PERSON TO THE INTENDED ADDRESSEE, OR BY DEPOSITING THE
SAME WITH FEDERAL EXPRESS OR ANOTHER REPUTABLE PRIVATE COURIER SERVICE FOR NEXT
BUSINESS DAY DELIVERY, OR BY DEPOSITING THE SAME IN THE UNITED STATES MAIL,
POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, IN ANY
EVENT ADDRESSED TO THE INTENDED ADDRESSEE AT ITS ADDRESS SET FORTH ON THE FIRST
PAGE OF THIS MORTGAGE OR AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH
PARTY AS HEREIN PROVIDED. ALL NOTICES, DEMANDS AND REQUESTS SHALL BE EFFECTIVE
UPON SUCH PERSONAL DELIVERY, OR ONE (1) BUSINESS DAY AFTER BEING DEPOSITED WITH
THE PRIVATE COURIER SERVICE, OR TWO (2) BUSINESS DAYS AFTER BEING DEPOSITED IN
THE UNITED STATES MAIL AS REQUIRED ABOVE. REJECTION OR OTHER REFUSAL TO ACCEPT
OR THE INABILITY TO DELIVER BECAUSE OF CHANGED ADDRESS OF WHICH NO NOTICE WAS
GIVEN AS HEREIN REQUIRED SHALL BE DEEMED TO BE RECEIPT OF THE NOTICE, DEMAND OR
REQUEST SENT. BY GIVING TO THE OTHER PARTY HERETO AT LEAST FIFTEEN (15) DAYS’
PRIOR WRITTEN NOTICE THEREOF IN ACCORDANCE WITH THE PROVISIONS HEREOF, THE
PARTIES HERETO SHALL HAVE THE RIGHT FROM TIME TO TIME TO CHANGE THEIR RESPECTIVE
ADDRESSES AND EACH SHALL HAVE THE RIGHT TO SPECIFY AS ITS ADDRESS ANY OTHER
ADDRESS WITHIN THE UNITED STATES OF AMERICA.


SECTION 6.6             SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL LIABILITY. THE
TERMS, PROVISIONS, INDEMNITIES, COVENANTS AND CONDITIONS HEREOF SHALL BE BINDING
UPON BORROWER AND THE SUCCESSORS AND ASSIGNS OF BORROWER, INCLUDING ALL
SUCCESSORS IN INTEREST OF BORROWER IN AND TO ALL OR ANY PART OF THE PROPERTY,
AND SHALL INURE TO THE BENEFIT OF LENDER, ITS DIRECTORS, OFFICERS, SHAREHOLDERS,
EMPLOYEES AND AGENTS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL
CONSTITUTE COVENANTS RUNNING WITH THE LAND. ALL REFERENCES IN THIS MORTGAGE TO
BORROWER OR LENDER SHALL BE DEEMED TO INCLUDE ALL SUCH PARTIES’ SUCCESSORS AND
ASSIGNS, AND THE TERM “LENDER” AS USED HEREIN SHALL ALSO MEAN AND REFER TO ANY
LAWFUL HOLDER OR OWNER, INCLUDING

66


--------------------------------------------------------------------------------





PLEDGEES AND PARTICIPANTS, OF ANY OF THE DEBT. IF BORROWER CONSISTS OF MORE THAN
ONE PERSON OR ENTITY, EACH IS JOINTLY AND SEVERALLY LIABLE TO PERFORM THE
OBLIGATIONS OF BORROWER HEREUNDER AND ALL REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS MADE BY BORROWER HEREUNDER ARE JOINT AND SEVERAL.


SECTION 6.7             SEVERABILITY. A DETERMINATION THAT ANY PROVISION OF THIS
MORTGAGE IS UNENFORCEABLE OR INVALID SHALL NOT AFFECT THE ENFORCEABILITY OR
VALIDITY OF ANY OTHER PROVISION, AND ANY DETERMINATION THAT THE APPLICATION OF
ANY PROVISION OF THIS MORTGAGE TO ANY PERSON OR CIRCUMSTANCE IS ILLEGAL OR
UNENFORCEABLE SHALL NOT AFFECT THE ENFORCEABILITY OR VALIDITY OF SUCH PROVISION
AS IT MAY APPLY TO ANY OTHER PERSONS OR CIRCUMSTANCES.


SECTION 6.8             GENDER. WITHIN THIS MORTGAGE, WORDS OF ANY GENDER SHALL
BE HELD AND CONSTRUED TO INCLUDE ANY OTHER GENDER, AND WORDS IN THE SINGULAR
SHALL BE HELD AND CONSTRUED TO INCLUDE THE PLURAL, AND VICE VERSA, UNLESS THE
CONTEXT OTHERWISE REQUIRES.


SECTION 6.9             WAIVER; DISCONTINUANCE OF PROCEEDINGS. LENDER MAY WAIVE
ANY SINGLE EVENT OF DEFAULT BY BORROWER HEREUNDER WITHOUT WAIVING ANY OTHER
PRIOR OR SUBSEQUENT EVENT OF DEFAULT. LENDER MAY REMEDY ANY EVENT OF DEFAULT BY
BORROWER HEREUNDER WITHOUT WAIVING THE EVENT OF DEFAULT REMEDIED. NEITHER THE
FAILURE BY LENDER TO EXERCISE, NOR THE DELAY BY LENDER IN EXERCISING, ANY RIGHT,
POWER OR REMEDY UPON ANY EVENT OF DEFAULT BY BORROWER HEREUNDER SHALL BE
CONSTRUED AS A WAIVER OF SUCH EVENT OF DEFAULT OR AS A WAIVER OF THE RIGHT TO
EXERCISE ANY SUCH RIGHT, POWER OR REMEDY AT A LATER DATE. NO SINGLE OR PARTIAL
EXERCISE BY LENDER OF ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL EXHAUST THE
SAME OR SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, AND EVERY SUCH
RIGHT, POWER OR REMEDY HEREUNDER MAY BE EXERCISED AT ANY TIME AND FROM TIME TO
TIME. NO MODIFICATION OR WAIVER OF ANY PROVISION HEREOF NOR CONSENT TO ANY
DEPARTURE BY BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME
SHALL BE IN WRITING AND SIGNED BY LENDER, AND THEN SUCH WAIVER OR CONSENT SHALL
BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE GIVEN.
NO NOTICE TO NOR DEMAND ON BORROWER IN ANY CASE SHALL OF ITSELF ENTITLE BORROWER
TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.
ACCEPTANCE BY LENDER OF ANY PAYMENT IN AN AMOUNT LESS THAN THE AMOUNT THEN DUE
ON ANY OF THE DEBT SHALL BE DEEMED AN ACCEPTANCE ON ACCOUNT ONLY AND SHALL NOT
IN ANY WAY AFFECT THE EXISTENCE OF AN EVENT OF DEFAULT. IN CASE LENDER SHALL
HAVE PROCEEDED TO INVOKE ANY RIGHT, REMEDY OR RECOURSE PERMITTED HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS AND SHALL THEREAFTER ELECT TO DISCONTINUE OR
ABANDON THE SAME FOR ANY REASON, LENDER SHALL HAVE THE UNQUALIFIED RIGHT TO DO
SO AND, IN SUCH AN EVENT, BORROWER AND LENDER SHALL BE RESTORED TO THEIR FORMER
POSITIONS WITH RESPECT TO THE DEBT, THE LOAN DOCUMENTS, THE PROPERTY AND
OTHERWISE, AND THE RIGHTS, REMEDIES, RECOURSES AND POWERS OF LENDER SHALL
CONTINUE AS IF THE SAME HAD NEVER BEEN INVOKED.


SECTION 6.10           SECTION HEADINGS. THE HEADINGS OF THE SECTIONS AND
PARAGRAPHS OF THIS MORTGAGE ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT TO BE
CONSIDERED A PART HEREOF AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE
TERMS HEREOF.


SECTION 6.11           GOVERNING LAW. THIS MORTGAGE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PREMISES IS
LOCATED, PROVIDED THAT TO THE EXTENT THAT ANY OF SUCH LAWS MAY NOW OR HEREAFTER
BE PREEMPTED BY FEDERAL LAW, SUCH FEDERAL LAW SHALL SO GOVERN AND BE
CONTROLLING, AND PROVIDED

67


--------------------------------------------------------------------------------





FURTHER THAT THE LAWS OF THE STATE IN WHICH THE PREMISES IS LOCATED SHALL GOVERN
AS TO THE CREATION, PRIORITY AND ENFORCEMENT OF LIENS AND SECURITY INTERESTS IN
THE PROPERTY LOCATED IN SUCH STATE.


SECTION 6.12           COUNTING OF DAYS. THE TERM “DAYS” WHEN USED HEREIN SHALL
MEAN CALENDAR DAYS. IF ANY TIME PERIOD ENDS ON A SATURDAY, SUNDAY OR HOLIDAY
OFFICIALLY RECOGNIZED BY THE STATE WITHIN WHICH THE PREMISES IS LOCATED, THE
PERIOD SHALL BE DEEMED TO END ON THE NEXT SUCCEEDING BUSINESS DAY. THE TERM
“BUSINESS DAY” WHEN USED HEREIN SHALL MEAN A WEEKDAY, MONDAY THROUGH FRIDAY,
EXCEPT A LEGAL HOLIDAY OR A DAY ON WHICH BANKING INSTITUTIONS IN NEW YORK, NEW
YORK ARE AUTHORIZED BY LAW TO BE CLOSED.


SECTION 6.13           RELATIONSHIP OF THE PARTIES. THE RELATIONSHIP BETWEEN
BORROWER AND LENDER IS THAT OF A BORROWER AND A LENDER ONLY AND NEITHER OF THOSE
PARTIES IS, NOR SHALL IT HOLD ITSELF OUT TO BE, THE AGENT, EMPLOYEE, JOINT
VENTURER OR PARTNER OF THE OTHER PARTY.


SECTION 6.14           APPLICATION OF THE PROCEEDS OF THE NOTE. TO THE EXTENT
THAT PROCEEDS OF THE NOTE ARE USED TO PAY INDEBTEDNESS SECURED BY ANY
OUTSTANDING LIEN, SECURITY INTEREST, CHARGE OR PRIOR ENCUMBRANCE AGAINST THE
PROPERTY, SUCH PROCEEDS HAVE BEEN ADVANCED BY LENDER AT BORROWER’S REQUEST AND
LENDER SHALL BE SUBROGATED TO ANY AND ALL RIGHTS, SECURITY INTERESTS AND LIENS
OWNED BY ANY OWNER OR HOLDER OF SUCH OUTSTANDING LIENS, SECURITY INTERESTS,
CHARGES OR ENCUMBRANCES, IRRESPECTIVE OF WHETHER SAID LIENS, SECURITY INTERESTS,
CHARGES OR ENCUMBRANCES ARE RELEASED.


SECTION 6.15           UNSECURED PORTION OF INDEBTEDNESS. IF ANY PART OF THE
DEBT CANNOT BE LAWFULLY SECURED BY THIS MORTGAGE OR IF ANY PART OF THE PROPERTY
CANNOT BE LAWFULLY SUBJECT TO THE LIEN AND SECURITY INTEREST HEREOF TO THE FULL
EXTENT OF SUCH INDEBTEDNESS, THEN ALL PAYMENTS MADE SHALL BE APPLIED ON SAID
INDEBTEDNESS FIRST IN DISCHARGE OF THAT PORTION THEREOF WHICH IS UNSECURED BY
THIS MORTGAGE.


SECTION 6.16           CROSS DEFAULT. AN EVENT OF DEFAULT HEREUNDER WHICH HAS
NOT BEEN CURED WITHIN ANY APPLICABLE GRACE OR CURE PERIOD SHALL BE A DEFAULT
UNDER EACH OF THE OTHER LOAN DOCUMENTS.


SECTION 6.17           INTEREST AFTER SALE. IN THE EVENT THE PROPERTY OR ANY
PART THEREOF SHALL BE SOLD UPON FORECLOSURE AS PROVIDED HEREUNDER, TO THE EXTENT
PERMITTED BY LAW, THE SUM FOR WHICH THE SAME SHALL HAVE BEEN SOLD SHALL, FOR
PURPOSES OF REDEMPTION (PURSUANT TO THE LAWS OF THE STATE IN WHICH THE PREMISES
IS LOCATED), BEAR INTEREST AT THE DEFAULT INTEREST RATE.


SECTION 6.18           INCONSISTENCY WITH OTHER LOAN DOCUMENTS. IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE PROVISIONS HEREOF AND THE PROVISIONS IN ANY OF THE
OTHER LOAN DOCUMENTS, IT IS INTENDED THAT THE PROVISIONS OF THE NOTE SHALL
CONTROL OVER THE PROVISIONS OF THIS MORTGAGE, AND THAT THE PROVISIONS OF THIS
MORTGAGE SHALL CONTROL OVER THE PROVISIONS OF THE LEASE ASSIGNMENT, THE
INDEMNITY AND GUARANTY AGREEMENT, THE ENVIRONMENTAL INDEMNITY AGREEMENT, AND THE
OTHER LOAN DOCUMENTS.


SECTION 6.19           CONSTRUCTION OF THIS DOCUMENT. THIS DOCUMENT MAY BE
CONSTRUED AS A MORTGAGE, SECURITY DEED, DEED OF TRUST, CHATTEL MORTGAGE,
CONVEYANCE, ASSIGNMENT, SECURITY AGREEMENT, PLEDGE, FINANCING STATEMENT,
HYPOTHECATION OR CONTRACT, OR ANY ONE OR MORE OF THE

68


--------------------------------------------------------------------------------





FOREGOING, IN ORDER TO FULLY EFFECTUATE THE LIENS AND SECURITY INTERESTS CREATED
HEREBY AND THE PURPOSES AND AGREEMENTS HEREIN SET FORTH.


SECTION 6.20           NO MERGER. IT IS THE DESIRE AND INTENTION OF THE PARTIES
HERETO THAT THIS MORTGAGE AND THE LIEN HEREOF DO NOT MERGE IN FEE SIMPLE TITLE
TO THE PROPERTY. IT IS HEREBY UNDERSTOOD AND AGREED THAT SHOULD LENDER ACQUIRE
ANY ADDITIONAL OR OTHER INTERESTS IN OR TO THE PROPERTY OR THE OWNERSHIP
THEREOF, THEN, UNLESS A CONTRARY INTENT IS MANIFESTED BY LENDER AS EVIDENCED BY
AN APPROPRIATE DOCUMENT DULY RECORDED, THIS MORTGAGE AND THE LIEN HEREOF SHALL
NOT MERGE IN SUCH OTHER OR ADDITIONAL INTERESTS IN OR TO THE PROPERTY, TOWARD
THE END THAT THIS MORTGAGE MAY BE FORECLOSED AS IF OWNED BY A STRANGER TO SAID
OTHER OR ADDITIONAL INTERESTS.


SECTION 6.21           RIGHTS WITH RESPECT TO JUNIOR ENCUMBRANCES. ANY PERSON OR
ENTITY PURPORTING TO HAVE OR TO TAKE A JUNIOR MORTGAGE OR OTHER LIEN UPON THE
PROPERTY OR ANY INTEREST THEREIN SHALL BE SUBJECT TO THE RIGHTS OF LENDER TO
AMEND, MODIFY, INCREASE, VARY, ALTER OR SUPPLEMENT THIS MORTGAGE, THE NOTE OR
ANY OF THE OTHER LOAN DOCUMENTS, AND TO EXTEND THE MATURITY DATE OF THE DEBT,
AND TO INCREASE THE AMOUNT OF THE DEBT, AND TO WAIVE OR FOREBEAR THE EXERCISE OF
ANY OF ITS RIGHTS AND REMEDIES HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS AND TO RELEASE ANY COLLATERAL OR SECURITY FOR THE DEBT, IN EACH AND
EVERY CASE WITHOUT OBTAINING THE CONSENT OF THE HOLDER OF SUCH JUNIOR LIEN AND
WITHOUT THE LIEN OR SECURITY INTEREST OF THIS MORTGAGE LOSING ITS PRIORITY OVER
THE RIGHTS OF ANY SUCH JUNIOR LIEN.


SECTION 6.22           LENDER MAY FILE PROOFS OF CLAIM. IN THE CASE OF ANY
RECEIVERSHIP, INSOLVENCY, BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
COMPOSITION OR OTHER PROCEEDINGS AFFECTING BORROWER OR THE PRINCIPALS, GENERAL
PARTNERS OR MANAGING MEMBERS IN BORROWER, OR THEIR RESPECTIVE CREDITORS OR
PROPERTY, LENDER, TO THE EXTENT PERMITTED BY LAW, SHALL BE ENTITLED TO FILE SUCH
PROOFS OF CLAIM AND OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO
HAVE THE CLAIMS OF LENDER ALLOWED IN SUCH PROCEEDINGS FOR THE ENTIRE DEBT AT THE
DATE OF THE INSTITUTION OF SUCH PROCEEDINGS AND FOR ANY ADDITIONAL AMOUNT WHICH
MAY BECOME DUE AND PAYABLE BY BORROWER HEREUNDER AFTER SUCH DATE.


SECTION 6.23           FIXTURE FILING. THIS MORTGAGE SHALL BE EFFECTIVE FROM THE
DATE OF ITS RECORDING AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH
RESPECT TO ALL GOODS CONSTITUTING PART OF THE PROPERTY WHICH ARE OR ARE TO
BECOME FIXTURES. THIS MORTGAGE SHALL ALSO BE EFFECTIVE AS A FINANCING STATEMENT
COVERING MINERALS OR THE LIKE (INCLUDING OIL AND GAS) AND IS TO BE FILED FOR
RECORD IN THE REAL ESTATE RECORDS OF THE COUNTY WHERE THE PREMISES IS SITUATED.
THE MAILING ADDRESS OF BORROWER AND THE ADDRESS OF LENDER FROM WHICH INFORMATION
CONCERNING THE SECURITY INTERESTS MAY BE OBTAINED ARE SET FORTH IN SECTION 2.18
ABOVE.


SECTION 6.24           AFTER-ACQUIRED PROPERTY. ALL PROPERTY ACQUIRED BY
BORROWER AFTER THE DATE OF THIS MORTGAGE WHICH BY THE TERMS OF THIS MORTGAGE
SHALL BE SUBJECT TO THE LIEN AND THE SECURITY INTEREST CREATED HEREBY, SHALL
IMMEDIATELY UPON THE ACQUISITION THEREOF BY BORROWER AND WITHOUT FURTHER
MORTGAGE, CONVEYANCE OR ASSIGNMENT BECOME SUBJECT TO THE LIEN AND SECURITY
INTEREST CREATED BY THIS MORTGAGE. NEVERTHELESS, BORROWER SHALL EXECUTE,
ACKNOWLEDGE, DELIVER AND RECORD OR FILE, AS APPROPRIATE, ALL AND EVERY SUCH
FURTHER MORTGAGES, SECURITY AGREEMENTS, FINANCING STATEMENTS, ASSIGNMENTS AND
ASSURANCES AS LENDER SHALL REQUIRE FOR ACCOMPLISHING THE PURPOSES OF THIS
MORTGAGE.

69


--------------------------------------------------------------------------------





SECTION 6.25           NO REPRESENTATION. BY ACCEPTING DELIVERY OF ANY ITEM
REQUIRED TO BE OBSERVED, PERFORMED OR FULFILLED OR TO BE GIVEN TO LENDER
PURSUANT TO THE LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, ANY OFFICER’S
CERTIFICATE, BALANCE SHEET, STATEMENT OF PROFIT AND LOSS OR OTHER FINANCIAL
STATEMENT, SURVEY, APPRAISAL OR INSURANCE POLICY, LENDER SHALL NOT BE DEEMED TO
HAVE WARRANTED, CONSENTED TO, OR AFFIRMED THE SUFFICIENCY, LEGALITY,
EFFECTIVENESS OR LEGAL EFFECT OF THE SAME, OR OF ANY TERM, PROVISION OR
CONDITION THEREOF, AND SUCH ACCEPTANCE OF DELIVERY THEREOF SHALL NOT BE OR
CONSTITUTE ANY WARRANTY, CONSENT OR AFFIRMATION WITH RESPECT THERETO BY LENDER.


SECTION 6.26           COUNTERPARTS. THIS MORTGAGE MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL BE EFFECTIVE ONLY UPON DELIVERY AND
THEREAFTER SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH SHALL BE TAKEN TO BE
ONE AND THE SAME INSTRUMENT, FOR THE SAME EFFECT AS IF ALL PARTIES HERETO HAD
SIGNED THE SAME SIGNATURE PAGE. ANY SIGNATURE PAGE OF THIS MORTGAGE MAY BE
DETACHED FROM ANY COUNTERPART OF THIS MORTGAGE WITHOUT IMPAIRING THE LEGAL
EFFECT OF ANY SIGNATURES THEREON AND MAY BE ATTACHED TO ANOTHER COUNTERPART OF
THIS MORTGAGE IDENTICAL IN FORM HERETO BUT HAVING ATTACHED TO IT ONE OR MORE
ADDITIONAL SIGNATURE PAGES.


SECTION 6.27           PERSONAL LIABILITY. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS MORTGAGE, THE LIABILITY OF BORROWER AND ITS OFFICERS,
DIRECTORS, GENERAL PARTNERS, MANAGERS, MEMBERS AND PRINCIPALS FOR THE DEBT AND
FOR THE PERFORMANCE OF THE OTHER AGREEMENTS, COVENANTS AND OBLIGATIONS CONTAINED
HEREIN AND IN THE LOAN DOCUMENTS SHALL BE LIMITED AS SET FORTH IN THE NOTE.


SECTION 6.28           RECORDING AND FILING. BORROWER WILL CAUSE THE LOAN
DOCUMENTS AND ALL AMENDMENTS AND SUPPLEMENTS THERETO AND SUBSTITUTIONS THEREFOR
TO BE RECORDED, FILED, RE-RECORDED AND RE-FILED IN SUCH MANNER AND IN SUCH
PLACES AS LENDER SHALL REASONABLY REQUEST, AND WILL PAY ON DEMAND ALL SUCH
RECORDING, FILING, RE-RECORDING AND RE-FILING TAXES, FEES AND OTHER CHARGES.
BORROWER SHALL REIMBURSE LENDER, OR ITS SERVICING AGENT, FOR THE COSTS INCURRED
IN OBTAINING A TAX SERVICE COMPANY TO VERIFY THE STATUS OF PAYMENT OF TAXES AND
ASSESSMENTS ON THE PROPERTY.


SECTION 6.29           ENTIRE AGREEMENT AND MODIFICATIONS. THIS MORTGAGE AND THE
OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENTS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND ALL PRIOR AGREEMENTS RELATIVE
HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE TERMINATED.
THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS MAY NOT BE AMENDED, REVISED, WAIVED,
DISCHARGED, RELEASED OR TERMINATED ORALLY BUT ONLY BY A WRITTEN INSTRUMENT OR
INSTRUMENTS EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE AMENDMENT,
REVISION, WAIVER, DISCHARGE, RELEASE OR TERMINATION IS ASSERTED. ANY ALLEGED
AMENDMENT, REVISION, WAIVER, DISCHARGE, RELEASE OR TERMINATION WHICH IS NOT SO
DOCUMENTED SHALL NOT BE EFFECTIVE AS TO ANY PARTY.


SECTION 6.30           INTENTIONALLY RESERVED.


SECTION 6.31           SECONDARY MARKET. LENDER MAY SELL, TRANSFER AND DELIVER
THE NOTE AND THE LOAN DOCUMENTS TO ONE OR MORE INVESTORS IN THE SECONDARY
MORTGAGE MARKET (A “SECONDARY MARKET TRANSACTION”). IN CONNECTION WITH SUCH
SALE, LENDER MAY RETAIN OR ASSIGN RESPONSIBILITY FOR SERVICING THE LOAN
EVIDENCED BY THE NOTE OR MAY DELEGATE SOME OR ALL OF SUCH RESPONSIBILITY AND/OR
OBLIGATIONS TO A SERVICER,

70


--------------------------------------------------------------------------------





INCLUDING, BUT NOT LIMITED TO, ANY SUBSERVICER OR MASTER SERVICER, ON BEHALF OF
THE INVESTORS (AS HEREINAFTER DEFINED). ALL REFERENCES TO LENDER HEREIN SHALL
REFER TO AND INCLUDE, WITHOUT LIMITATION, ANY SUCH SERVICER, TO THE EXTENT
APPLICABLE.


SECTION 6.32           DISSEMINATION OF INFORMATION. IF LENDER DETERMINES AT ANY
TIME TO SELL, TRANSFER OR ASSIGN THE NOTE, THIS MORTGAGE AND THE OTHER LOAN
DOCUMENTS, AND ANY OR ALL SERVICING RIGHTS WITH RESPECT THERETO, OR TO GRANT
PARTICIPATIONS THEREIN (THE “PARTICIPATIONS”) OR ISSUE MORTGAGE PASS-THROUGH
CERTIFICATES OR OTHER SECURITIES EVIDENCING A BENEFICIAL INTEREST IN A RATED OR
UNRATED PUBLIC OFFERING OR PRIVATE PLACEMENT (THE “SECURITIES”), LENDER MAY
FORWARD TO EACH PURCHASER, TRANSFEREE, LENDER, SERVICER, PARTICIPANT, INVESTOR,
OR THEIR RESPECTIVE SUCCESSORS IN SUCH PARTICIPATIONS AND/OR SECURITIES
(COLLECTIVELY, THE “INVESTORS”) OR ANY RATING AGENCY RATING SUCH SECURITIES
(EACH A “RATING AGENCY”), EACH PROSPECTIVE INVESTOR AND EACH OF THE FOREGOING’S
RESPECTIVE COUNSEL, ALL DOCUMENTS AND INFORMATION WHICH LENDER NOW HAS OR MAY
HEREAFTER ACQUIRE RELATING TO THE DEBT, TO BORROWER, ANY GUARANTOR, ANY
INDEMNITOR, AND THE PROPERTY, WHICH SHALL HAVE BEEN FURNISHED BY BORROWER AND
ANY INDEMNITOR, AS LENDER DETERMINES NECESSARY OR DESIRABLE.


SECTION 6.33           INTENTIONALLY OMITTED.


SECTION 6.34           REMIC OPINIONS. IN THE EVENT BORROWER REQUESTS LENDER’S
CONSENT WITH RESPECT TO ANY PROPOSED ACTION OR BORROWER PROPOSES TO TAKE ANY
ACTION NOT OTHERWISE REQUIRING LENDER’S SPECIFIC CONSENT UNDER THE LOAN
DOCUMENTS, WHICH LENDER DETERMINES, IN ITS DISCRETION, MAY AFFECT (I) THE
“REMIC” STATUS OF LENDER, ITS SUCCESSORS OR ASSIGNS, OR (II) THE STATUS OF THIS
MORTGAGE AS A “QUALIFIED MORTGAGE” AS DEFINED IN SECTION 860G OF THE INTERNAL
REVENUE CODE OF 1986 (OR ANY SUCCEEDING PROVISION OF SUCH LAW), LENDER RESERVES
THE RIGHT TO REQUIRE BORROWER, AT BORROWER’S SOLE EXPENSE, TO OBTAIN, FROM
COUNSEL SATISFACTORY TO LENDER IN ITS DISCRETION, AN OPINION, IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER IN ITS DISCRETION, THAT NO ADVERSE TAX
CONSEQUENCES WILL ARISE AS A RESULT OF THE PROPOSED COURSE OF ACTION.


SECTION 6.35           SEVERED LOAN DOCUMENTS. LENDER SHALL HAVE THE RIGHT FROM
TIME TO TIME TO SEVER THE NOTE AND THE OTHER LOAN DOCUMENTS INTO ONE OR MORE
SEPARATE NOTES, MORTGAGES, DEEDS OF TRUST AND OTHER SECURITY DOCUMENTS (THE
“SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AND PRIORITIES AS LENDER SHALL
DETERMINE IN ITS SOLE DISCRETION, PROVIDED, HOWEVER, THAT THE TERMS, PROVISIONS
AND CLAUSES OF THE SEVERED LOAN DOCUMENTS SHALL BE NO MORE ADVERSE TO BORROWER
THAN THOSE CONTAINED IN THE NOTE, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS.
BORROWER SHALL EXECUTE AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER
THE REQUEST OF LENDER, A SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER
SHALL REASONABLY REQUEST IN ORDER TO EFFECT THE SEVERANCE DESCRIBED IN THE
PRECEDING SENTENCE, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER.
BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY APPOINTS LENDER AS ITS TRUE AND
LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN ITS NAME AND STEAD TO MAKE AND
EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO EFFECT THE AFORESAID SEVERANCE,
BORROWER RATIFYING ALL THAT ITS SAID ATTORNEY SHALL DO BY VIRTUE THEREOF;
PROVIDED, HOWEVER, THAT LENDER SHALL NOT MAKE OR EXECUTE ANY SUCH DOCUMENTS
UNDER SUCH POWER UNTIL NOT LESS THAN THREE (3) DAYS HAS PASSED AFTER NOTICE HAS
BEEN GIVEN TO BORROWER BY LENDER OF LENDER’S INTENT TO EXERCISE ITS RIGHTS UNDER
SUCH POWER.

[THE BALANCE OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]

 

71


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has executed this Mortgage on the day and year
first written above.

 

 

BORROWER:

 

 

 

 

 

 

 

210 CLAY SPE LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

 

 

Name: Mitchell E. Hersh

 

 

 

 

Title: President and Chief Executive Officer

STATE OF New York

SS:

COUNTY OF New York

BE IT REMEMBERED that on the 9th day of May, 2006, Mitchell E. Hersh personally
came before me, and this person acknowledged under oath, to my satisfaction,
that he is the President and Chief Executive Officer of 210 Clay SPE LLC, a
Delaware limited liability company, the entity named in this document, and this
document was signed and delivered by the entity as its voluntary act duly
authorized by a proper resolution of the limited liability company.

 

 

 

/s/ Marian J. Abbatepaolo

 

 

 

Marian J. Abbatepaolo

 

 

 

Notary Public, State of New York

 

 

 

01AB4807522

 

 

 

Certificate Filed in New York County

 

 

 

Commission Expires November 30, 2006

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

Legal Description

 

All that certain tract, lot and parcel of land lying and being in the township
of Lyndhurst, County of Bergen and State of New Jersey, being more particularly
described as follows:

Beginning at a found 1/2” iron rod on the easterly side of Clay Avenue, thence
along the easterly side of Clay Avenue from the southerly side of Wall Street
West if both streets were extended to their intersection point South 26 degrees
31 minutes 00 seconds East, a distance of 296.35 feet to a point of a curve to
the right; thence along said curve to the right on the easterly right to way of
Clay Avenue with a radius of 455.00 feet, an arc length of 199.47 feet, a
tangent distance of 101.36 and a delta angel of 25 degrees 07 minutes 06 seconds
to a point; thence South 01 degree 23 minutes 35 seconds East, a distance of
85.17 feet to a found 1/2” iron rod and to the true point of beginning; thence

1. Still southerly along the easterly side of Clay Avenue South 01 degrees 23
minutes 55 seconds East 220.87 feet to a point of curvature; running thence

2. Still along the easterly side of Clay Avenue on a curve to the right having a
radius of 555.00 feet, an arc length of 161.22 feet to a point; thence

3. South 65 degrees 31 minutes 25 seconds East 569.99 feet to a point; thence

4. South 00 degrees 23 minutes 13 seconds East 6.64 feet to a point; thence

5. North 89 degrees 36 minutes 47 seconds East 67.08 feet to a point; thence

6. North 10 degrees 05 minutes 15 seconds West, 713.18 feet to a point; thence

7. South 79 degrees 54 minutes 45 seconds West, 454.02 feet to the point or
place of beginning.

This description is in accordance with a survey prepared by Earl N. Strom, PLS
for International Land Services, Inc., dated 2/27/06, last revised 4/7/06, job
number 06-02-013:002A.

FOR INFORMATIONAL PURPOSES ONLY:
“In compliance with Chapter 157, Laws of 1977, premises herein is Lot 10.01 (HM)
in Block 230 on the Tax Map of the Township of Lyndhurst, County of Bergen,
State of New Jersey.

A-1


--------------------------------------------------------------------------------


EXHIBIT B

(Free Rent Tenant / Monthly Allocated Amount)

1. Sony Lease (Allocated Free Rent: $63,846.79; Monthly Amount: $9,120.97 for
4/1/2006 - 10/31/2006)

 

A-1


--------------------------------------------------------------------------------